ICJ_130_PedraBranca_MYS_SGP_2008-05-23_JUD_01_ME_00_EN.txt.        INTERNATIONAL COURT OF JUSTICE


         REPORTS OF JUDGMENTS,
      ADVISORY OPINIONS AND ORDERS


CASE CONCERNING SOVEREIGNTY OVER
 PEDRA BRANCA/PULAU BATU PUTEH,
  MIDDLE ROCKS AND SOUTH LEDGE
          (MALAYSIA/SINGAPORE)


         JUDGMENT OF 23 MAY 2008




              2008
       COUR INTERNATIONALE DE JUSTICE


           RECUEIL DES ARRE| TS,
    AVIS CONSULTATIFS ET ORDONNANCES


AFFAIRE RELATIVE A
                 v LA SOUVERAINETÉ
UR PEDRA BRANCA/PULAU BATU PUTEH,
   MIDDLE ROCKS ET SOUTH LEDGE
          (MALAISIE/SINGAPOUR)


           ARRE
              | T DU 23 MAI 2008

                      Official citation :
      Sovereignty over Pedra Branca/Pulau Batu Puteh,
     Middle Rocks and South Ledge (Malaysia/Singapore),
             Judgment, I.C.J. Reports 2008, p. 12




                   Mode officiel de citation :
       Souveraineté sur Pedra Branca/Pulau Batu Puteh,
      Middle Rocks et South Ledge (Malaisie/Singapour),
               arrêt, C.I.J. Recueil 2008, p. 12




                                       Sales number
SN 0074-4441
BN 978-92-1-071046-6
                                       No de vente :   937

                             23 MAY 2008

                             JUDGMENT




SOVEREIGNTY OVER PEDRA BRANCA/
PULAU BATU PUTEH, MIDDLE ROCKS
       AND SOUTH LEDGE
     (MALAYSIA/SINGAPORE)




SOUVERAINETÉ SUR PEDRA BRANCA/
PULAU BATU PUTEH, MIDDLE ROCKS
        ET SOUTH LEDGE
     (MALAISIE/SINGAPOUR)




                             23 MAI 2008

                                 ARRE
                                    |T

                           TABLE OF CONTENTS
                                                                      Paragraphs
1. CHRONOLOGY OF THE PROCEDURE                                              1-15
2. GEOGRAPHICAL LOCATION AND CHARACTERISTICS                               16-19
3. GENERAL HISTORICAL BACKGROUND                                           20-29
4. HISTORY OF THE DISPUTE                                                  30-36
5. SOVEREIGNTY OVER PEDRA BRANCA/PULAU BATU PUTEH                          37-277
   5.1. Arguments of the Parties                                            37-42
   5.2. The question of the burden of proof                                 43-45
   5.3. Legal status of Pedra Branca/Pulau Batu Puteh before the
        1840s                                                              46-117
        5.3.1. Original title to Pedra Branca/Pulau Batu Puteh              46-80
        5.3.2. The legal significance of the 1824 Anglo-Dutch Treaty 81-101
        5.3.3. The relevance of the 1824 Crawfurd Treaty                  102-107
        5.3.4. The legal significance of the letter “of donation” of 1825 108-116
        5.3.5. Conclusion                                                     117
   5.4. Legal status of Pedra Branca/Pulau Batu Puteh after the 1840s 118-272

       5.4.1. Applicable law                                           118-125
       5.4.2. The process for the selection of the site for Horsburgh
              lighthouse                                               126-148
       5.4.3. The construction and commissioning of Horsburgh
              lighthouse, 1850-1851                                    149-163
       5.4.4. The conduct of the Parties, 1852-1952                    164-191
              (a) Straits lights system and related British and Singa-
                   pore legislation                                    166-180
              (b) Constitutional developments and official descrip-
                   tions of Singapore and Malaysia                     181-189
              (c) Johor regulation of fisheries in the 1860s           190-191

       5.4.5. The 1953 correspondence                             192-230
       5.4.6. The conduct of the Parties after 1953               231-272
              (a) Investigation by Singapore of shipwrecks in the
                   waters around Pedra Branca/Pulau Batu Puteh    231-234

               (b) Visits to Pedra Branca/Pulau Batu Puteh          235-239
               (c) Naval patrols and exercises around Pedra Branca/
                   Pulau Batu Puteh by Malaysia and Singapore       240-243

               (d) The display of the British and Singapore ensigns
                   on Pedra Branca/Pulau Batu Puteh                 244-246
               (e) The installation by Singapore of military commu-
                   nications equipment on the island in 1977        247-248

4

               (f) Proposed reclamation by Singapore to extend the
                   island                                              249-250
               (g) A Malaysian Petroleum Agreement 1968                251-253
               (h) The delimitation of Malaysia’s territorial sea 1969 254-256

               (i) Indonesia-Malaysia Continental Shelf Agreement
                   1969 and Territorial Sea Agreement 1970        257-258

                (j) The Indonesia-Singapore Territorial Sea Agree-
                    ment 1973                                                259
               (k) Inter-State co-operation in the Straits of Singapore      260

               (l) Official publications                                  261-266
              (m) Official maps                                           267-272
    5.5. Conclusion                                                       273-277
6. SOVEREIGNTY OVER MIDDLE ROCKS AND SOUTH LEDGE                          278-299
    6.1. Arguments of the Parties                                         278-287
    6.2. Legal status of Middle Rocks                                     288-290
    6.3. Legal status of South Ledge                                      291-299
7. OPERATIVE CLAUSE                                                          300




5

              INTERNATIONAL COURT OF JUSTICE

                              YEAR 2008

                             23 May 2008


    CASE CONCERNING SOVEREIGNTY OVER
     PEDRA BRANCA/PULAU BATU PUTEH,
      MIDDLE ROCKS AND SOUTH LEDGE
                     (MALAYSIA/SINGAPORE)




                             JUDGMENT

Present : Vice-President AL-KHASAWNEH, Acting President ; Judges RANJEVA,
          SHI, KOROMA, PARRA-ARANGUREN, BUERGENTHAL, OWADA, SIMMA,
          TOMKA, ABRAHAM, KEITH, SEPÚLVEDA-AMOR, BENNOUNA, SKOTNIKOV ;
          Judges ad hoc DUGARD, SREENIVASA RAO ; Registrar COUVREUR.



 In the case concerning sovereignty over Pedra Branca/Pulau Batu Puteh,
Middle Rocks and South Ledge,
    between
Malaysia,
epresented by
 H.E. Tan Sri Abdul Kadir Mohamad, Ambassador-at-Large, Ministry of
    Foreign Affairs of Malaysia, Adviser for Foreign Affairs to the Prime
    Minister,
 as Agent ;
 H.E. Dato’ Noor Farida Ariffin, Ambassador of Malaysia to the Kingdom
    of the Netherlands,
 as Co-Agent ;
 H.E. Dato’ Seri Syed Hamid Albar, Minister for Foreign Affairs of Malay-
    sia,

6

    H.E. Tan Sri Abdul Gani Patail, Attorney-General of Malaysia,
    Sir Elihu Lauterpacht, C.B.E., Q.C., Honorary Professor of International
      Law, University of Cambridge, member of the Institut de droit interna-
      tional, member of the Permanent Court of Arbitration,
    Mr. James Crawford, S.C., F.B.A., Whewell Professor of International Law,
      University of Cambridge, member of the Institut de droit international,

    Mr. Nicolaas Jan Schrijver, Professor of Public International Law, Leiden
      University, associate member of the Institut de droit international,
    Mr. Marcelo G. Kohen, Professor of International Law, Graduate Institute
      of International Studies, Geneva, associate member of the Institut de droit
      international,
    Ms Penelope Nevill, college lecturer, Downing College, University of Cam-
      bridge,
    as Counsel and Advocates ;
    Datuk Azailiza Mohd Ahad, Head of International Affairs Division, Cham-
      bers of the Attorney-General of Malaysia,
    Datin Almalena Sharmila Johan Thambu, Deputy Head 1, International
      Affairs Division, Chambers of the Attorney-General of Malaysia,

    Ms Suraya Harun, Senior Federal Counsel, International Affairs Division,
      Chambers of the Attorney-General of Malaysia,
    Mr. Mohd Normusni Mustapa Albakri, Federal Counsel, International
      Affairs Division, Chambers of the Attorney-General of Malaysia,
    Mr. Faezul Adzra Tan Sri Gani Patail, Federal Counsel, International
      Affairs Division, Chambers of the Attorney-General of Malaysia,
    Ms Michelle Bradfield, Research Fellow, Lauterpacht Centre for Interna-
      tional Law, University of Cambridge, Solicitor (Australia),
    as Counsel ;
    Dato’ Hamsan bin Saringat, Director, State Economic Planning Unit, Johor
      State,
    Mr. Abd. Rahim Hussin, Under-Secretary, Maritime Security Policy Divi-
      sion, National Security Council, Department of the Prime Minister of
      Malaysia,
    Mr. Raja Aznam Nazrin, Under-Secretary, Adjudication and Arbitration,
      Ministry of Foreign Affairs of Malaysia,
    Capt. Sahak Omar, Director General, Department of Hydrography, Royal
      Malaysian Navy,
    Mr. Tuan Haji Obet bin Tawil, Deputy Director 1, Land and Mines Office of
      Johor,
    Dr. Hajah Samsiah Muhamad, Director of Acquisition, Documentation and
      Audiovisual Centre, National Archives,
    Cdr. Samsuddin Yusoff, State Officer 1, Department of Hydrography, Royal
      Malaysian Navy,
    Mr. Roslee Mat Yusof, Director of Marine, Northern Region, Marine
      Department Peninsular Malaysia,
    Mr. Azmi Zainuddin, Minister-Counsellor, Embassy of Malaysia in the
      Kingdom of the Netherlands,
    Ms Sarah Albakri Devadason, Principal Assistant Secretary, Adjudication
      and Arbitration Division, Ministry of Foreign Affairs of Malaysia,


7

    Mr. Mohamad Razdan Jamil, Special Officer to the Minister for Foreign
     Affairs of Malaysia,
    Ms Haznah Md. Hashim, Principal Assistant Secretary, Adjudication and
     Arbitration Division, Ministry of Foreign Affairs of Malaysia,

    as Advisers ;
    Professor Dato’ Dr. Shaharil Talib, Head of Special Research Unit, Cham-
      bers of the Attorney-General of Malaysia,
    as Consultant ;
    Mr. Tan Ah Bah, Director of Survey (Boundary Affairs Section), Depart-
      ment of Survey and Mapping,
    Professor Dr. Sharifah Mastura Syed Abdullah, Dean of the Faculty of
      Social Sciences and Humanities, National University of Malaysia,
    Professor Dr. Nik Anuar Nik Mahmud, Director of the Institute for Malay-
      sian and International Studies, National University of Malaysia,
    Mr. Ahmad Aznan bin Zakaria, Principal Assistant Director of Survey
      (Boundary Affairs Section), Department of Survey and Mapping,
    Mr. Hasnan bin Hussin, Senior Technical Assistant (Boundary Affairs Sec-
      tion), Department of Survey and Mapping,
    as Technical Advisers,
    and
he Republic of Singapore,
epresented by
 H.E. Mr. Tommy Koh, Ambassador-at-Large, Ministry of Foreign Affairs
    of the Republic of Singapore, Professor of Law at the National University
    of Singapore,
 as Agent ;
 H.E. Mr. Anil Kumar s/o N T Nayar, Ambassador of the Republic of Sing-
    apore to the Kingdom of the Netherlands,
 as Co-Agent ;
 H.E. Mr. S. Jayakumar, Deputy Prime Minister, Co-ordinating Minister for
    National Security and Minister for Law, Professor of Law at the National
    University of Singapore,
 H.E. Mr. Chan Sek Keong, Chief Justice of the Republic of Singapore,
 H.E. Mr. Chao Hick Tin, Attorney-General of the Republic of Singapore,
 Mr. Ian Brownlie, C.B.E., Q.C., F.B.A., member of the English Bar, Chair-
    man of the United Nations International Law Commission, Emeritus
    Chichele Professor of Public International Law, University of Oxford,
    member of the Institut de droit international, Distinguished Fellow, All
    Souls College, Oxford,
 Mr. Alain Pellet, Professor at the University of Paris X-Nanterre, member
    and former Chairman of the United Nations International Law Commis-
    sion, associate member of the Institut de droit international,
 Mr. Rodman R. Bundy, avocat à la Cour d’appel de Paris, member of the
    New York Bar, Frere Cholmeley/Eversheds, Paris,
 Ms Loretta Malintoppi, avocat à la Cour d’appel de Paris, member of the
    Rome Bar, Frere Cholmeley/Eversheds, Paris,
 as Counsel and Advocates ;

8

    Mr. S. Tiwari, Principal Senior State Counsel, Chambers of the Attorney-
      General of the Republic of Singapore,
    Mr. Lionel Yee, Senior State Counsel, Chambers of the Attorney-General of
      the Republic of Singapore,
    Mr. Tan Ken Hwee, Senior Assistant Registrar, Supreme Court of Singa-
      pore,
    Mr. Pang Khang Chau, Deputy Senior State Counsel, Chambers of the
      Attorney-General of the Republic of Singapore,
    Mr. Daren Tang, State Counsel, Chambers of the Attorney-General of the
      Republic of Singapore,
    Mr. Ong Chin Heng, State Counsel, Chambers of the Attorney-General of
      the Republic of Singapore,
    Mr. Daniel Müller, Researcher at the Centre de droit international de Nan-
      terre (CEDIN), University of Paris X-Nanterre,
    as Counsel ;
    Mr. Parry Oei, Chief Hydrographer, Maritime and Port Authority of Singa-
      pore,
    Ms Foo Chi Hsia, Deputy Director, Ministry of Foreign Affairs, Republic of
      Singapore,
    Mr. Philip Ong, Assistant Director, Ministry of Foreign Affairs, Republic of
      Singapore,
    Ms Yvonne Elizabeth Chee, Second Secretary (Political), Embassy of the
      Republic of Singapore in the Netherlands,
    Ms Wu Ye-Min, Country Officer, Ministry of Foreign Affairs, Republic of
      Singapore,
    as Advisers,

    THE COURT,
    composed as above,
    after deliberation,
    delivers the following Judgment :
  1. By joint letter dated 24 July 2003, filed in the Registry of the Court on the
 ame day, the Ministers for Foreign Affairs of Malaysia and the Republic of
Singapore (hereinafter “Singapore”) notified to the Registrar a Special Agree-
ment between the two States, signed at Putrajaya on 6 February 2003 and
having entered into force on 9 May 2003, the date of the exchange of instru-
ments of ratification.
  2. The text of the Special Agreement reads as follows :
        “The Government of Malaysia and the Government of the Republic of
      Singapore (hereinafter referred to as ‘the Parties’) ;
         Considering that a dispute has arisen between them regarding sover-
      eignty over Pedra Branca/Pulau Batu Puteh, Middle Rocks and South
      Ledge ;
        Desiring that this dispute should be settled by the International Court of
      Justice (hereinafter referred to as ‘the Court’) ;
        Have agreed as follows :

9

                                       Article 1
                                Submission of Dispute
       The Parties agree to submit the dispute to the Court under the terms of
     Article 36 (1) of its Statute.
                                       Article 2
                               Subject of the Litigation
       The Court is requested to determine whether sovereignty over :
     (a) Pedra Branca/Pulau Batu Puteh ;
     (b) Middle Rocks ;
     (c) South Ledge,
     belongs to Malaysia or the Republic of Singapore.
                                       Article 3
                                   Order of Names
       For the purposes of this Special Agreement the order of the use of the
     names Pedra Branca/Pulau Batu Puteh or vice versa shall not be treated as
     having any relevance to the question of sovereignty to be determined by
     the Court.
                                       Article 4
                                      Procedure
       1. The proceedings shall consist of written pleadings and oral hearings.
       2. Without prejudice to any question as to the burden of proof, the
     Parties agree, having regard to Article 46 of the Rules of Court, that the
     written proceedings should consist of :
     (a) a Memorial presented by each of the Parties not later than 8 months
         after the notification of this Special Agreement to the Registry of the
         International Court of Justice ;
     (b) a Counter-Memorial presented by each of the Parties not later than
         10 months after the date on which each has received the certified copy
         of the Memorial of the other Party ;
     (c) a Reply presented by each of the Parties not later than 10 months
         after the date on which each has received the certified copy of the
         Counter-Memorial of the other Party ;
     (d) a Rejoinder, if the Parties so agree or if the Court decides ex officio or
         at the request of one of the Parties that this part of the proceedings is
         necessary, and the Court authorizes or prescribes the presentation of
         a Rejoinder.
       3. The above-mentioned parts of the written proceedings and their
     annexes presented to the Registrar will not be transmitted to the other
     Party until the Registrar has received the part of the proceedings cor-
     responding to the said Party.
       4. The question of the order of speaking at the oral hearings shall be
     decided by mutual agreement between the Parties but in all cases the order
     of speaking adopted shall be without prejudice to any question of the bur-
     den of proof.

10

                                      Article 5
                                   Applicable Law
       The principles and rules of international law applicable to the dispute
     shall be those recognized in the provisions of Article 38, paragraph 1, of
     the Statute of the International Court of Justice.
                                      Article 6
                               Judgment of the Court
       The Parties agree to accept the Judgment of the Court given pursuant to
     this Special Agreement as final and binding upon them.
                                       Article 7
                                   Entry into Force
        1. This Special Agreement shall enter into force upon the exchange of
     instruments of ratification on a date to be determined through diplomatic
     channels.
        2. This Special Agreement shall be registered with the Secretariat of the
     United Nations pursuant to Article 102 of the United Nations Charter,
     jointly or by either of the Parties.
                                      Article 8
                                     Notification
        In accordance with Article 40 of the Statute of the Court, this Special
     Agreement shall be notified to the Registrar of the Court by a joint letter
     from the Parties as soon as possible after it has entered into force.
        In witness whereof the undersigned, being duly authorized thereto by
     their respective Governments, have signed the present Special Agreement.
        Done in triplicate at Putrajaya on the 6th day of February 2003.”
    3. Pursuant to Article 40, paragraph 3, of the Statute of the Court, all States
entitled to appear before the Court were notified of the Special Agreement.
    4. By an Order dated 1 September 2003, the President of the Court, having
 egard to the provisions of the Special Agreement concerning the written plead-
 ngs, fixed 25 March 2004 and 25 January 2005 as the respective time-limits for
 he filing by each of the Parties of a Memorial and a Counter-Memorial. Those
pleadings were duly filed within the time-limits so prescribed.
    5. Having regard to Article 4, paragraph 2 (c), of the Special Agreement, by
an Order dated 1 February 2005, the Court fixed 25 November 2005 as the
 ime-limit for the filing by each of the Parties of a Reply. Those pleadings were
duly filed within the time-limit so prescribed.
    6. In view of the fact that the Special Agreement provided for the possible
filing of a fourth pleading by each of the Parties, by a joint letter dated 23 Janu-
ary 2006, the Parties informed the Court that they had agreed that it was not
necessary to exchange Rejoinders. The Court having decided that no further
written pleadings were necessary, the written proceedings in the case were thus
closed.
    7. Since the Court included upon the Bench no judge of the nationality of
either of the Parties, each Party proceeded to exercise the right conferred by
Article 31, paragraph 3, of the Statute to choose a judge ad hoc to sit in the
case : Malaysia chose Mr. Christopher John Robert Dugard and Singapore
Mr. Pemmaraju Sreenivasa Rao.

11

   8. Prior to her election as President of the Court, Judge Higgins, referring to
Article 17, paragraph 2, of the Statute, recused herself from participating in the
present case. It therefore fell upon the Vice-President, Judge Al-Khasawneh, to
exercise the functions of the presidency for the purposes of the case, in accord-
ance with Article 13, paragraphs 1 and 2, of the Rules of Court. The Vice-Presi-
dent, Acting President, held a meeting on 12 April 2006 with the representatives
of the Parties, in conformity with Article 31 of the Rules of Court. During that
meeting the Agent of Singapore and the Co-Agent of Malaysia made known
 he views of their Governments with regard to various aspects relating to the
organization of the oral proceedings. In particular the Parties proposed to the
Court an agreed calendar for hearings and requested that the Court decide the
order in which they would be heard, it being understood that the decision
would not imply, that one party could be considered as an applicant and the
other party as a respondent, nor that the decision would have any effect on
questions concerning the burden of proof.
   9. By letter dated 22 September 2006, the Deputy-Registrar informed the
Parties that the Court, which did not on the basis of the pleadings see any par-
 icular reason for one Party to be heard before the other, had decided to deter-
mine the question by drawing lots. On that basis Singapore was heard first.

   10. On 21 August 2007, the Agent of Singapore provided the Registry with
a new document which his Government wished to produce under Article 56 of
 he Rules of Court. On 26 September 2007, the Co-Agent of Malaysia informed
 he Court that Malaysia did not object to the production of the new document
by Singapore on condition that Malaysia’s response to the document produced
by Singapore would also be admitted into the record. The Registrar, on
11 October 2007, informed the Parties that the Court had decided to authorize
 he production of the document requested by Singapore and that, in accord-
ance with Article 56, paragraph 3, of the Rules of Court, the document sub-
mitted by Malaysia in support of its comments on Singapore’s new document
would also be added to the case file.
   11. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Court,
after ascertaining the views of the Parties, decided that copies of the pleadings
and documents annexed would be made accessible to the public on the opening
of the oral proceedings.
   12. Public hearings were held from 6 to 23 November 2007, at which the
Court heard the oral arguments and replies of :
For Singapore : H.E. Mr. Tommy Koh,
                H.E. Mr. Chao Hick Tin,
                H.E. Mr. Chan Sek Keong,
                Mr. Alain Pellet,
                Mr. Ian Brownlie,
                Mr. Rodman R. Bundy,
                Ms Loretta Malintoppi,
                H.E. Mr. S. Jayakumar.
For Malaysia : H.E. Tan Sri Abdul Kadir Mohamad,
                H.E. Dato’ Noor Farida Ariffin,
                H.E. Tan Sri Abdul Gani Patail,
                Sir Elihu Lauterpacht,
                Mr. James Crawford,
                Mr. Nicolaas Jan Schrijver,

12

                 Mr. Marcelo G. Kohen,
                 Ms Penelope Nevill.
  13. At the hearings, a Member of the Court put questions to the Parties, to
which replies were given orally and in writing, in accordance with Article 61,
paragraph 4, of the Rules of Court. Pursuant to Article 72 of the Rules of
Court, each of the Parties submitted comments on the written replies provided
by the other and received by the Court after the closure of the oral proceedings.


                                       *
  14. In the course of the written proceedings, the following submissions were
presented by the Parties :
On behalf of the Government of Malaysia,
n the Memorial, Counter-Memorial and Reply :
       “In the light of the considerations set out above, Malaysia respectfully
     requests the Court to adjudge and declare that sovereignty over
     (a) Pedra Branca/Pulau Batu Puteh ;
     (b) Middle Rocks ;
     (c) South Ledge,
     belongs to Malaysia.”
On behalf of the Government of the Republic of Singapore,
n the Memorial, Counter-Memorial and Reply :
       “For the reasons set out in [Singapore’s Memorial, Counter-Memorial
     and Reply], the Republic of Singapore requests the Court to adjudge and
     declare that :
     (a) the Republic of Singapore has sovereignty over Pedra Branca/Pulau
          Batu Puteh ;
     (b) the Republic of Singapore has sovereignty over Middle Rocks ; and
     (c) the Republic of Singapore has sovereignty over South Ledge.”
  15. At the oral proceedings, the following submissions were presented by the
Parties :
On behalf of the Government of Singapore,
at the hearing of 20 November 2007 :
       “The Government of the Republic of Singapore requests the Court to
     adjudge and declare that :
     (a) the Republic of Singapore has sovereignty over Pedra Branca/Pulau
         Batu Puteh ;
     (b) the Republic of Singapore has sovereignty over Middle Rocks ; and
     (c) the Republic of Singapore has sovereignty over South Ledge.”
On behalf of the Government of Malaysia,
at the hearing of 23 November 2007 :
       “In accordance with Article 60, paragraph 2, of the Rules of Court,
     [Malaysia] respectfully request[s] the Court to adjudge and declare that
     sovereignty over :

13

     (a) Pedra Branca/Pulau Batu Puteh ;
     (b) Middle Rocks ;
     (c) South Ledge,
     belongs to Malaysia.”

                                   * * *
           2. GEOGRAPHICAL LOCATION AND CHARACTERISTICS

  16. Pedra Branca/Pulau Batu Puteh is a granite island, measuring
137 m long, with an average width of 60 m and covering an area of about
8,560 sq. m at low tide. It is situated at the eastern entrance of the Straits
of Singapore, at the point where the Straits open up into the South China
Sea. Pedra Branca/Pulau Batu Puteh is located at 1° 19′ 48″ N and
104° 24′ 27″ E. It lies approximately 24 nautical miles to the east of Sing-
apore, 7.7 nautical miles to the south of the Malaysian State of Johor and
7.6 nautical miles to the north of the Indonesian island of Bintan.

   17. The names Pedra Branca and Batu Puteh mean “white rock” in
Portuguese and Malay respectively. On the island stands Horsburgh
 ighthouse, which was erected in the middle of the nineteenth century.
   18. Middle Rocks and South Ledge are the two maritime features clos-
est to Pedra Branca/Pulau Batu Puteh. Middle Rocks is located 0.6 nau-
 ical miles to the south and consists of two clusters of small rocks about
250 m apart that are permanently above water and stand 0.6 to 1.2 m high.
South Ledge, at 2.2 nautical miles to the south-south-west of Pedra
Branca/Pulau Batu Puteh, is a rock formation only visible at low-tide.


  19. At the eastern entrance to the Straits of Singapore there are three
navigational channels, namely North Channel, Middle Channel (which is
 he main shipping channel) and South Channel. Pedra Branca/Pulau
Batu Puteh, Middle Rocks and South Ledge lie between Middle Channel
and South Channel. (For the general geography of the area, see sketch-
map No. 1, p. 23, and for the location of Pedra Branca/Pulau Batu
Puteh, Middle Rocks and South Ledge, see sketch-map No. 2, p. 24.)

                  3. GENERAL HISTORICAL BACKGROUND

  20. The Sultanate of Johor was established following the capture of
Malacca by the Portuguese in 1511. Portugal’s dominance in the 1500s as
a colonial Power in the East Indies began to wane in the 1600s. By the
mid-1600s the Netherlands had wrested control over various regions in
 he area from Portugal. In 1795, France occupied the Netherlands which
prompted the British to establish rule over several Dutch possessions in
 he Malay archipelago. In 1813, the French left the Netherlands. Under
 he terms of the Anglo-Dutch Treaty of 1814 (also known as the Conven-

14

15

16

 ion of London) the United Kingdom agreed to return the former Dutch
possessions in the Malay archipelago to the Netherlands.

   21. In 1819, on the initiative of Sir Stamford Raffles (Governor-Gen-
eral of Bengkulu), a British “factory” (a term used for trading stations
established by the British in India and south-east Asia) was established
on Singapore island (which belonged to Johor) by the East India Com-
pany, which acted as an agent of the British Government in various Brit-
 sh possessions from the second half of the seventeenth century to the
second half of the nineteenth century. Two treaties were entered into
establishing this “factory”, one dated 30 January 1819 between the East
India Company and the Temenggong of Johor and the other dated
6 February 1819 between Sir Stamford Raffles and Sultan Hussein of
Johor and the Temenggong 1 of Johor. These two Treaties further exac-
erbated the tension between the United Kingdom and the Netherlands
arising out of their competing colonial ambitions in the region. This situ-
ation led to negotiations beginning in 1820 which culminated in the sign-
 ng, on 17 March 1824, of a treaty between the United Kingdom and the
Netherlands (entitled “Treaty between His Britannic Majesty and the
King of the Netherlands, Respecting Territory and Commerce in the East
Indies” and hereinafter referred to as “the 1824 Anglo-Dutch Treaty”).
Under the terms of this Treaty, the Dutch withdrew their opposition to
 he occupation of Singapore by the United Kingdom and the latter
agreed not to establish any trading post on any islands south of the
Straits of Singapore. The Treaty had the practical effect of broadly estab-
 ishing the spheres of influence of the two colonial Powers in the East
Indies. As a consequence, one part of the Sultanate of Johor fell within a
British sphere of influence while the other fell within a Dutch sphere of
 nfluence.
   22. On 2 August 1824 a Treaty of Friendship and Alliance was signed
between the East India Company and the Sultan of Johor and Temeng-
gong of Johor (hereinafter “the Crawfurd Treaty”, named after the Brit-
 sh Resident of Singapore), providing for the full cession of Singapore to
 he East India Company, along with all islands within 10 geographical
miles of Singapore (see paragraph 102 below).

   23. Since the death of Sultan Mahmud III in 1812, his two sons, Hus-
sein and Abdul Rahman had held competing claims to succession to the
Johor Sultanate. The United Kingdom had recognized as the heir the
elder son Hussein (who was based in Singapore), whereas the Nether-
 ands had recognized as the heir the younger son Abdul Rahman (who

 1 A “Temenggong” was a high-ranking official in traditional Malay states. In Johor, in

he first half of the nineteenth century, as a result of the internal rivalry between the Sul-
an and the Temenggong, third states wishing to enter into important transactions tended
o seek the consent of both. In 1855, full authority in Johor was transferred by the Sultan
o the Temenggong.

17

was based in Riau, present day Pulau Bintan in Indonesia). Following
 he signing of the 1824 Anglo-Dutch Treaty, Sultan Abdul Rahman sent
a letter dated 25 June 1825 to his brother, in which, “in complete agree-
ment with the spirit and the content of the treaty concluded between their
Majesties, the Kings of the Netherlands and Great Britain” whereby “the
division of the lands of Johor, Pahang, Riau and Lingga [was] stipu-
 ated”, he donated to Sultan Hussein “[t]he part of the lands assigned to
 the latter]”. Sultan Abdul Rahman wrote to his brother that :
        “Your territory, thus, extends over Johor and Pahang on the
     mainland or on the Malay Peninsula. The territory of Your Brother
     [Abdul Rahman] extends out over the islands of Lingga, Bintan,
     Galang, Bulan, Karimon and all other islands. Whatsoever may be
     in the sea, this is the territory of Your Brother, and whatever is situ-
     ated on the mainland is yours.”
   24. In 1826 the East India Company established the Straits Settle-
ments, a grouping of the company’s territories consisting, inter alia, of
Penang, Singapore and Malacca.
   25. Between March 1850 and October 1851 a lighthouse was con-
structed on Pedra Branca/Pulau Batu Puteh. The circumstances of its
construction will be considered later in this Judgment.
   26. In 1867 the Straits Settlements became a British crown colony,
making the Settlements answerable directly to the Colonial Office in Lon-
don. In 1885 the British Government and the State of Johor concluded
 he Johor Treaty which gave the United Kingdom overland trade and
 ransit rights through the State of Johor and responsibility for its foreign
relations, as well as providing for British protection of its territorial
 ntegrity. In 1895 the British Government established the Federated
Malay States, a federation of four protectorates (Selangor, Perak, Negeri
Sembilan and Pahang) on the Malay peninsula. Johor formed part of the
“Unfederated Malay States”, an expression used not to denote a single
entity but rather to describe those States which were not comprised
within the Federated Malay States or the Straits Settlements.


   27. In 1914, British influence in Johor was formalized and increased
 hrough the appointment of a British Adviser.
   28. On 19 October 1927 the Governor of the Straits Settlements and
 he Sultan of Johor signed the “Straits Settlement and Johor Territorial
Waters Agreement” (hereinafter “the 1927 Agreement”). This Agreement
provided for the retrocession of certain “seas, straits and islets” that had
originally been ceded by Johor to the East India Company under the
Crawfurd Treaty.
   29. The Straits Settlements were dissolved in 1946 ; that same year the
Malayan Union was created, comprising part of the former Straits Set-
 lements (excluding Singapore), the Federated Malay States and five
Unfederated Malay States (including Johor). From 1946, Singapore was

18

administered as a British Crown Colony in its own right. In 1948 the
Malayan Union became the Federation of Malaya, a grouping of British
colonies and Malay States under the protection of the British. The Fed-
eration of Malaya gained independence from Britain in 1957, with Johor
as a constituent state of the Federation. In 1958 Singapore became a self-
governing colony. In 1963 the Federation of Malaysia was established,
 ormed by the merger of the Federation of Malaya with the former Brit-
 sh colonies of Singapore, Sabah (then North Borneo) and Sarawak. In
1965 Singapore left the Federation and became a sovereign and inde-
pendent State.

                       4. HISTORY OF THE DISPUTE
   30. On 21 December 1979 Malaysia published a map entitled “Terri-
 orial Waters and Continental Shelf Boundaries of Malaysia” (published
by the Director of National Mapping, Malaysia) (hereinafter “the
1979 map”), which showed the outer limits and co-ordinates of the ter-
ritorial sea and continental shelf claimed by Malaysia. The map depicted
 he island of Pedra Branca/Pulau Batu Puteh as lying within Malaysia’s
 erritorial waters. By a diplomatic Note dated 14 February 1980 Singa-
pore rejected Malaysia’s “claim” to Pedra Branca/Pulau Batu Puteh and
requested that the 1979 map be corrected.

   31. Singapore’s Note of 14 February 1980 led to an exchange of corre-
spondence and subsequently to a series of intergovernmental talks in
1993-1994 which did not bring a resolution of the matter. During the first
round of talks in February 1993 the question of the appurtenance of
Middle Rocks and South Ledge was also raised. In view of the lack of
progress in the bilateral negotiations, the Parties agreed to submit the dis-
pute for resolution by the International Court of Justice. The Special
Agreement was signed in February 2003, and notified to the Court
 n July 2003 (see paragraph 1 above).

                                      *
   32. The Court recalls that, in the context of a dispute related to sov-
ereignty over land such as the present one, the date upon which the dis-
pute crystallized is of significance. Its significance lies in distinguishing
between those acts which should be taken into consideration for the pur-
pose of establishing or ascertaining sovereignty and those acts occurring
after such date,
     “which are in general meaningless for that purpose, having been car-
     ried out by a State which, already having claims to assert in a legal
     dispute, could have taken those actions strictly with the aim of but-
     tressing those claims” (Territorial and Maritime Dispute between
     Nicaragua and Honduras in the Caribbean Sea (Nicaragua v. Hon-
     duras), Judgment, I.C.J. Reports 2007, pp. 697-698, para. 117).

19

As the Court explained in the Indonesia/Malaysia case,
        “it cannot take into consideration acts having taken place after
     the date on which the dispute between the Parties crystallized unless
     such acts are a normal continuation of prior acts and are not under-
     taken for the purpose of improving the legal position of the Party
     which relies on them” (Sovereignty over Pulau Ligitan and Pulau
     Sipadan (Indonesia/Malaysia), Judgment, I.C.J. Reports 2002,
     p. 682, para. 135).

                                    *
   33. The Parties are agreed that, with regard to Pedra Branca/Pulau
Batu Puteh, the dispute crystallized in 1980, when Singapore and Malay-
sia formally opposed each other’s claims to the island. According to
Malaysia, “[t]he Protest Note of 14 February 1980 crystallized the dis-
pute. On this basis the critical date for the dispute over Pulau Batu Puteh
 s 14 February 1980.” For its part, Singapore claims that “it was only in
1979 that Malaysia made a formal claim to the island through the pub-
 ication of its map”, which Singapore protested against through its dip-
 omatic Note of 14 February 1980. Singapore thus refers to “the 1979-
1980 critical date”.
   34. In the view of the Court, it was on 14 February 1980, the time of
Singapore’s protest in response to Malaysia’s publication of the 1979 map,
 hat the dispute as to sovereignty over Pedra Branca/Pulau Batu Puteh
crystallized.
   35. With regard to Middle Rocks and South Ledge, the Court notes
 hat the Parties disagree as to the date when the dispute crystallized.
According to Malaysia, it was on 6 February 1993, when Singapore alleg-
edly “for the first time during the first round of bilateral discussions
between the Parties . . . included Middle Rocks and South Ledge in addi-
 ion to its claim to Pulau Batu Puteh”. Singapore does not deny that it
asserted a claim to Middle Rocks and South Ledge on 6 February 1993
but explains that this “claim” was made in “response to Malaysia’s state-
ment made a day earlier describing Middle Rocks and South Ledge as
 wo Malaysian islands” (emphasis in the original). Singapore stresses that
 ts long held position is that Middle Rocks and South Ledge cannot be
considered as distinct from Pedra Branca/Pulau Batu Puteh and thus “[i]t
 ollows that the critical date for all three features must naturally be the
same”.

   36. The Court observes that Singapore’s Note of 14 February 1980
refers explicitly only to Pedra Branca/Pulau Batu Puteh. Moreover, Sing-
apore has not provided any contemporaneous evidence that it intended
 o include Middle Rocks and South Ledge within the scope of this Note.
In the circumstances, the Court concludes that the dispute as to sover-
eignty over Middle Rocks and South Ledge crystallized on 6 February
1993.

20

       5. SOVEREIGNTY OVER PEDRA BRANCA/PULAU BATU PUTEH

                      5.1. Arguments of the Parties
  37. Malaysia states its position on the question of title to Pedra
Branca/Pulau Batu Puteh in its Memorial as follows :
       “Malaysia has an original title to Pulau Batu Puteh of long stand-
     ing. Pulau Batu Puteh is, and has always been, part of the Malaysian
     State of Johor. Nothing has happened to displace Malaysia’s sov-
     ereignty over it. Singapore’s presence on the island for the sole pur-
     pose of constructing and maintaining a lighthouse there — with the
     permission of the territorial sovereign — is insufficient to vest sov-
     ereignty in it.”
  38. According to Malaysia,
       “PBP could not at any relevant time be considered as terra nullius
     and hence susceptible to acquisition through occupation. There is
     nothing to demonstrate that Johor had lost its title since there is no
     evidence that at any time it had the intention of ceding, let alone
     abandoning its sovereignty over the island.”
  39. In its Memorial Singapore formulates its case on the question of
itle to Pedra Branca/Pulau Batu Puteh in the following terms :

     “Singapore’s case is that the events of 1847 to 1851 . . . constituted a
     taking of lawful possession of Pedra Branca by agents of the British
     Crown. In the years that followed, the British Crown, and subse-
     quently, Singapore continually exercised acts of State authority in
     respect of Pedra Branca. This effective and peaceful exercise of State
     authority confirmed and maintained the title gained in the period
     1847 to 1851 by the taking of lawful possession on behalf of the
     Crown.”
  Singapore sums up its position as follows :
       “The basis of Singapore’s title to Pedra Branca can be analysed as
     follows :
     (a) The selection of Pedra Branca as the site for building of the
          lighthouse with the authorization of the British Crown consti-
          tuted a classic taking of possession à titre de souverain.
     (b) Title was acquired by the British Crown in accordance with the
          legal principles governing acquisition of territory in 1847-1851.

     (c) The title acquired in 1847-1851 has been maintained by the
         British Crown and its lawful successor, the Republic of Singa-
         pore.”
  40. It is to be noted that, initially, in Singapore’s Memorial and Coun-

21

 er-Memorial, no reference is made expressly to the status of Pedra
Branca/Pulau Batu Puteh as terra nullius. In its Reply Singapore expressly
 ndicated that “[i]t is obvious that the status of Pedra Branca in 1847 was
 hat of terra nullius”. At the stage of the oral pleadings Singapore also
referred to the legal status of Pedra Branca/Pulau Batu Puteh as terra nul-
 ius. In his statement, the Agent of Singapore contended as follows :

        “Singapore’s title to Pedra Branca is based upon the taking of
     lawful possession of the island by the British authorities in Singa-
     pore during the period 1847 to 1851. Malaysia claims that, prior to
     1847, Pedra Branca was under the sovereignty of Johor. However,
     there is absolutely no evidence to support Malaysia’s claim.
     Mr. President, the truth is that, prior to 1847, Pedra Branca was
     terra nullius, and had never been the subject of a prior claim, or any
     manifestation of sovereignty by any sovereign entity.”

   41. In its oral pleadings Singapore advanced, as an alternative to its
claim that Pedra Branca/Pulau Batu Puteh was terra nullius, the argu-
ment that the legal status of the island was indeterminate at the time of
 he United Kingdom’s taking possession of it. It did not pursue this
 urther.
   42. However put, Singapore’s contentions, including its alternative
argument mentioned above, are premised on its view that Malaysia’s
claim of title to Pedra Branca/Pulau Batu Puteh, based on its alleged
ancient original title to the island since the days of the Sultanate of
Johor, cannot stand. The Court notes therefore that the issue is reduced
 o whether Malaysia can establish its original title dating back to the
period before Singapore’s activities of 1847 to 1851, and conversely
whether Singapore can establish its claim that it took “lawful possession
of Pedra Branca/Pulau Batu Puteh” at some stage from the middle of the
nineteenth century when the construction of the lighthouse by agents of
 he British Crown started.




                5.2. The question of the burden of proof
  43. On the question of the burden of proof, Singapore states :
       “The burden remains at all times on Malaysia to produce specific
     proof that old Johor had sovereignty over Pedra Branca and carried
     out acts of a sovereign nature on or over the island. Malaysia has
     produced no evidence whatever in this regard.”
Further, citing the Judgment of this Court in the Temple of Preah Vihear
case, Singapore argues as follows :

22

        “Malaysia appears to forget that ‘the burden of proof in respect of
     [the facts and contentions on which the respective claims of the
     Parties are based] will of course lie on the Party asserting or putting
     them forward’ (Temple of Preah Vihear (Cambodia v. Thailand),
     Merits, Judgment, I.C.J. Reports 1962, p. 16) ; it is thus for Malay-
     sia to show that Johor could demonstrate some title to Pedra Branca,
     yet it has done no such thing.”
  44. Malaysia agrees that the burden of proof lies with the Party assert-
 ng a fact. It therefore contends that Singapore must establish that the
 aking of possession of Pedra Branca/Pulau Batu Puteh was possible
because Pedra Branca/Pulau Batu Puteh was terra nullius at the relevant
 ime. Malaysia further asserts that Singapore’s “terra nullius claim” rests
on inference and that Singapore remained silent or failed to produce the
“inconvertible legal evidence” in support of its claim.

   45. It is a general principle of law, confirmed by the jurisprudence of
 his Court, that a party which advances a point of fact in support of its
claim must establish that fact (Application of the Convention on the Pre-
vention and Punishment of the Crime of Genocide (Bosnia and Herze-
govina v. Serbia and Montenegro), Judgment, I.C.J. Reports 2007, p. 75,
para. 204, citing Military and Paramilitary Activities in and against Nica-
ragua (Nicaragua v. United States of America), Jurisdiction and Admis-
sibility, Judgment, I.C.J. Reports 1984, p. 437, para. 101).

 5.3. Legal status of Pedra Branca/Pulau Batu Puteh before the 1840s


5.3.1. Original title to Pedra Branca/Pulau Batu Puteh
  46. In light of the respective claims of the Parties in the present case,
 he Court will first examine whether Malaysia, which contends that its
predecessor — the Sultanate of Johor — held original title to Pedra
Branca/Pulau Batu Puteh and retained it up to the 1840s, has established
ts claim.
  47. Malaysia argues that
     “[t]he Sultanate [of Johor] covered all the islands within this large
     area, including all those in the Singapore Straits, such as Pulau Batu
     Puteh and the islands to the north and south of the Straits, taking in
     Singapore Island and the adjacent islands”
and points to the fact that “Pulau Batu Puteh, sitting at the eastern
entrance of the Singapore Straits, lies right in the middle of the old Sul-
 anate of Johor”.
   48. In support of its claim, Malaysia asserts that the island in question
had always been part of the territory of the Sultan of Johor since the
kingdom came into existence and could not at any relevant time be con-
sidered as terra nullius and hence susceptible of acquisition through occu-

23

pation. It claims that “rather it is the case that from time immemorial
Pedra Branca/Pulau Batu Puteh was under the sovereignty of the Sultan-
ate of Johor”. According to Malaysia, its situation is similar to that
depicted in the award rendered in the Meerauge arbitration, from which
 t quotes the following :
        “Possession immemorial is that which has lasted for such a long
     time that it is impossible to provide evidence of a different situation
     and of which anybody recalls having heard talk.” (Meerauge Arbi-
     tral Award (Austria/Hungary), 13 September 1902, German origi-
     nal text in Nouveau recueil général de traités, 3rd Series, Vol. III,
     p. 80 ; translation into English provided by Malaysia from the French
     translation in Revue de droit international et de législation comparée,
     Tome VIII, 2nd Series (1906), p. 207.)
   49. By contrast, Singapore advances its contention that Pedra Branca/
Pulau Batu Puteh, prior to 1847, had been terra nullius susceptible of the
 awful taking of possession by the United Kingdom in 1847-1851. As for
Malaysia’s position that Pedra Branca/Pulau Batu Puteh was part of the
Sultanate of “Old Johor”, Singapore contends that there is no evidence
 hat the Johor Sultanate claimed or exercised authority over Pedra
Branca/Pulau Batu Puteh, during its first period (1512-1641) which began
 n 1512 with the fall of the Malacca Sultanate to the Portuguese, and dur-
 ng which Old Johor was constantly harried by the Portuguese and the
Kingdom of Aceh, during its second period (1641-1699), when the Dutch,
 n alliance with Johor drove the Portuguese out of Malacca and when the
power and influence of Johor was at its height, during its third period
 1699-1784) when the death of Sultan Mahmud II without a clear heir led
 o a period of internal strife and instability during which many vassals
broke away from the Johor Sultanate, or during the fourth period (1784-
1824), when “the old empire was in a state of dissolution”.



  50. Thus Singapore concludes that “there is no evidence that Pedra
Branca belonged to the Johor Sultanate at any point in its history and
certainly not at the beginning of the nineteenth century”.

   51. Singapore has offered no further specific evidence to substantiate
 ts claim relating to the status of Pedra Branca/Pulau Batu Puteh as
 erra nullius prior to the construction of the lighthouse on it in 1847.
Instead, it emphasizes that Malaysia, for its part, has submitted hardly
any evidence to prove that the Sultanate of Johor had indeed effective
control in the region, and specifically over the island of Pedra Branca/
Pulau Batu Puteh. Singapore, quoting from the official 1949 Annual
Report published by the Government of the State of Johor, according to
which by the beginning of the nineteenth century “the old empire was in
a state of dissolution”, concludes that “[t]his was the political condition

24

of the Sultanate in 1819 when the British arrived in Singapore, and on the
eve of the signing of the Anglo-Dutch Treaty of 1824”.

                                       *
   52. Regarding the question as to whether “[t]he Sultanate [of Johor]
covered all the islands within this large area [of its territory], including all
 hose in the Singapore Straits, such as Pulau Batu Puteh . . .”, the Court
starts by observing that it is not disputed that the Sultanate of Johor,
since it came into existence in 1512, established itself as a sovereign State
with a certain territorial domain under its sovereignty in this part of
southeast Asia.
   53. Thus already at the beginning of the seventeenth century,
Hugo Grotius, commenting on the military conflict between the Sultan-
ate of Johor and Portugal, stated that :
       “There is in India a kingdom called Johore, which has long been
     considered a sovereign principality [supremi principatus], so that its
     ruler clearly possessed the authority necessary to conduct a public
     war [against the Portuguese].” (Hugo Grotius, De Jure Praedae,
     Vol. I Translation, 1950 (Gwladys L. Williams), Classics of Inter-
     national Law, p. 314.)
   54. In the middle of the seventeenth century, the Dutch Governor of
Malacca wrote a letter to the Dutch East India Company proposing that
 he Dutch East India Company send two boats to the Straits of Singa-
pore to “cruise to the south of Singapore Straits under the Hook of Bar-
bukit and in the vicinity of Pedra Branca” in order to prevent Chinese
 raders from entering Johor River. The proposal made in the letter was
pursued, and two junks were taken in the Straits and diverted to Malacca.
However, this incident led to a protest from the Sultan. According to the
report of the Governor-General in Batavia to the Dutch East India Com-
pany in Amsterdam :
     “The king of Johor ha[d] sent an envoy to the governor of Melaka to
     indicate his great displeasure regarding the seizure of the above-
     mentioned two junks, not without using offensive and threatening
     terms in the event that the same thing occurs in the future.”
   55. It is the view of the Court that this incident is a clear indication of
 he Sultan of Johor’s position that the seizure of the junks in the waters
 n question was an infringement of his right as sovereign in the area con-
cerned.
   56. Coming to the early decades of the nineteenth century, the Court
notes that three letters, all from 1824, written by the British Resident in
Singapore, John Crawfurd, are of particular relevance. First, in his report
of 10 January 1824 to the Government of India, John Crawfurd recalled
 hat in 1819, when the Settlement of Singapore was established, the Sul-
 anate of Johor extended on the Continent from Malacca to the extrem-

25

 ty of the peninsula on both coasts and embraced “all the islands in the
Mouth of the Straits of Malacca with all those in the China Seas as far as
 he Natunas” (emphasis added). The Natunas islands are a long way to
 he east of the Straits of Singapore, at approximately 4° North and
109° East or roughly north of the west coast of Borneo. Second, in a let-
 er of 3 August 1824 reporting on the Treaty signed the previous day,
Crawfurd stated that the cession by Johor was not only of the main
 sland “but extends to the Seas, Straits and Islets (the latter probably not
 ess than 50 in number) within ten geographical miles of its
coasts . . .” (emphasis in the original). Third, in a letter of 1 October
1824 to the Government of India, he commented on the possible
 nconvenience of the exclusion imposed by the 1824 Anglo-Dutch
Treaty on the British Government from entering into political
relations with the chiefs of all the islands lying South to the Straits of
Singapore, in the following terms :


        “It does not upon the whole appear to me that the occupation of
     Rhio could be beneficial to the British Government, yet its retention
     on the part of the Netherlands Government, and our exclusion from
     entering into political relations with the Chiefs of all the islands
     lying South to the Straits of Singapore and between the peninsula
     and Sumatra may prove a matter of some inconvenience to us, as it
     is in fact virtually amounts to a dismemberment of the Principality
     of Johor, and must thus be productive of some embarrassment and
     confusion. This may be easily illustrated by an example. The Cari-
     mon Islands and the Malayan Settlement of Bulang are two of the
     principal possessions of the Tumongong of Johor or Singapore, and
     his claim to them is not only allowed by the rival chiefs but satisfac-
     torily ascertained by the voluntary and cheerful allegiance yielded to
     him by the inhabitants. By the present Treaty, however, he must
     either forego all claims to these possessions, or removing to them,
     renounce his connection with the British Government.” (Emphasis
     added.)
The Court observes that, as confirmed by the above documents, the sen-
or British official in the region understood that, before it was divided,
he Sultanate of Johor had an extensive maritime component which
ncluded “all” the islands in the region of the Straits of Singapore.

   57. In an article from the Singapore Free Press, dated 25 May 1843
and reporting on “[t]he frequent and regular occurrence of acts of Piracy
 n the immediate neighbourhood of Singapore”, it was stated as follows :
       “The places and Islands near which these piracies are most fre-
     quently committed and where the pirates go for shelter and conceal-
     ment, such as Pulo Tinghie, Batu Puteh, Point Romania & c, are all

26

     within the territories of our well beloved ally and pensionary, the
     Sultan of Johore, or rather of the Tomungong of Johore, for he is
     the real Sovereign.”
   58. The Court notes that Singapore rejects this last piece of evidence
on the grounds that “its probative value is highly suspect considering it
does not indicate the source of the information or even the name of its
author”. However, the Court considers the probative value of this report
 o lie in the fact that it corroborates other evidence that Johor had sov-
ereignty over the area in question.
   59. Thus from at least the seventeenth century until early in the nine-
 eenth it was acknowledged that the territorial and maritime domain of
 he Kingdom of Johor comprised a considerable portion of the Malaya
Peninsula, straddled the Straits of Singapore and included islands and
 slets in the area of the Straits. Specifically, this domain included the area
where Pedra Branca/Pulau Batu Puteh is located.


                                      *
   60. It now falls to the Court, after having described the general un-
derstanding at the relevant time of the extent of Johor, to ascertain
whether the original title to Pedra Branca/Pulau Batu Puteh claimed by
Malaysia is founded in law.
   61. Of significance in the present context is the fact that Pedra Branca/
Pulau Batu Puteh had always been known as a navigational hazard in the
Straits of Singapore, an important channel for international navigation
 n east-west trade connecting the Indian Ocean with the South China Sea.
It is therefore impossible that the island could have remained unknown
or undiscovered by the local community. Pedra Branca/Pulau Batu Puteh
evidently was not terra incognita. It is thus reasonable to infer that Pedra
Branca/Pulau Batu Puteh was viewed as one of the islands lying within
 he general geographical scope of the Sultanate of Johor.

   62. Another factor of significance which the Court has to take into
consideration in assessing the issue of the original title in the present case
 s the fact that throughout the entire history of the old Sultanate of
Johor, there is no evidence that any competing claim had ever been
advanced over the islands in the area of the Straits of Singapore.
   63. It is appropriate to recall the pronouncement made by the Perma-
nent Court of International Justice in the case concerning the Legal Sta-
 us of Eastern Greenland, on the significance of the absence of rival
claims. In that case it was the Danish contention that “Denmark pos-
sessed full and entire sovereignty over the whole of Greenland and that
Norway had recognized that sovereignty”, whereas the Norwegian con-
 ention was that all the parts of Greenland “which had not been occupied
 n such a manner as to bring them effectively under the administration of
 he Danish Government” were “terrae nullius, and that if they ceased to

27

be terrae nullius they must pass under Norwegian sovereignty” (Legal
Status of Eastern Greenland, Judgment, 1933, P.C.I.J., Series A/B,
No. 53, p. 39).
  64. Against this background the Court stated :
        “Another circumstance which must be taken into account by any
     tribunal which has to adjudicate upon a claim to sovereignty over a
     particular territory, is the extent to which the sovereignty is also
     claimed by some other Power. In most of the cases involving claims
     to territorial sovereignty which have come before an international
     tribunal, there have been two competing claims to the sovereignty,
     and the tribunal has had to decide which of the two is the stronger.
     One of the peculiar features of the present case is that up to 1931
     there was no claim by any Power other than Denmark to the sov-
     ereignty over Greenland. Indeed, up till 1921, no Power disputed the
     Danish claim to sovereignty.” (Ibid., p. 46.)


  65. On this basis, the Court came to the following conclusion :
     “bearing in mind the absence of any claim to sovereignty by another
     Power, and the Arctic and inaccessible character of the uncolonized
     parts of the country, the King of Denmark and Norway displayed . . .
     in 1721 to 1814 his authority to an extent sufficient to give his coun-
     try a valid claim to sovereignty, and that his rights over Greenland
     were not limited to the colonized area” (ibid., pp. 50-51).

   66. If this conclusion was valid with reference to the thinly populated
and unsettled territory of Eastern Greenland, it should also apply to the
present case involving a tiny uninhabited and uninhabitable island, to
which no claim of sovereignty had been made by any other Power
 hroughout the years from the early sixteenth century until the middle of
 he nineteenth century.
   67. The Court further recalls that, as expounded in the Eastern Green-
 and case (see paragraph 64 above), international law is satisfied with
varying degrees in the display of State authority, depending on the spe-
cific circumstances of each case.
   Moreover, as pointed out in the Island of Palmas case, State authority
should not necessarily be displayed “in fact at every moment on every
point of a territory” (Island of Palmas Case (Netherlands/United States
of America), Award of 4 April 1928, RIAA, Vol. II (1949), p. 840). It was
 urther stated in the Award that :

       “[I]n the exercise of territorial sovereignty there are necessarily
     gaps, intermittence in time and discontinuity in space . . . The fact
     that a state cannot prove display of sovereignty as regards such a
     portion of territory cannot forthwith be interpreted as showing that

28

     sovereignty is inexistent. Each case must be appreciated in accord-
     ance with the particular circumstances.” (Island of Palmas Case
     (Netherlands/United States of America), Award of 4 April 1928,
     RIAA, Vol. II (1949), p. 855.)

   68. Having considered the actual historical and geographical context
of the present case relating to the old Sultanate of Johor, the Court con-
cludes that as far as the territorial domain of the Sultanate of Johor was
concerned, it did cover in principle all the islands and islets within the
Straits of Singapore, which lay in the middle of this kingdom, and did
 hus include the island of Pedra Branca/Pulau Batu Puteh. This posses-
sion of the islands by the old Sultanate of Johor was never challenged by
any other Power in the region and can in all the circumstances be seen as
satisfying the condition of “continuous and peaceful display of territorial
sovereignty (peaceful in relation to other States)” (ibid., p. 839).

  69. The Court thus concludes that the Sultanate of Johor had original
itle to Pedra Branca/Pulau Batu Puteh.

                                     *
   70. Malaysia further argues that the title of the Sultanate of Johor to
Pedra Branca/Pulau Batu Puteh is confirmed by the ties of loyalty that
existed between the Sultanate and the Orang Laut, “the people of the
sea”. The Orang Laut were engaged in various activities such as fishing
and piratical activities in the waters in the Straits of Singapore, including
 n the area of Pedra Branca/Pulau Batu Puteh.
   71. Malaysia has provided evidence from the nineteenth century which
shows that the Orang Laut, a nomadic people of the sea, made the mari-
 ime areas in the Straits of Singapore their habitat and quite frequently
visited the island, as appears from the following letter from J. T. Thom-
son, the Government Surveyor of Singapore, reporting in November 1850
after the first year of construction of Horsburgh lighthouse on the need
 o exclude the Orang Laut from the construction site :
     “strict rules should be carried out against those half fishing half
     piratical sect the orang Ryot or Laut, being allowed to obtain admit-
     tance into the building — they frequently visit the rock so their visits
     should never be encouraged nor any trust put in them . . . In the
     straits and islets of the neighbouring shores and islands many lives
     are taken by these people.”
  72. Furthermore John Crawfurd, the British Resident of Singapore,
recorded in his journal of 1828 a visit he had received from “some indi-
viduals of the race of Malays, called Orang Laut, — that is, ‘men of the
sea’”, and stated as follows :
       “They have a rough exterior, and their speech is awkward and un-

29

     couth, but, in other respects, I could observe little essential differ-
     ence between them and other Malays. These people have adopted
     the Mohammedan religion. They are divided into, at least, twenty
     tribes, distinguished usually by the straits or narrow seas they prin-
     cipally frequent. A few of them have habitations on shore, but by far
     the greater number live constantly in their boats, and nearly their
     sole occupation is fishing . . . They are subjects of the King of
     Johore, and the same people who have been called Orang Selat or,
     ‘men of the Straits’ — the straits here alluded to being, not the great
     Straits of Malacca, which are extensive beyond their comprehension,
     but the narrow guts running among the little islets that are so abun-
     dantly strewed over its eastern entrance. Under this appellation they
     have been notorious for their piracies, from the earliest knowledge
     of Europeans respecting these countries.” (Emphasis added.)

  73. Another British official in Singapore and contemporary of
John Crawfurd, Edward Presgrave, the Registrar of Imports and Exports
of the British administration in Singapore, also stated in his Report of
1828 on the subject of piracy to the Resident Counsellor as follows :

        “The subjects of the Sultan of Johor who inhabit the Islands are
     usually by the Malays termed Orang Rayat — the common oriental
     word signifying a subject generally, but is here restricted to one class
     of the Sultan’s subjects. They live in small and detached communi-
     ties or settlements on the several islands under the immediate control
     of two officers called Orang Kaya and Batin, the latter being subor-
     dinate to the former, these officers are appointed by the Sultan of
     Johore.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Differences arising among the parties which cannot be settled by
     the Panglima [i.e., Captain] are reserved for the decision of the
     Chief, or of the Sultan himself on their return . . .
        Such are the habits and mode of life of the Rayats of Johor. The
     Sultan of Johor can on emergency (such as a war with a neighbour-
     ing Chief) command their services. On such an occasion it is said he
     can assemble from the several Islands and places under his authority
     from three hundred to four hundred prows.” (Emphasis added.)

   74. The Court considers that these descriptions of the nature and the
 evel of the ties of relationship between the Sultan of Johor and the
Orang Laut in contemporary official reports by British officials operating
 n the region have a high probative value in establishing the existence of
sufficient political authority by the Sultan of Johor to qualify him as
exercising sovereign authority over the Orang Laut. The Court observes
 hat these statements showed an understanding by the responsible British

30

officials in Singapore that the Orang Laut were subjects of the Sultan of
Johor and acted under his authority when need arose.
  75. Given the above, the Court finds that the nature and degree of the
Sultan of Johor’s authority exercised over the Orang Laut who inhabited
 he islands in the Straits of Singapore, and who made this maritime area
 heir habitat, confirms the ancient original title of the Sultanate of Johor
 o those islands, including Pedra Branca/Pulau Batu Puteh.


                                     *
  76. Singapore, in support of its assertion that the Sultan of Johor did
not have sovereignty over Pedra Branca/Pulau Batu Puteh, advances
another argument based on what it describes as “the traditional Malay
concept of sovereignty”. Thus it contends :

     “Malaysia has glossed over . . . the traditional Malay concept of sov-
     ereignty. This concept undermines Malaysia’s claim to an original
     title. It is based mainly on control over people, and not control over
     territory. Traditional Malay sovereignty is people-centric and not
     territory-centric.”

  77. Relying on some writings of scholars on Malay political culture,
Singapore develops this argument into the following assertion :
       “What it means is that the only reliable way to determine whether
     a particular territory belonged to a ruler is to find out whether the
     inhabitants pledged allegiance to that ruler . . .
       . . . the concept also means that it was difficult to determine with
     accuracy the territorial extent of the Johor Sultanate at any time . . .

       This would certainly be the case with regard to barren, isolated
     and uninhabited islands, such as Pedra Branca. Therefore, unless
     Malaysia can produce clear evidence of a direct claim to or the
     actual exercise of sovereign authority over Pedra Branca, any attempt
     to argue that the island belonged to old Johor is totally devoid of
     merit.”
 78. Malaysia disputes this argument even as a valid theory applicable
o Malay political history. It states as follows :

       “Authority in States throughout the world has characteristically
     been based on a combination of control over people and over terri-
     tory. This applies to the Malay States as well as any other. The fact
     that Singapore can demonstrate shifting political fortunes and even
     division within the royal household of Johor does not undermine
     conceptions of continuity in a Malay polity . . . Ever since the estab-

31

     lishment of the Sultanate of Johor in the early 16th century, there
     have always been rulers who were recognized as such and who com-
     manded the allegiance of the people accordingly and thereby held
     sway over the territory where those people lived.”
   79. With regard to Singapore’s assertion about the existence of a “tra-
ditional Malay concept of sovereignty” based on control over people
rather than on control over territory, the Court observes that sovereignty
comprises both elements, personal and territorial. In any event, it need
not deal with this matter any further as the Court has already found that
Johor had territorial sovereignty over Pedra Branca/Pulau Batu Puteh
 see paragraph 69 above), and has found confirmation of this title in the
Sultan of Johor’s exercise of authority over the Orang Laut, who inhab-
 ted or visited the islands in the Straits of Singapore, including Pedra
Branca/Pulau Batu Puteh (see paragraph 75 above).


                                     *
 80. The Court, having found that in 1824 the Sultan of Johor had title
o Pedra Branca/Pulau Batu Puteh, will now turn to the question whether
his title was affected by the developments in the period 1824 to 1840.


5.3.2. The legal significance of the 1824 Anglo-Dutch Treaty
  81. An argument advanced by Singapore against Johor’s sovereignty
over Pedra Branca/Pulau Batu Puteh is that “in the period relevant to
Malaysia’s claim, there were two different political entities in the region
 hat were called ‘Johor’”.

  82. Singapore argues that Malaysia’s claim to Pedra Branca/Pulau
Batu Puteh, which is based on two propositions — the first that Pedra
Branca/Pulau Batu Puteh had belonged to old Johor, and the second that
Pedra Branca/Pulau Batu Puteh became part of new Johor — cannot be
accepted, since “[t]he first proposition is not supported by any evidence”,
and “[t]he second proposition is therefore irrelevant”.

  83. On this second proposition of Malaysia, namely that Pedra Branca/
Pulau Batu Puteh became part of the new Johor, Singapore contends
 hat :
        “Malaysia tries to prove this proposition by arguing that the effect
     of the Anglo-Dutch Treaty was to split the Johor Sultanate into two
     parts and to place Pedra Branca in the northern part within the Brit-
     ish sphere of influence, thus allocating it to new Johor. This is a mis-
     representation of the Treaty.”


32

   84. Thus, Singapore disputes that the Sultanate of Johor had contin-
ued since 1512 through the whole period relevant to the present case as
 he same sovereign entity. It claims that the “new Sultanate of Johor”,
which came into existence in the context of the division of the “old Sul-
 anate of Johor”, is to be distinguished from the “old Sultanate of Johor”
 alias the “Sultanate of Johor-Riau-Lingga”). In support of this argu-
ment, Singapore, quoting a historian of the region, argues that old Johor,
 he maritime Malay empire that succeeded Malacca, began in 1512 when
 he defeated Sultan of Malacca established a capital on the Johor River,
and gradually disintegrated in the eighteenth century, whereas modern
Johor occupies the southern tip of the Malay Peninsula, is one of the
11 states of the Federation of Malaysia, and dates from the mid-nine-
 eenth century.
   85. In assessing the relevance of the argument thus presented by Sing-
apore to the issue of title to Pedra Branca/Pulau Batu Puteh, it is neces-
sary to distinguish two different issues : one is whether the sovereign
entity of the Sultanate of Johor continued to exist as the same legal entity
after the division ; and the other whether the territorial domain of the
“new Sultanate of Johor” included Pedra Branca/Pulau Batu Puteh.

  86. In relation to the first question, the Court concludes from the
documentary evidence submitted by Malaysia, that the Sultanate of
Johor continued to exist as the same sovereign entity throughout the
period 1512 to 1824, in spite of changes in the precise geographical scope
of its territorial domain and vicissitudes of fortune in the Sultanate
 hrough the ages, and that these changes and vicissitudes did not affect
 he legal situation in relation to the area of the Singapore Straits, which
always remained within the territorial domain of the Sultanate of Johor.

  87. On that basis the Court observes that as long as it is established
 hat the old Sultanate of Johor continued as the same legal entity that
became the subject of the division in 1824, the issue of whether the new
Sultanate of Johor under Sultan Hussein and the Temenggong or the new
Sultanate in Riau under Sultan Abdul Rahman was the legal continuator
n title of the “old Sultanate of Johor” before the break, is immaterial in
 he present case. Whatever position the Parties may take in this respect,
 he island in question, i.e., Pedra Branca/Pulau Batu Puteh, had to come
under the sovereignty of one or other of the Sultanates (see paragraph 100
below).

  88. In relation to the second question, the Court notes that it is com-
mon ground between the Parties that the “old Sultanate of Johor” came
 o be divided in the context of the dynastic rivalry between the two sons
of the late Sultan Mahmud III (see paragraph 23 above) and the com-
peting interests of the United Kingdom and the Netherlands in the
region.
  89. It is also common ground between Singapore and Malaysia that

33

 he 1824 Treaty had the effect, according to Singapore, of “divid[ing] the
region into two spheres of influence” or, according to Malaysia, of
“divid[ing] the Sultanate of Johor into two separate spheres of influ-
ence” — one belonging to the Dutch sphere of influence covering the ter-
ritorial domain of the Riau-Lingga Sultanate under Abdul Rahman, and
 he other falling under the British sphere of influence covering the terri-
 orial domain of the Sultanate of Johor under Hussein.
   90. However, upon closer examination of this apparent agreement
between Malaysia and Singapore, there emerges a fundamental diver-
gence of views between them concerning the legal significance of the rele-
vant provisions of the 1824 Treaty.
   91. The 1824 Anglo-Dutch Treaty, concluded on 17 March 1824, pro-
vided in its Article 12 as follows :
        “His Netherlands Majesty withdraws the objections which have
     been made to the occupation of the Island of Singapore, by the Sub-
     jects of His Britannick Majesty.
        His Britannick Majesty, however, engages, that no British Estab-
     lishment shall be made on the Carimon Isles, or on the Islands of
     Battam, Bintang, Lingin, or on any of the other Islands south of the
     Straights of Singapore, nor any Treaty concluded by British Author-
     ity with the Chiefs of those Islands.”
  92. The conclusion to be drawn from this provision, according to
counsel for Malaysia, is that :
     “The Anglo-Dutch Treaty of 17 March 1824 resulted in the split of
     the Johor-Riau-Lingga Sultanate. It divided the Sultanate of Johor
     into two separate spheres of influence : islands south of the Straits of
     Singapore were left within the Dutch sphere of influence — that was
     the Riau-Lingga Sultanate — while the territory and all islands in
     the Straits of Singapore and to the north of the Straits were placed
     within the British sphere of influence — and that was the Johor Sul-
     tanate.”
   93. By contrast, the interpretation advanced by Singapore of Arti-
cle 12 is the following :
     “the Anglo-Dutch Treaty did not contemplate any demarcation line.
     This is clear from the negotiating history of the Treaty. An earlier
     draft of the Treaty inserted an article providing for a demarcation
     line. But this article was omitted when the text of the Treaty was
     finalized.
        The text of the Anglo-Dutch Treaty also confirms that there is no
     line . . . Article X excludes the Dutch from ‘any part of the Peninsula
     of Malacca’, that is the Malay Peninsula, while Article XII excludes
     the British from ‘any of the islands South of the Straights of Singa-
     pore’. There is no provision excluding either State from any part of
     the straits or any islands within the Strait. In other words, the Treaty
     did not divide up the Strait between the two Powers. The width of

34

     the entire Strait was left open for access by both States, as was
     intended.”

   94. In sum, the argument that Singapore is advancing is that the
1824 Anglo-Dutch Treaty left the entire Straits, including the islands and
 slets therein, except for the islands specifically referred to in Article 12,
open for access, and that since Pedra Branca/Pulau Batu Puteh, accord-
 ng to Singapore, had always remained terra nullius or had become
 erra nullius as a result of the disappearance of the “old Sultanate of
Johor” by the division of the kingdom, there was a legal vacuum with
regard to sovereignty over Pedra Branca/Pulau Batu Puteh, thus leaving
room for the “lawful possession” of Pedra Branca/Pulau Batu Puteh by
 he British during the period 1847-1851.
   95. The object and purpose of the 1824 Anglo-Dutch Treaty are stated
 n its Preamble. The two Sovereigns of the United Kingdom and the
Netherlands,
     “desiring to place upon a footing, mutually beneficial, Their respec-
     tive Possessions and the Commerce of Their Subjects in the East
     Indies, so that the welfare and prosperity of both Nations may be
     promoted, in all time to come, without those differences and jealous-
     ies which have, in former times, interrupted the harmony which
     ought always to subsist between Them ; . . . and in order to determine
     certain questions which have occurred in the execution of the Conven-
     tion made at London on the 13th of August, 1814, in so far as it
     respects the Possessions His Netherlands Majesty in the East”
     (emphasis added),
came to conclude this Treaty.
  In the view of the Court it is difficult to read this language to signify
 hat the Parties intended the 1824 Anglo-Dutch Treaty to leave certain
areas of the Straits of Singapore, which had been part of the territorial
and maritime domain of the old Sultanate of Johor, undetermined in
 heir legal status and thus open for occupation.

   96. The Court observes from the reading of this preambular language,
as well as the substantive provisions of Articles 8 to 12 which provide for
a set of mutual territorial adjustments, that the 1824 Anglo-Dutch Treaty
was concluded to settle once and for all the disputes that had developed
between the United Kingdom and the Netherlands relating to their
respective possessions as well as commercial interests in the East Indies
during and in the aftermath of the Napoleonic Wars in Europe. What
emerges from this overall picture is that whereas the earlier Convention
of 13 August 1814 between the United Kingdom and the Netherlands
relative to the Dutch Colonies was somewhat general in its treatment of
 he territorial possessions of the two Powers, the settlement reached in
 his 1824 Treaty is much more specific, covering all the territories thus far

35

claimed to be in the possession or under the sphere of influence of one or
 he other of these two Powers and identifying their respective spheres of
 nfluence in this part of the East Indies. Against this background, it is
most unlikely that the parties intentionally left these maritime features
within the Straits of Singapore outside the sphere of influence of either of
 he two parties and open for eventual occupation by one of the parties or
another power.
   97. Furthermore, when the whole arrangement contained in this Treaty
 s read against the background of the feud which had developed between
 he two brothers, sons of the late Sultan Mahmud III of the old Sultanate
of Johor, it is contrary to common sense to suppose that the two rival
Sultanates of Johor and of Riau-Lingga, competing for sovereignty over
certain territories in the region, decided to leave this area in the Straits on
 heir border undivided and unclaimed. The Court is of the view that
whatever may have been the legal effect of the 1824 Anglo-Dutch Treaty
upon the concrete issue of where the dividing line between the respective
spheres of influence of the United Kingdom and the Netherlands might
 ie in the region, it is impossible to accept that the treaty had left the issue
of the territorial title to the islands lying in the Straits totally unaffected.

   98. In light of this analysis, in the context of the history surrounding
 he conclusion of the 1824 Anglo-Dutch Treaty, the Court is led to con-
clude that the division of the old Sultanate of Johor and the creation of
 he two Sultanates of Johor and of Riau-Lingga were part of the overall
scheme agreed upon by the United Kingdom and the Netherlands that
came to be reflected in the 1824 Anglo-Dutch Treaty. In other words, the
Treaty was the legal reflection of a political settlement reached between
 he two colonial Powers, vying for hegemony for many years in this part
of the world, to divide the territorial domain of the old Sultanate of
Johor into two sultanates to be placed under their respective spheres of
 nfluence. Thus in this scheme there was no possibility for any legal
vacuum left for freedom of action to take lawful possession of an island
 n between these two spheres of influence. This political settlement signi-
fied at the same time that the territorial division between the two Sultan-
ates of Johor and of Riau-Lingga was made definitive by the conclusion
of this Anglo-Dutch Treaty.

   99. The question as to which side of the dividing line any particular
 sland or other maritime feature in the Straits of Singapore came to fall as
a result was a matter that the 1824 Anglo-Dutch Treaty did not find it
necessary to specify, other than those islands expressly mentioned in
Article 12 of the Treaty.
   100. The general reference in Article 12 of the 1824 Anglo-Dutch
Treaty to “the other Islands south of the Straights of Singapore” would
suggest that all the islands and islets within the Straits fell on the British
side of the dividing line of the spheres of influence. This naturally covered
 he island of Pedra Branca/Pulau Batu Puteh whose legal status thus

36

remained as it had been, i.e. part of the territorial domain of what con-
 inued to be called the “Sultanate of Johor” after the division of the old
Sultanate.
   101. A letter from the Government of India to John Crawfurd dated
4 March 1825, following the conclusion of the Crawfurd Treaty of 1824,
can be taken as a confirmation by the British side of this interpretation,
namely that all the islands within the Straits of Singapore fell within the
British sphere of influence and not of the Dutch. The letter states as fol-
 ows :
        “[O]ur acquisition of these Islets [under the Crawfurd Treaty] is
     not at variance with the obligations of the Treaty concluded at Lon-
     don in March last [i.e., the Anglo-Dutch Treaty of 1824], as they are
     all situated North of the Southern limits of the Straights of
     Singapore . . .” (Emphasis added.)

   It is clear from this sentence that the British Government of India
 hought that the dividing line between what belonged to the sphere of
 nfluence of the United Kingdom and what belonged to that of the Neth-
erlands in accordance with the 1824 Anglo-Dutch Treaty was “the South-
ern limits of the Straits of Singapore” (emphasis added) and that every
 sland north of that line came within the territorial domain belonging to
 he sphere of influence of the United Kingdom.


5.3.3. The relevance of the 1824 Crawfurd Treaty
   102. A few months after the conclusion of the 1824 Anglo-Dutch
Treaty, the East India Company and the Sultan and the Temenggong of
Johor entered into a new Treaty of Friendship and Alliance of 2 August
1824, known as the “Crawfurd Treaty”. By this Treaty the Sultan and
Temenggong of Johor ceded the island of Singapore to the East India
Company. The Crawfurd Treaty specifies the geographical scope of the
cession of the island of Singapore, together with adjacent seas, straits and
 slets, to the extent of 10 geographical miles from the coast of Singapore.
   103. Specifically, Article II of the Crawfurd Treaty provided as fol-
 ows :
         “Their Highnesses the Sultan Hussain Mahomed Shah and
      Datu Tumungong Abdul Rahman Sri Maharajah hereby cede in full
      sovereignty and property to the Honourable the English East India
      Company, their heirs and successors for ever, the Island of Singa-
      pore, situated in the Straits of Malacca, together with the adjacent
      seas, straits, and islets, to the extent of ten geographical miles, from
      the coast of the said main Island of Singapore.”
   104. On the basis of this provision, Malaysia argues that “Johor could
not have ceded the territory of Singapore Island and islets situated within
 en geographical (i.e. nautical) miles to the English East India Company

37

 f Johor did not have title to it”. Thus, according to Malaysia, “the fact
 hat it had a title which it was capable of ceding shows that the Johor title
 o the area before 1824 included both PBP and sovereignty over Singa-
pore”.
   105. In the view of Malaysia, even though Singapore agrees that the
cession of Singapore by the Sultan and Temenggong of Johor was
effected by the Crawfurd Treaty, Singapore nevertheless fails to appreci-
ate that this important constitutive document on the establishment of
Singapore also confirms formal British recognition of prior and continu-
 ng sovereignty of the Sultanate of Johor over all other islands in and
around the Straits of Singapore. The Crawfurd Treaty provides, in
unequivocal terms, that the cession is confined to the islands of Singapore
 tself and the area, including seas, straits and islets, within 10 geographi-
cal miles of the mainland of Singapore. Malaysia thus contends that title
 o other territories and sea areas remained where it was, namely with the
Sultanate of Johor.

   106. Singapore accepts that its claim to sovereignty over Pedra Branca/
Pulau Batu Puteh “is not based on the Treaty of Cession of 1824” since
“[t]hat Treaty dealt only with the main island of Singapore and its imme-
diate vicinity [and] did not extend to the area around Pedra Branca”
 emphasis in the original). However, Singapore dismisses the Crawfurd
Treaty of 1824 as simply “irrelevant” to the issue of title to Pedra Branca/
Pulau Batu Puteh, rejecting the argument advanced by Malaysia that by
accepting this cession the British recognized the authority of the Sultan
and the Temenggong of Johor to effect a transfer of title in relation to
 slands in the Straits of Singapore.


   107. The Court agrees that the Crawfurd Treaty cannot be relied on as
establishing “British recognition of prior and continuing sovereignty of
 he Sultanate of Johor over all other islands in and around the Strait of
Singapore” as Malaysia claims. Article II speaks only of the cession of
“the Island of Singapore . . . together with the adjacent seas, straits, and
 slets to the extent of ten geographical miles” and cannot, in and by itself,
be interpreted as formal recognition by the United Kingdom that the Sul-
 an and the Temenggong of Johor had “prior and continuing sover-
eignty” over any and all of the islands in the Straits of Singapore, includ-
 ng Pedra Branca/Pulau Batu Puteh. On the other hand neither does this
finding signify a contrario that the islands in the Straits of Singapore fall-
 ng outside the scope of Article II of this Treaty were terrae nullius and
could be subject to appropriation through “lawful occupation”. This lat-
 er point can only be judged in the context of what legal effect the divi-
sion of the old Sultanate of Johor had upon the islands in the area of the
Straits of Singapore, in particular in light of the 1824 Anglo-Dutch
Treaty (see above, paragraphs 95-101) and in light of the legal relevance,
vel non, of the so-called letter “of donation” of 1825 sent from Sul-

38

 an Abdul Rahman of Riau-Lingga to his brother Sultan Hussein of
Johor (see below, paragraphs 108-116).



5.3.4. The legal significance of the letter “of donation” of 1825
  108. Singapore claims that “The Anglo-Dutch Treaty did not, by its
erms, effect a division of the Johor-Riau-Lingga Sultanate.” According
o Singapore,
     “the subsequent dismemberment of the Sultanate resulted from the
     practical fact that Sultan Abdul Rahman (who in the eyes of the
     locals was the legitimate ruler of the Johor-Riau-Lingga
     Sultanate) . . . could no longer exert effective power in the Malay
     Peninsula (which had fallen within the British sphere) . . . The terri-
     torial extent of the northern breakaway fragments (i.e., peninsular
     Johor and Pahang) is not determined by the terms of the Anglo-
     Dutch Treaty but by subsequent acts of and dealings amongst the
     relevant Malay rulers.”
   109. Singapore argues that instead of the 1824 Anglo-Dutch Treaty, it
was the letter “of donation” (see paragraph 23 above) from Sultan Abdul
Rahman to his brother Hussein which had the legal effect of transferring
 he title to the territory included in that letter “of donation”. Thus it
claims :
        “One example of such dealing was the express donation of terri-
     tory by Sultan Abdul Rahman to Sultan Hussein one year after the
     Anglo-Dutch Treaty was signed. This donation was made on the
     advice of the Dutch, who wished to avoid any confusion over which
     territories remained under the control of Sultan Abdul Rahman in
     the post Anglo-Dutch Treaty period. In 1825, they sent an official . . .
     to explain to the Sultan the implications of the Anglo-Dutch Treaty
     and to advise him to formally cede the mainland territories of Johor
     and Pahang to his brother Hussein.”

  110. Sultan Abdul Rahman’s letter reads as follows :
        “Your brother sends you this letter . . . to give you notice of the
     conclusion of a treaty between His Majesty the King of the Nether-
     lands and His Majesty the King of Great Britain, whereby the divi-
     sion of the lands of Johor, Pahang, Riau and Lingga is stipulated.
     The part of the lands assigned to you, My Brother, I donate to you
     with complete satisfaction, and sincere affection, for we are brothers
     and the only children left behind by our father.
     . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
        Your territory, thus, extends over Johor and Pahang on the main-
     land or on the Malay Peninsula. The territory of Your Brother

39

     extends out over the Islands of Lingga, Bintan, Galang, Bulan, Kari-
     mon and all other islands. Whatsoever may be in the sea, this is the
     territory of Your Brother, and whatever is situated on the mainland
     is yours. On the basis of these premises I earnestly beseech you that
     your notables, the Paduka Bendahara of Pahang and Temeng-
     gong Abdul Rahman, will not in the slightest concern themselves
     with the islands that belong to Your Brother.”
  111. On this basis, Singapore argues that
     “[t]he nature and terms of Sultan Abdul Rahman’s donation of ter-
     ritories to Sultan Hussein is another impediment to Malaysia’s claim
     that original title to Pedra Branca is derived from the Johor-Riau-
     Lingga Sultanate”.

The argument of Singapore is that from the terms of that letter, it is clear
 hat Sultan Abdul Rahman donated only the mainland territories to his
brother Sultan Hussein, and retained for himself all islands in the sea.
Singapore further argues that “even if Pedra Branca was a possession
of the Johor-Riau-Lingga Sultanate (which it was not), it would have
been retained by Sultan Abdul Rahman and not become part of the
State of Johor”.
  112. Malaysia challenges this argument as follows :
        “In its Counter-Memorial Singapore suggests that it was not the
     Anglo-Dutch Treaty that determined the extent of the Johor Sultan-
     ate but instead the donation by Sultan Abdul Rahman by letter of
     25 June 1825 of mainland territories in peninsular Malaya to his
     brother Sultan Hussain in 1825 . . .
        The ‘donation’ of Sultan Abdul Rahman must be read in the con-
     text of what is stipulated under Article XII of the Anglo-Dutch
     Treaty of 1824. By no means does it serve as Johor’s title to its ter-
     ritory. The territories specified by Sultan Abdul Rahman to be his
     own (the one under the Dutch sphere of influence) in the letter of
     25 June 1825 comprise ‘the Islands of Lingga, Bintan, Galang,
     Bulan, Karimon and all other islands’. Out of these five specified
     islands, three were mentioned in Article XII of the Anglo-Dutch
     Treaty of 1824 (namely, the Carimon Islands, Bintang and Lingga)
     while the remaining two (Galang and Bulan) are islands clearly lying
     south of the Strait of Singapore. The phrase ‘all other islands’ refers
     to all other islands lying within the Dutch sphere of influence and
     not named explicitly in the letter, e.g. Batam and Singkep. To sum
     up, this letter was not a ‘donation’ but was instead a formal recogni-
     tion that Sultan Abdul Rahman did not claim sovereignty over
     Johor.”

  113. The Court considers the fundamental question to be whether the
“donation” described in the letter of Sultan Abdul Rahman can be

40

regarded as having the legal effect of conveying title to the territories
referred to therein. In order for this to be the case, it has to be established
 hat the territories in question had been under the sovereignty of the Sul-
 an of Riau-Lingga. In this respect, Singapore claims that Sul-
 an Abdul Rahman “in the eyes of the locals was the legitimate ruler of
 he Johor-Riau-Lingga Sultanate” and that he followed the advice of a
Dutch official “to formally cede the mainland territories of Johor and
Pahang to his brother Hussein”.

   114. The letter no doubt was an expression of Sultan Abdul Rahman’s
definitive intention to renounce his claim to title to these territories and
as such could produce that legal effect. However, with regard to territo-
ries referred to expressly or by implication in his letter “of donation”, but
over which he held no title proven to the satisfaction of the Court, his
donation was without effect.

   115. The Court concludes that the old Sultanate of Johor was divided
 n 1824 into the Sultanate of Johor with Sultan Hussein as its sovereign
and the Sultanate of Riau-Lingga with Sultan Abdul Rahman as its sov-
ereign although the dividing line between them remained somewhat un-
clear. The 1824 Anglo-Dutch Treaty reflected the division as between the
United Kingdom and the Netherlands in the form of their respective
spheres of influence (see paragraphs 81-101 above). The so-called letter
“of donation” from Sultan Abdul Rahman to his brother Hussein con-
firmed that division.
   116. Moreover, the cession of Singapore and the other islands by the
Sultan and the Temenggong of Johor in 1824 would have been possible
only if the Sultanate of Johor had had valid title to them. This act of
cession took place soon after the conclusion of the 1824 Anglo-Dutch
Treaty, but before the act of “donation” of the territories that included
 hose referred to in the Crawfurd Treaty as the object of the cession. This
sequence of events can only be understood as reinforcing the interpreta-
 ion of the act of “donation” given above. Were the Court to accept
Singapore’s argument (see paragraph 109 above) there would have
been no legal basis on which Sultan Hussein and the Temenggong of
Johor could have ceded the island of Singapore to the East India
Company in 1824.



5.3.5. Conclusion

  117. In the light of the foregoing, the Court concludes that Malaysia
has established to the satisfaction of the Court that as of the time when
 he British started their preparations for the construction of the light-
house on Pedra Branca/Pulau Batu Puteh in 1844, this island was under
 he sovereignty of the Sultan of Johor.

41

          5.4. Legal status of Pedra Branca/Pulau Batu Puteh
                             after the 1840s

5.4.1. Applicable law

   118. As the Court has shown in the preceding part of this Judgment,
Johor had sovereignty over Pedra Branca/Pulau Batu Puteh at the time
 he planning for the construction of the lighthouse on the island began.
Singapore does not contend that anything had happened before then
which could provide any basis for an argument that it or its predecessors
had acquired sovereignty. But Singapore does of course contend that it
has acquired sovereignty over Pedra Branca/Pulau Batu Puteh since
1844. The Singapore argument is based on the construction and opera-
 ion of Horsburgh lighthouse and the many other actions it took on, and
 n relation to Pedra Branca/Pulau Batu Puteh, as well as on the conduct
of Johor and its successors. By contrast, Malaysia contends that all of
 hose actions of the United Kingdom were simply actions of the operator
of the lighthouse, being carried out precisely in terms of the permission
which Johor granted in the circumstances which the Court will soon con-
sider.
   119. Whether Malaysia has retained sovereignty over Pedra Branca/
Pulau Batu Puteh following 1844 or whether sovereignty has since passed
 o Singapore can be determined only on the basis of the Court’s assess-
ment of the relevant facts as they occurred since 1844 by reference to the
governing principles and rules of international law. The relevant facts
consist mainly of the conduct of the Parties during that period.

   120. Any passing of sovereignty might be by way of agreement between
 he two States in question. Such an agreement might take the form of a
 reaty, as with the 1824 Crawfurd Treaty and the 1927 Agreement
referred to earlier (paragraphs 22, 28 and 102). The agreement might
 nstead be tacit and arise from the conduct of the Parties. International
 aw does not, in this matter, impose any particular form. Rather it places
 ts emphasis on the parties’ intentions (cf. e.g. Temple of Preah Vihear
(Cambodia v. Thailand), Preliminary Objections, I.C.J. Reports 1961,
pp. 17, 31).
   121. Under certain circumstances, sovereignty over territory might
pass as a result of the failure of the State which has sovereignty to
respond to conduct à titre de souverain of the other State or, as
Judge Huber put it in the Island of Palmas case, to concrete manifesta-
 ions of the display of territorial sovereignty by the other State (Island of
Palmas Case (Netherlands/United States of America), Award of
4 April 1928, RIAA, Vol. II, (1949) p. 839). Such manifestations of the
display of sovereignty may call for a response if they are not to be oppos-
able to the State in question. The absence of reaction may well amount to
acquiescence. The concept of acquiescence


42

       “is equivalent to tacit recognition manifested by unilateral conduct
       which the other party may interpret as consent . . .” (Delimitation of
       the Maritime Boundary in the Gulf of Maine Area (Canada/United
       States of America), Judgment, I.C.J. Reports 1984, p. 305,
       para. 130).

That is to say, silence may also speak, but only if the conduct of the other
State calls for a response.
   122. Critical for the Court’s assessment of the conduct of the Parties is
 he central importance in international law and relations of State sover-
eignty over territory and of the stability and certainty of that sovereignty.
Because of that, any passing of sovereignty over territory on the basis of
 he conduct of the Parties, as set out above, must be manifested clearly
and without any doubt by that conduct and the relevant facts. That is
especially so if what may be involved, in the case of one of the Parties, is
 n effect the abandonment of sovereignty over part of its territory.


  123. One feature of the arguments on the law presented by the Parties
should be mentioned at this point. Singapore, as has already been dis-
cussed, contended that Pedra Branca/Pulau Batu Puteh was terra nullius
 n 1847 (see paragraph 40 above). Recognizing however that the Court
might reject that contention, Singapore submitted that even in that event,
 hat is to say on the basis that “Malaysia could somehow show an his-
 oric title over the island, Singapore would still possess sovereignty over
Pedra Branca since Singapore has exercised continuous sovereignty over
 he island while Malaysia has done nothing”. It is true that it had shortly
before said that “the notion of prescription . . . has no role to play in the
present case” but that was said on the basis that, as Singapore saw the
case, Malaysia had not made out its historic title.

   124. Malaysia, in response to this argument on prescription, recog-
nized that Singapore may have been intending to give the impression that
 here was “still some way in which the Court can override Johor’s title on
 he basis of Britain’s post-1851 conduct”. While Malaysia considered
 hat that conduct could not properly be taken into account — Johor had
 he historic title and Singapore “quite properly acknowledge[d] that ‘an
argument . . . predicated on the notion of prescription . . . has no role to
play in the present case’” — Malaysia in its oral argument, as in its writ-
 en pleadings, nevertheless addressed that post-1851 conduct at length, as
of course did Singapore for which it was an essential part of its case,
whatever the outcome of the submissions about historic title and terra
nullius. And the “acknowledgment” by Singapore, to which Malaysia
referred, was stated on the hypothesis that Pedra Branca/Pulau Batu
Puteh was terra nullius.

     125. The Court accordingly will now examine the relevant facts, par-

43

 icularly the conduct of the Parties, relating to Pedra Branca/Pulau Batu
Puteh, to determine whether or not sovereignty over it has passed and is
now with Singapore.

5.4.2. The process for the selection of the site for Horsburgh lighthouse
   126. James Horsburgh, who as hydrographer to the East Indies Com-
pany had prepared many charts and sailing instructions for the East
Indies, China, New Holland, the Cape of Good Hope and intermediate
ports, died in May 1836. Merchants and mariners resolved, initially in
Canton, that the appropriate memorial and testimony of gratitude would
be the construction and operation of one or more lighthouses. As early
as November 1836 “Pedra Branca” was identified as a preferred location
and, although other possibilities were mentioned in the following years,
when Jardine Matheson & Co., Treasurer to the China Fund for a testi-
monial of the late James Horsburgh, first wrote to the Governor of Sing-
apore, on 1 March 1842, “Pedra Branca” was the only locality they spe-
cifically mentioned. That letter is the first formal communication on
behalf of the subscribers to the British authorities. The Treasurer advised
 he Governor that :


        “At a general meeting of the subscribers, a wish was expressed
     that the contributions should, if possible, be devoted to the building
     of a Light House, bearing the name of Horsburgh, on Pedra Branca,
     at the entrance of the China Sea, but nothing definitive was resolved
     on.
        As this is a design which can only be carried into effect and main-
     tained under the immediate auspices of the British Government, we
     beg to express our readiness to hand over the above amount to you
     in the hope that you will have the goodness to cause a Light House
     (called after Horsburgh) to be erected either on Pedra Branca, or on
     such other locality as the Government of the Hon’ble East India
     Company may deem preferable.
        The amount is far from adequate ; but we trust the well known
     munificience of the Hon’ble Company will supply what additional
     funds may be wanting for an object of such eminent public utility,
     intended at the same time, to do Honor to the memory of one of the
     most meritorious of their servants.”
The Court notes the recognition by the private commercial interests that
 he British Government would have to carry the proposal into effect and
provide the further funds.
  127. In his reply of 4 April 1842, the Governor indicated his prefer-
ence, which he had recommended to the Governor-General of India
Council, for Tree Island or such other locality as the East India Com-
pany may deem feasible. (Tree Island, at the western end of the Straits,

44

had been suggested in December 1836 by a number of merchants and
mariners, along with Pedra Branca, in a memorial to the Government of
India.) By July 1842 his preferred location was Barn Island, which was
about 16 miles from Singapore, on the basis of a proposal by John Thom-
son, the newly appointed Government Surveyor at Singapore. That pro-
posal, as recommended to the Government of India, had associated with
 t the imposition of a charge on vessels anchoring in Singapore Roads.
Because the East India Company opposed the levying of harbour and
anchorage duties and the British mercantile community, with the Com-
pany, attached importance to the preservation of the perfect freedom of
 rade at Singapore, the proposal was not even considered.


   128. October and November of 1844 saw a number of significant
developments. On 1 October Captain Sir Edward Belcher reported to
W. J. Butterworth, who had become Governor of the Straits Settlements
 n 1843, his firm opinion that the Romania Outer Island was the most
eligible site. The Parties agree that the island so identified is Peak Rock.
On 20 November, Thomson reported in detail to the Governor on the
structure of a lighthouse on Peak Rock, the method of constructing it, an
estimate of the cost and an undertaking by a contractor to build the light-
house according to the plan. Just days later Governor Butterworth
received replies to letters which he had written to the Sultan and Temeng-
gong of Johor. Notwithstanding the Parties’ extensive research, the Gov-
ernor’s letters have not been found, but the Parties did provide to the
Court copies of the translations of the replies, both dated 25 November
1844. The Sultan wrote as follows :

       “I have received my friend’s letter, and in reply desire to acquaint
     my friend, that I perfectly understand his wishes, and I am exceed-
     ingly pleased at the intention expressed therein, as it (a Light House)
     will enable Traders and others to enter and leave this Port with
     greater Confidence.”
The Temenggong said rather more :
        “I have duly received my friend’s communication, and understand
     the contents. My friend is desirous of erecting a Light House near
     Point Romania. I can have no possible objection to such a measure,
     indeed I am much pleased that such an undertaking is in contempla-
     tion. I wish to be guided in all matters by the Government, so much
     so, that the company are at full liberty to put up a Light House
     there, or any spot deemed eligible.
        Myself and family for many years have derived support from Sing-
     apore, our dependence is wholly on the English Government, and we
     hope to merit the protection of, and be favoured by the Company on
     all occasions consistent with propriety.”

45

   129. Three days later, on 28 November 1844, the Governor wrote to
 he Secretary of the Government of India. He recalled the rejection of the
Barn Island proposal because of the “restrictive measure on the freedom
of the Port” involved in the proposed charges. The Governor then
referred to the Belcher and Thomson reports, which he enclosed :
        “The funds adverted to, amounting to 5513 Dollars or 12,978.84
     Company’s Rupees, being still forthcoming, as will be perceived by
     the enclosed copy of a letter from Messrs. John Purvis & Co. (A),
     and feeling persuaded of the very great necessity for a Light House
     and the advantage it would prove to the growing Trade with China,
     I took upon myself to submit the subject for the consideration of
     Captain Sir Edward Belcher C.B. in the hope that some site might be
     determined upon which would be free from the objections referred
     to, and meet the object in view. The report (B) of that Scientific
     Officer I desire to lay before the Right Hon’ble the Governor Gen-
     eral of India with the Plan and Section of the Rock therein alluded
     to, prepared by Mr. Thomson the Surveyor, together with an outline
     chart, shewing its position with reference to Pedra Branca, the main
     land of Johore, and Island of Romania situated about 32 miles in an
     E by N direction from Singapore. This Rock is part of the Territo-
     ries of the Rajah of Johore, who with the Tamongong (C) have will-
     ingly consented to cede it gratuitously to the East India Company.”
The two replies from the Sultan and Temenggong of 25 November were
also enclosed.
   130. The Governor then listed vessels “Lost or injured by touching on
 he Rock in the vicinity of the site selected”, summarized the enclosed
report from his Government Surveyor, mentioned the “opening of the
 our Ports in China and the Establishment of a Colony at Hong Kong”,
discussed the arrangements for and costs of the operation of the light-
house and concluded as follows :
       “Trusting I have said sufficient to interest the Right Hon’ble the
     Governor General on a subject of such vast importance to the Trade
     of our country and the safety of the mariner, European and native,
     I venture most respectfully to entreat His Honor’s support to the
     measure with the Hon’ble Court of Directors, who may then be
     induced probably in conjunction with Her Majesty’s Govt, to fur-
     nish the additional sum required and order a Lantern to be at once
     constructed. In the meantime, if permitted, I will move the Trading
     Community in aid of a work which will perpetuate their gratitude,
     for the facilities afforded to the Navigation of these seas, by the
     indefatigable researches of James Horsburgh Esquire.”

  131. Two central issues arise from this correspondence. The first is
whether the correspondence extended to Pedra Branca/Pulau Batu Puteh
or was limited to Peak Rock. The second is whether, in terms of the

46

replies, the sovereignty of Johor over any place under its sovereignty
which was chosen for the lighthouse was ceded or only a permission to
build, maintain and operate a lighthouse was granted.

   132. The Parties do agree that Peak Rock is “the Rock” referred to in
 he last paragraph of the Governor’s letter to the Government of India
quoted in paragraph 129 above. But, Malaysia says, the consent by the
Johor authorities was not limited to that Rock alone. Rather the
responses, particularly from the Temenggong, were in general terms : the
 ighthouse might be erected near Point Romania or any spot deemed eli-
gible. The East India Company, according to Malaysia’s reading of the
correspondence, was free to choose between erecting the lighthouse near
Point Romania or anywhere else on the territory of Johor considered
suitable by the Singapore authorities for the purpose of providing guid-
ance to shipping going to or leaving Singapore. Singapore responds that
 he contents of the Governor’s letter of 28 November 1844 and its ante-
cedents indicate with certainty that the site which was the subject of his
proposal was Peak Rock.

   133. The Court is in no doubt that the proposal which the Governor
put to the Government of India related to Peak Rock. Without knowing
 he contents of the Governor’s earlier letters to the Sultan and Temeng-
gong, the Court is however left in real doubt about what the Governor
proposed. Judging from the two replies, it would appear more likely than
not that his letters were in general terms. While Peak Rock was clearly
 he site he and his advisers had in mind, the final site of the lighthouse
had yet to be decided upon. That decision was to be taken in due course
by the Government of India and the Court of Directors of the East India
Company, following such further consultation as they considered appro-
priate. And, as Singapore accepts in its Reply, the British authorities had
 n mind possible locations other than Peak Rock.


   134. Given the conclusion which the Court has already reached earlier
 n this Judgment — that Johor was sovereign over Pedra Branca/Pulau
Batu Puteh in the period before the planning for and construction of the
 ighthouse began — it does not consider it need rule on Malaysia’s argu-
ment that in the 1844 correspondence the Governor acknowledged Johor’s
sovereignty over the island. That sovereignty rests on the evidence of
earlier periods which the Court has already reviewed (see in particular
paragraphs 52-69 above). The Court would note in any event that the
Malaysian contention about that acknowledgment faces the difficulty
 hat the correspondence appears to be in the most general terms, in all
 ikelihood without specifically identifying Pedra Branca/Pulau Batu
Puteh.

  135. The Court accordingly turns to the second issue it identified

47

above (see paragraph 131) which is whether Johor ceded sovereignty over
 he particular piece of territory which the United Kingdom would select
 or the construction and operation of the lighthouse for the stated pur-
pose or granted permission only to that construction and operation. The
correspondence could not be more inconclusive. The Sultan is “exceed-
 ngly pleased at the intention expressed [by Governor Butterworth]”
because a lighthouse will allow for greater confidence ; and the Temeng-
gong had “no possible objection to” the erecting of a lighthouse ; “wish-
 ng to be guided in all matters by the Government, so much so, that the
Company are at full liberty to put up a Light House . . .”. That wording
may be read, as Malaysia would have the Court read it, as limited to a
permission to build and operate. The Sultan simply expresses pleasure
and, so far as the Temenggong is concerned, the East India Company is
at “full liberty” to put up a lighthouse.

  136. While Governor Butterworth understood that the letters
amounted to a gratuitous “cession” (see paragraph 129 above), the Court
observes that that understanding was not communicated to the Sultan
and Temenggong. Further, the Court would not give significant weight to
 he choice of just one word in the present context.

   137. The Court notes, however, that, by the time of the correspond-
ence, State practice in the South East Asian region, as beyond, recog-
nized the various legal rights and interests that could be held over land
and the associated maritime areas. The Court now gives some instances
of that recognition.
   138. Under the 1819 Agreements between Sir Stamford Raffles
and the Temenggong and the Sultan of Johor for the establishment of a
“factory” at Singapore, the East India Company agreed to pay 8,000
Spanish dollars annually so long as it maintained a “factory” on any
part of the Sultan’s hereditary dominions ; and arrangements were
made or contemplated for the government and administration of justice
over those belonging to the English factory or those settling in its
vicinity, for the protection and regulation of the Port, and for the distri-
bution of certain duties. It is apparent that the Johor authorities retain-
ed their sovereignty over all of the island of Singapore (see paragraph
21 above). Five years later, under the Crawfurd Treaty, they “ceded . . .
 n full sovereignty and property” to the East India Company the
 sland of Singapore (see paragraph 22 above). The arrangements
made in the Treaty in respect of the rights of the property held by the
Sultan and Temenggong on the island, their followers and retainers also
recognize the distinction between sovereignty and regular rights of
property. Such distinctions are recognized as well in the final article of
 he Crawfurd Treaty which “abrogate[s] and annul[s] all earlier Conven-
 ions, Treaties and Agreements” between the parties, “with the excep-
 ion of such prior conditions as have conferred on the Honourable the
English East India Company any right or title to the occupation or pos-

48

session of the Island of Singapore and its dependencies, as above-men-
 ioned”.
   139. The long established distinction between sovereignty and prop-
erty rights was also to be found in nineteenth century arrangements made
 n respect of lighthouses. The arrangements relating to lighthouses to
which the Court was referred related to those on Cape Rachado (1860)
and on Pulau Pisang (1885/1900) and that proposed for Pulau Aur (1901)
 not in fact constructed), all involving the Governor of the Straits Settle-
ments and the Sultan concerned. For Malaysia, the permission in those
cases, including Pedra Branca/Pulau Batu Puteh, all shared a similar pat-
 ern. The Governor wrote to the authorities having sovereignty over the
envisaged territory and those authorities gave permission. Malaysia
argues that the exchanges cannot be called “informal” permissions, as
Singapore characterizes them. These lighthouse arrangements character-
 zed by Malaysia as “formalities” are the same in all four instances. They
constituted an adequate basis for the construction of lighthouses by the
United Kingdom in foreign territory. “They were not subordinated to
any other formality.” For Singapore, by contrast a sharp division is to be
made between the Rachado and Pulau Pisang cases on the one side and
 he Peak Rock and Pulau Aur cases on the other, with land grants being
obtained in the former, but informal permissions in the latter not being
 ollowed up by formal grants because the British did not proceed with
 hose two projects.


   140. The Court observes that the documentation for the Cape Rach-
ado and Pulau Pisang lighthouses is much more elaborate and precise
 han in the other cases. The first was the subject of a series of exchanges,
 ncluding a proclamation of 23 August 1860, which has a formal style in
which the Sultan of Selangor under his Royal Seal made over to the Brit-
 sh Government Cape Rachado within his territory. That grant was
matched by this reciprocal undertaking :

       “That the English Government do covenant and agree to build
     and keep a Light house for the benefit of all nations in relation to
     their ships or boats upon the said Cape Rachado (commonly called
     Tanjong Tuan) and in the event of the English Government failing
     to abide by the said agreement, then and in such case, the cession
     upon my part to be null and void.”
  141. The arrangements for Pulau Pisang consist of an agreement of
1885 between the Sultan of Johor and the Governor of the Straits Settle-
ments followed by a five page Indenture of 1900 signed, sealed and deliv-
ered by the Sultan and Governor and registered in the Johor Registry of
Deeds. The Sultan had earlier in the year, at the time of the correspon-
dence relating to Pulau Aur discussed in the next paragraph, informed
 he Governor that he would be glad to execute the necessary formal

49

grant, which should have been made under the terms of the 1885 Agree-
ment. The preamble to the 1900 Indenture, making the formal grant,
recalls that :

        “Whereas in or about the month of February, 1885, it was agreed
     by and between His late Highness Abu Bakar, then Maharajah of
     Johore, and the Governor of the Straits Settlements that the said
     Maharajah should grant to the Government of the Straits Settle-
     ments a plot of ground in the Island of Pulau Pisang in the Straits of
     Malacca as a site for a Lighthouse and a roadway thereto from the
     beach and that the said Government should build and effectively
     maintain a Lighthouse upon the said Island, such grant as aforesaid
     to be void if a lighthouse was not erected within a reasonable time
     from the date of such grant or if the said Government neglected
     properly to keep and maintain such lighthouse when it was built.”

The preamble then recites that the Singapore Government in pursuance
of the Agreement had built the lighthouse and had properly kept and
maintained it but no grant had been made and that it was expedient that
a grant be made. The Indenture accordingly proceeded to make the grant
and set out the conditions which, among other things, required the Gov-
ernment to use the land only for the operation of the lighthouse and
accorded the Sultan a right to repossess the land if the Government
ceased to keep the lighthouse in good order and properly managed and
worked.
   142. The Pulau Aur proposal was raised in February 1900 by the Gov-
ernment of the Straits Settlements with the Sultan of Johor with the alter-
native proposals that, as that island lay within his territory of Johor, the
Sultan would either erect a lighthouse there or permit the Straits Settle-
ments Government (if the Secretary of State for the Colonies and the leg-
 slature agreed) to take that action. The Sultan supported the second
option, and suggested that the arrangement should be the same as for the
Pulau Pisang lighthouse. That arrangement and a deed of indenture were
 n fact not concluded since the British authorities decided not to proceed
with the construction.
   143. The Court was also referred to the Convention for the Cape
Spartel lighthouse concluded in 1865 between Morocco and a number of
maritime Powers which regulates in some detail the rights and obliga-
 ions of the parties. Article I distinguishes between the Sultan’s sover-
eignty and proprietary right, on the one hand, and the direction of
administration of the lighthouse by the other parties, on the other. The
Convention was to continue in force for ten years and thereafter year by
year, subject to a right of withdrawal on notice.

 144. Against that background of extensive legal regulation in agree-
ments between the sovereign of the territory where the lighthouse was to

50

operate and European States, the Court observes the lack, in the case of
Pedra Branca/Pulau Batu Puteh, of any written agreement between the
Johor and the British authorities regulating in some detail the relation-
ship between them and their related rights and obligations. The Johor
authorities did not provide for instance for the maintenance of their sov-
ereignty and their rights to repossess the land in the event that conditions
relating to the operation of the lighthouse were not satisfied. Further,
while at the hearing before the Court the Agent of Malaysia stated that
“Malaysia has always respected the position of Singapore as operator of
Horsburgh lighthouse and I would like to place formally on record that
Malaysia will continue to do so”, Malaysia has at no time attempted to
spell out in any detail at all the rights and obligations of “Singapore as
operator”.

   145. Given the lack of a written agreement relating to the lighthouse
and the island on which it was to be constructed, the Court is not in a
position to resolve the second issue raised in paragraph 131 above about
 he content of any agreement reached in November 1844. In any event, as
will appear, what is decisive for the Court is the conduct of the authori-
 ies in Singapore (and India) and in Johor following the 1844 exchanges
of correspondence.
   146. In 1845 the choice of the site for the lighthouse was the subject of
a further exchange between Singapore and the Government of India. On
22 August 1845 Governor Butterworth, referring to earlier correspond-
ence which indicated support by the Government of India in a recom-
mendation to the Court of Directors of the East India Company for the
Peak Rock proposal, confirmed that preference and, given the number of
vessels that had been wrecked in the vicinity of Pedra Branca/Pulau Batu
Puteh and Point Romania, trusted that construction would soon begin
“as a light in that quarters is becoming daily of more paramount impor-
 ance”. On 15 October 1845 the Court of Directors of the Company
authorized the Governor General of India in Council to provide for the
 evying of lighthouse dues at Singapore in support of a lighthouse on
Peak Rock and in January 1846 Thomson attempted to land there to
build brick pillars to help determine the method of constructing a light-
house, but the violence of the seas prevented his landing.

  147. But later in 1846 things changed. In April of that year the Court
of Directors of the East India Company was informed that the Lords of
 he Admiralty in London were inclined to think that Pedra Branca/Pulau
Batu Puteh was the best point for the lighthouse for reasons they stated.
The Government Surveyor and Captain S. Congalton, commander of the
East India Company’s steamer, the Hooghly, undertook surveys in May
and August, the latter following receipt of the letter setting out the Admi-
ralty’s opinion. In their report of 25 August they said they were “decid-
edly of opinion that Pedra Branca is the only proper position for a Light
 o be placed . . . for the safety of Shipping whether entering or departing

51

 or the Straits of Singapore . . .”. The following day the Governor in a
handwritten letter to the Government of India stated that the Govern-
ment “will at once perceive that Pedra Branca is the only true position”
 or the lighthouse. One word in this letter is unclear and was the subject
of opposing expert opinions submitted by each of the Parties. The dis-
puted word is either “care” or “case” and appears in the following sen-
 ence, in which the Governor stated that “the whole of the details for the
care/case of Light Houses as set forth” in his letter of 28 November 1844
relating to the proposal for a lighthouse on Peak Rock (paragraphs 129-
130 above) “will be equally applicable to the new Position”. As
mentioned, the Parties disagree on their reading of the word “care” or
“case”. Did the Governor refer to the whole of the details “for the
care” of the lighthouse or “for the case” of the lighthouse ? Singapore
supports the former reading and Malaysia the latter. For Singapore
 he word “care” carries the implication that it was only the details of
 he earlier despatch relating to the care, maintenance and operation
of the lighthouse that would apply to Pedra Branca/Pulau Batu
Puteh, now that it had been chosen. Malaysia, by contrast, considers
 hat the “whole of the details for the case of Light Houses” includes
 he permission granted by the Johor authorities for the construction
of the lighthouse. The Court does not find it necessary to resolve
 he clash of expert opinions on this matter. On 30 October 1846, the
President in Council in India approved Pedra Branca/Pulau Batu
Puteh as the site, on 24 February 1847 the Court of Directors informed
 he Indian Government of its approval, and on 10 May 1847 the
Government of India requested Governor Butterworth to take measures
 or the construction of a lighthouse on Pedra Branca/Pulau Batu
Puteh according to the Plan and Estimates submitted with the letter of
28 November 1844.




  148. The Court observes that there is nothing at all in the record
before it to suggest that the authorities in Singapore considered it neces-
sary or even desirable to inform the Johor authorities of the decision
about the siting of the lighthouse or to seek any consent in respect
of it. That conduct may be interpreted in one of two ways : it may
 ndicate, as Malaysia contends, that what it sees as Johor’s 1844 consent
 o the building and operation of a lighthouse on one of its islands
simply applied to Pedra Branca/Pulau Batu Puteh as it would have to
any of its islands. Or it may indicate, as Singapore contends, that the
Johor authorities had no rights in respect of this project and that such
was the perception in 1847 of the responsible British authorities. On
 he basis of the case file, the Court is not in a position to reach a
conclusion on that issue.


52

5.4.3. The construction and commissioning of Horsburgh lighthouse,
       1850-1851

   149. The facts about the construction and commissioning of the light-
house on Pedra Branca/Pulau Batu Puteh — and indeed for the most
part its operation over the many years since — are not themselves the
subject of significant dispute between the Parties. They also agree on the
 aw : it “requires an intention to acquire sovereignty, a permanent inten-
 ion to do so and overt action to implement the intention and to make
 he intention to acquire manifest to other States”. There is some disagree-
ment on whether practice also requires elements of formality. Symbolic
acts accompanying the acquisition of territory are very common both
generally and in British practice. They are not however always present.
The Court does not consider that the practice demonstrates a require-
ment that there be a symbolic act. Rather the intention to acquire sov-
ereignty may appear from the conduct of the Parties, particularly con-
duct occurring over a long period.


   150. The Parties do however dispute the evaluation of the facts. Malay-
sia’s basic position is that essentially everything that the United Kingdom
and Singapore did was no more than constructing and commissioning the
 ighthouse and later operating it, within the very consent conferred by the
Sultan of Johor and the Temenggong in November 1844. They were not
actions on the basis of which Singapore could claim sovereignty over
Pedra Branca/Pulau Batu Puteh. There is no evidence, says Malaysia, of
a British intention to acquire sovereignty and it did not claim sovereignty
during the construction of the lighthouse at its commissioning and or at
any time during its operation. Singapore, by contrast, says that the
United Kingdom acquired title to Pedra Branca/Pulau Batu Puteh in the
period of 1847-1851 when it took lawful possession of the island in con-
nection with building the lighthouse on it. According to Singapore, there-
after, for over 150 years the United Kingdom and later Singapore engaged
 n the effective administration and control of Pedra Branca/Pulau Batu
Puteh as sovereign and not simply as the operator of the lighthouse for
over 150 years. The Court now turns to the facts.


  151. The planning for the construction and the construction itself were
n the hands of the Government Surveyor of Singapore, John Thomson,
who was appointed as Architect of the project by Governor Butterworth.
To meet the deficiency in the funds available in Singapore, the Govern-
ment of India, in agreement with the Court of Directors of the East India
Company, on 12 November 1849 authorized the preparation of a law by
Governor Butterworth imposing a duty on shipping and requested him to
 ake immediate measures to begin constructing the lighthouse. It will be
observed that the opposition to the levying of the harbour and anchorage

53

duties expressed in 1842 and earlier (see paragraph 127 above) was no
 onger an issue, and had not been for some years (see paragraph 146
above) ; indeed as early as 1842, when the Horsburgh lighthouse proposal
was first raised with the Government, it was contemplated that govern-
ment money would be needed (see paragraph 126 above).

   152. In December 1849 the Government Surveyor began organizing
 he construction which was to begin on Pedra Branca/Pulau Batu Puteh
 n late March or early April 1850 and to continue with a break over the
 ollowing monsoon season into 1851. In the course of the construction up
 o 50 workmen were to be on the island. The organization included
arranging shipping to supply the island and to protect the supplies from
pirates, the quarrying of the granite and other stone needed, and arrang-
 ng the construction and shipping of the lantern and related equipment.

   153. In February 1850 Governor Butterworth forwarded to the Gov-
ernment of India a draft Act for the levy of dues on vessels entering Sing-
apore alone (but not other ports). That statute was enacted by the Gov-
ernor-General of India in Council on 30 January 1852 and is discussed
 ater (see paragraphs 170-172 below). The Preamble to the Act recites
 hat the sums of money subscribed by private individuals were insuffi-
cient to defray the costs of the building, that the East India Company
agreed to build the lighthouse and to advance certain sums to complete it
on condition that they were repaid by a levy on ships entering Singapore
harbour, that the lighthouse had been built and it was desirable that the
expense of building it and maintaining the light should be defrayed out of
 he monies arising from the toll, and that other lights or beacons might
be established in the Straits of Malacca or nearby. The Act provided for
 he payment of the toll by ship owners and operators, the ownership and
management of the lighthouse, and the prospect of the building of
 urther lights or beacons and their operation from the toll once the
advance from the East India Company had been repaid and after the cur-
rent expenses of maintaining Horsburgh lighthouse had been met.



   154. The work had progressed to the point that on 24 May 1850,
Queen Victoria’s birthday, the foundation stone was laid. Malaysia
stresses that it was the Master of the Masonic Lodge Zetland in the East
No. 749 who with his brethren laid the stone, it was not an official gov-
ernmental occasion and there was no proclamation of British sovereignty
or any other formal act. Singapore, by contrast, emphasizes that it was
 he Governor who invited the Master and members of the Lodge to un-
dertake the task and who arranged their transport from Singapore to the
Rock. Governor Butterworth also invited the Naval Commander in
Chief of the East India Station and Thomas Church, the Resident Coun-
cillor at Singapore and Thomson’s immediate supervisor, to accompany

54

him. Also present, at the Governor’s invitation, were several foreign con-
suls, merchants and civil and military members of the Singapore commu-
nity. The members of the Lodge were received on Pedra Branca/Pulau
Batu Puteh by the Governor who requested them to proceed with the cer-
emony which they did. The Master in his address praised the Governor,
 he merchants and mariners who had provided the nucleus of the fund,
 he East India Company for advancing the balance and James Hors-
burgh. The opening lines of the inscription on the plate gave the date by
reference to the year of the Queen’s reign, named the Governor-General,
recorded that the Foundation Stone was laid by the Master and Brethren
of the Lodge in the presence of the Governor and others and ends with
“J. T. Thomson, Architect”.


  155. The Court observes that no Johor authorities were present at the
ceremony. There is no indication that they were even invited by the Gov-
ernor to attend. That might suggest — the Court puts it no higher than
 hat — consistently with the references to the Queen and the role of the
Singapore Governor, Architect and the East India Company, that the
British and Singapore authorities did not consider it necessary to apprise
Johor of their activities on Pedra Branca/Pulau Batu Puteh. That they
were alert to matters of Johor sovereignty at that very time appears from
 he rejection of a proposal made by Thomson to Church later in Novem-
ber 1850. In his report of 2 November 1850 on the completion of the sea-
son’s operations on Pedra Branca/Pulau Batu Puteh for the construction
of the lighthouse, which had now reached a height of 64 feet, Thomson
proposed, referring to shore support arrangements for British lighthouse
keepers and the local threat of piracy, the establishment of a station near
Point Romania. Church, in reporting to the Governor, doubted that :


     “such is absolutely necessary, or commensurate with the permanent
     expense which such an establishment must necessarily occasion.
     Romania moreover belongs to the Sovereign of Johore, where the
     British possess no legal jurisdiction ; it will of course, be necessary
     for the Steamer or Gun Boats to visit Pedro Branca weekly ; some
     benefits would also accrue by requesting His Highness the Tumon-
     gong to form a village at Romania under the control of a respectable
     Panghuloo to render assistance to the inmates of the Light House in
     a case of emergency.”
The matter was not taken any further, with Thomson communicating to
Church the following July that access to Pedra Branca/Pulau Batu Puteh
was not going to be closed for four or five months, as earlier supposed,
and that the establishment of a station at Point Romania was conse-
quently unnecessary.
  156. Nine days after the laying of the foundation stone on 24 May 1850

55

 he Temenggong of Johor did visit the rock, accompanied by 30 of his
 ollowers. Thomson referred to him as “the most powerful native chief in
 hese parts, allied to British interests. He remained at my house for two
days, employing his leisure in fishing . . .” That is the only visit by either
 he Sultan or the Temenggong and their successors recorded in the evi-
dence before the Court.

   157. The building of the lighthouse continued through the middle of
1850 until 21 October. After the monsoon, work resumed in April 1851.
On 8 July the Resident Councillor in Singapore and his party “minutely”
 nspected all the works, and during August the lantern, machinery and
apparatus arrived in Singapore and in September were hoisted to the top
of the tower which was about 95 feet high.
   158. Thomson gave this account of the final official act on Pedra
Branca/Pulau Batu Puteh before the permanent lighting of Horsburgh
 ighthouse on 15 October 1851 :
       “On the 27th September, the Honorable Colonel Butterworth
     C.B., Governor of the Straits Settlements, with a party consisting of
     Sir William Jeffcott, Recorder of the Straits Settlements, Colonel
     Messitter, commanding the troops, Captain Barker, H.M.S. ‘Ama-
     zon’, Mr. Purvis and the principal merchants of Singapore, together
     with several military officers, arrived off the rock at 1 p.m. when
     they landed and minutely inspected the Pharos.”

   159. On 15 October the light was shown, as had been advertised in two
Singapore newspapers by way of a Notice to Mariners which set out the
specification of the lighthouse by “Mr. J. T. Thomson, Government Sur-
veyor” and which was signed by W. J. Butterworth as Governor. By
2 November the two gun boats had provided the lighthouse with stores
 o last until the end of March and on 17 November the Hooghly arrived
and Thomson departed on it for Singapore on 18 November 1851. He
had been on Pedra Branca/Pulau Batu Puteh supervising the construction
of the lighthouse for much of the periods from April to October 1850 and
 rom April to November 1851. When the construction was underway in
 he course of those periods, supplies, especially of building materials,
were brought by the Hooghly, the two gun boats and two lighters. From
 ime to time, particularly when Thomson was needed elsewhere, for
 nstance at the quarry, his roles were taken over by his foreman, Mr. Ben-
nett.
   160. Thomson concluded his Account of the Horsburgh Lighthouse
 1852), published in the Journal of the Indian Archipelago and Eastern
Asia (Vol. 6, p. 376), with an appendix “particularly [about] the measures
 aken by Government to advance the views of the promoters of this pub-
 ic work”. He mentioned the principal subscribers and said this in the
final paragraph of Appendix VII to his Account :


56

        “The remainder of the funds necessary to the completion of the
     Testimonial was advanced by the Government, to be repaid by a
     Light-house due on shipping. There was otherwise extensive aid
     afforded in the employment of their Steamers, gun-boats and offic-
     ers, none of the expense of which was charged against the works. I
     have already had the pleasure of mentioning the highly gratifying
     assistance of the Dutch Authorities of Rhio, in placing gun-boats as
     tenders to the operations.”

   161. Again it may be said that these actions, too, are primarily directed
at the construction of the lighthouse, but the “extensive aid” mentioned
 n the Appendix VII of Thomson’s Account quoted above may be seen as
having a sovereign character — British Government vessels made a
major contribution to the whole process of the construction of the light-
house, a contribution which was at no charge to the potential commercial
users of the light. That sovereign characterization may also be applied to
 he tablet in the Visitors Room on which is inscribed the names of
W. J. Butterworth as “Governor” and J. T. Thomson as “Architect”.
John Horsburgh is also mentioned and again reference is made to “the
enterprize of British merchants and . . . the liberal aid of the East India
Company”. As at the laying of the foundation stone, the Sultan of Johor
and Temenggong of Johor had no role. But, as also on that occasion, no
specific acts of proclamation of sovereignty, as frequently appeared in
British practice, were to be seen.


   162. The Court does not draw any conclusions about sovereignty
based on the construction and commissioning of the lighthouse. Rather it
sees those events as bearing on the issue of the evolving views of the
authorities in Johor and in Singapore about sovereignty over Pedra
Branca/Pulau Batu Puteh. Malaysia contends that Johor, having permit-
 ed the building of the lighthouse, had no reason to have any involvement
 n its construction and commissioning. The Court however notes that the
only time the Johor authorities were present throughout that process was
 he two-day visit of the Temenggong and his followers in early June 1850.

  163. In light of the above, the Court will now consider the conduct of
he Parties after the construction of the lighthouse on Pedra Branca/Pu-
au Batu Puteh to ascertain whether this provides a basis for concluding
hat sovereignty over the island was passed from Johor to the United
Kingdom, Singapore’s predecessor.

5.4.4. The conduct of the Parties, 1852-1952
  164. The Parties refer to activities undertaken by them and their pred-
ecessors in title between 1852 and 1980, and indeed beyond. Given the
nature of the conduct, the changing constitutional position of the Parties

57

and their predecessors and an exchange of correspondence in 1953 to
which the Parties have given a great deal of attention, the Court finds it
convenient to divide the conduct between events occurring before 1953
and those occurring after. The division is not precise since some conduct
runs through the whole period.

   165. At this stage it is also convenient for the Court to put to one side
as not relevant to sovereignty over Pedra Branca/Pulau Batu Puteh a
number of matters mentioned by Singapore but which relate essentially
 o the maintenance and operation of the lighthouse and nothing more —
 he improvement of the lighthouse, the exercise of authority over its per-
sonnel, and the collection of meteorological information (on the last mat-
 er see also paragraph 265).

  (a) Straits lights system and related British and Singapore legislation


   166. The British and Singapore legislation relating to Horsburgh light-
house and others in the region is to be seen in the broader context of the
 aw and practice relating to lighthouses and in the more specific context
of the Straits lights system. As a matter of law, a lighthouse may be built
on the territory of one State and administered by another State — with
 he consent of the first State. As a matter of fact that has happened not
 nfrequently, as instanced by the Middle East Navigation Aids Service, a
non-profit corporation registered in the United Kingdom, which owns
and administers lighthouses and other aids to navigation in Kuwait, the
United Arab Emirates, Qatar and elsewhere in the region, and the Cape
Spartel Treaty and the Pulau Pisang and Cape Rachado lighthouses dis-
cussed earlier in this Judgment (see paragraphs 139-143 above).

   167. As indicated, a central element in Malaysia’s argument is that
because Horsburgh lighthouse was built on an island over which Johor
was sovereign — a proposition which the Court accepts, as appears ear-
 ier in this Judgment — all the actions of the British authorities and, fol-
 owing them, the Singaporean authorities are simply actions pursued in
 he normal course of the operation of the lighthouse. Malaysia includes
among such actions the investigation of marine hazards and the pub-
 ication of notices to mariners, regulation of activities associated with the
 ighthouse, adding additional structures and facilities, permission to un-
dertake scientific and technical surveys, control of access to lighthouses
and their associated facilities, and the flying of ensigns. Singapore, by
contrast, says that some of the actions are not matters simply of the
operation of the lighthouse but are, in whole or part, acts à titre de sou-
verain. The Court considers them in following sections of this Judgment.
First, it turns its attention to the legislation, invoked by Singapore, rel-
ating to the lighthouses in the Straits area, particularly Horsburgh light-
house.

58

   168. Singapore, in support of its contention that it has continuously
exercised state and sovereign authority over Pedra Branca/Pulau Batu
Puteh, refers to legislation which it and its predecessors in title enacted
specifically relating to the island. The legislation regulated the defraying
of costs of establishing and operating the lighthouse, vesting control of it
under various governmental bodies, and regulating the activities of per-
sons residing, visiting and working on Pedra Branca/Pulau Batu Puteh.
All the measures were open and notorious and drew no protests from
Malaysia.
   169. Malaysia replies that it and its predecessors had no need to
respond. The actions to which Singapore refers are yet again an aspect of
 he Straits lights system administered by Singapore, a system which
 ncluded lights which had no territorial connection with Singapore. The
system was not about sovereignty but about the maintenance and opera-
 ion of the lights system. Moreover, the legislation was about private law
matters and not about sovereignty over Pedra Branca/Pulau Batu Puteh
as a matter of international law. And in some respects, says Malaysia, the
enactments are a recognition by Singapore that it does not have jurisdic-
 ion over the island.


  170. Singapore refers to the Light Dues Act 1852 (India), the Light
Dues Act 1854 (India) which replaced that of 1852, the Light-Houses
Ordinance 1912 (Straits Settlements) which repealed the 1854 Act and an
amendment to it, the Light Dues Ordinance 1957 (Singapore) establish-
 ng the Singapore Light Dues Board and the Light Dues Repeal Act 1973
which transferred the assets, liabilities and employees of the Board to the
Port of Singapore Authority and repealed the 1957 ordinance.



   171. The 1852, 1854 and 1912 enactments expressly mention the light-
house at Pedra Branca/Pulau Batu Puteh. They deal with property in the
 ighthouse and the 1912 measure adds “all such lighthouses as are now
established in or near to the Straits of Malacca or Singapore”. The light-
houses and appurtenances were the property of and vested in the East
India Company (1852 and 1854) and Singapore (1912). The statutes also
dealt with the management and control not only of the lighthouses but
also of the Straits lights such as that on the 2.5 fathom bank in the
Malacca Strait (1854 Act) : management and control were vested in and
maintained by the Government. The enactments are exercises of wide
 aw-making power which, it was understood, could extend to such mat-
 ers of property, management and control beyond the territories of India
and Singapore.

  172. Taken as a whole, the enactments do not, in the Court’s view,
demonstrate British sovereignty over the areas to which they apply. For

59

one thing the ownership provision in the 1912 ordinance applies equally
 o the lighthouses on Pulau Pisang and at Cape Rachado — both un-
doubtedly on Johor territory — as it does to that on Pedra Branca/Pulau
Batu Puteh. For another, they extend to lights operating on the high seas.
And the provisions say nothing expressly about sovereignty as opposed
 o ownership and management and control, each of which they specifi-
cally regulate.

   173. Malaysia, the Court recalls, contends that the legislation supports
 ts position for two reasons. The first relates to a 1958 amendment to the
1957 Ordinance and the 1969 Light Dues Act which incorporated the
same provisions. The 1957 Ordinance required the Light Dues Board to
spend money from the fund it administered on the maintenance and
 mprovement of “navigational aids in the waters of the Colony”, defined
as “those parts of the territorial waters of the Colony which are outside
 he limits of any port”. In 1958, the definition of “waters of the colony”
was deleted and the phrase just quoted from the 1957 provision was
replaced by “lighthouses, buoys, beacons and other navigational aids in
Singapore including those at Pedra Branca (Horsburgh) and at Pulau Pis-
ang”. For Malaysia, the references to the lighthouse at Pedra Branca/Pu-
 au Batu Puteh along with that on Pulau Pisang indicate that Singapore
recognized that the former island is not part of Singapore. Singapore
replies that under the 1957 Ordinance the Board had been authorized to
spend moneys on the maintenance of navigational aids only if they were
 n the waters of the colony but not within any port. The purpose of the
amendment was to remove that limit, enabling the Board to spend mon-
eys on “lights and navigational aids within the port limits and on the
maintenance of the light at Pulau Pisang which is not within territorial
waters” (emphasis added). Further, the drafting history includes an
express statement that Pedra Branca/Pulau Batu Puteh is Singapore’s.



  174. In the Court’s view, the original 1957 wording is not clear in
respect of the present issue since it appears to include both lighthouses
“in Singapore” and that is wrong at least so far as Pulau Pisang is con-
cerned. The 1958 wording, by contrast, gradually expands its geographi-
cal scope, from the port of Singapore, to its approaches, and to the two
named lighthouses. The Court considers that the change, particularly
given the express reference to Pulau Pisang in the statement of purpose
and the statement that Pedra Branca/Pulau Batu Puteh is Singapore’s in
 he drafting history, does give support to Singapore’s contentions.


  175. Malaysia’s second reason for contending that in its legislation
Singapore recognizes that Pedra Branca/Pulau Batu Puteh is not within
ts sovereignty turns on the Foreign Jurisdiction Act of 1843, the first in

60

a series of Foreign Jurisdiction Acts — Acts which were invoked only at
 he oral stage of the proceedings. These statutes of the Imperial Parlia-
ment at Westminster were enacted “to remove doubts as to the exercise
of Power and Jurisdiction by Her Majesty within diverse Countries and
Places out of Her Majesty’s Dominions, and to render the same more
effectual”. Those powers and jurisdictions, the 1843 Act recites, were
conferred “by treaty, capitulation, grant, usage, sufferance and any other
 awful means”. In terms of the Act and later Acts it was

     “lawful for Her Majesty to hold, exercise, and enjoy any Power or
     Jurisdiction which Her Majesty now hath or may at any Time here-
     after have within any Country or Place out of Her Majesty’s Domin-
     ions, in the same and as ample a Manner as if Her Majesty had
     acquired such Power or Jurisdiction by the Cession or Conquest of
     Territory”.
Malaysia contends that the Indian and Singapore statutes, in so far as
 hey relate to Horsburgh lighthouse, were enacted under that authority
and accordingly they recognize that Pedra Branca/Pulau Batu Puteh was
“out of Her Majesty’s Dominions” ; while they do not expressly refer to
 hat authority, a point made by Singapore in response, British law, says
Malaysia, does not require such reference. Singapore also argues that no
 nstrument — treaty, capitulation — of the kind referred to in the 1843
and following Acts exists.


   176. The 1843 Foreign Jurisdiction Act, the Court understands, was
particularly directed at doubts which had arisen in respect of the powers
of British consuls in the Ottoman Empire and especially about the limits
 hat might be imposed by English law on the powers, rather than about
 he existence of the powers themselves. The Court’s understanding is also
 hat the power conferred by the 1843 and later Acts was exercised, not by
an enactment of a particular colonial legislature, but by some formal
Royal instrument such as an Order in Council or Letters Patent. There is
no indication at all that the Crown delegated to the Indian or Straits Set-
 lements legislature, under the 1843 or later Acts, the powers in issue
here. Further, there is strong support for the proposition that the Act did
not extend the jurisdiction of the Crown at all ; it provided only for the
manner of exercising it. (See the authorities, including Sobhuza II v.
Miller [1926] AC 518 and Secretary of State v. Sardar Rustan Khan
 1941) LR 68 IA 109, decisions of the British Privy Council, and Nyali v.
Attorney-General [1956] 1 QB 1, a decision of the English Court of
Appeal, as well as the official Report which appears to have led to the
enactment of the 1843 Statute, conveniently gathered by Sir Kenneth Rob-
erts-Wray, Q.C., in Commonwealth and Colonial Law (1966), pp. 185-
203.)
   177. Accordingly the Court is unable to see any sufficient basis for

61

Malaysia’s contentions based on the 1843 Act and later Acts.

   178. The Court does however see some significance in one proposal
relating to the funding and administration of the lights. After 1912 the
duties levied on ships passing through the Straits were abolished and the
States concerned defrayed the costs of the lights on a co-operative basis.
Singapore refers to the fact that in 1913 the Chief Secretary of the Gov-
ernment of the Federated Malay States proposed an appropriation to
meet a share of the costs of the Cape Rachado Light and the One
Fathom Bank Light but not for Horsburgh lighthouse. But, as Malaysia
points out, Johor was not at that time one of those States. What is of
some significance however is that in 1952 the Director of Marine of the
Federation of Malaya of which Johor was then a part raised the question
whether the Federation should assume responsibility for the Pulau Pisang
 ighthouse, “as it is close to the coast of the Federation” but made no
such suggestion in respect of Pedra Branca/Pulau Batu Puteh.

   179. Singapore, when referring to legislation relating to Pedra Branca/
Pulau Batu Puteh, also cites the Protected Places Order 1991 which pro-
hibits entry, without permit, to that island. According to Malaysia this
action comes long after the critical date and is not “a normal continua-
 ion of prior acts” (Sovereignty over Pulau Ligitan and Pulau Sipadan
(Indonesia/Malaysia), Judgment, I.C.J. Reports 2002, p. 682, para. 135).
Singapore contends that it is a “normal continuation” since it is simply
one more element in a long stream of governmental authority exercised
over Pedra Branca/Pulau Batu Puteh.
   180. In the Court’s opinion, Singapore puts the matter far too broadly
when it contends it may rely on what it characterizes as one more element
of the exercise of governmental authority occurring after the date the dis-
pute crystallized. The conduct in question must be the same as, or of the
same kind as, the prior acts which are being invoked. The 1991 Order is
clearly distinct from the other conduct on which Singapore relies occur-
ring before the date the dispute crystallized. Accordingly, the Court does
not give any weight to the 1991 Order.

  (b) Constitutional developments and official descriptions of Singapore
      and Malaysia
   181. In terms of constitutional developments, Malaysia begins with
 he 1927 Straits Settlement and Johor Territorial Waters Agreement
between the Straits Settlements and Johor. The 1927 Agreement amends
 he 1824 Crawfurd Treaty concluded soon after the Settlement of Singa-
pore was established and discussed earlier in this Judgment (see para-
graphs 102-107 above) ; and it is convenient to begin a brief account of
 he constitutional development from that time. In 1826 Singapore and
 he other British Settlements in the Malay Peninsula were amalgamated
 nto a single unit known as the Strait Settlements (see paragraph 24

62

above). It was governed by the East India Company as a dependency of
 he Bengal Government of India. In 1867 the responsibility passed to the
Colonial Office in London, with the Straits Settlements becoming a
Crown Colony. The statutory territorial description of the Colony
 ncluded “and their Dependencies”.


   182. The 1927 Agreement had as its stated purpose to “retrocede” to
 he Sultan of Johor certain of the seas, straits and islets which had been
ceded to the East India Company in 1824. The boundary between the
 erritorial waters of the Settlement of Singapore and those of the State
and Territory of Johor was to be the line following the centre of the deep-
water channel between the mainland of Johor and the northern shore of
 he island of Singapore and three smaller named islands immediately to
 ts north and east. Islands on the Johor side of the line were retroceded if
 hey were under British sovereignty. Malaysia contends that the retroces-
sion arrangements did not concern Pedra Branca/Pulau Batu Puteh since
 t was never part of the territory of Singapore. The 1927 Agreement, with
 ts link back to that of 1824, is evidence of the continuing appreciation
 hat Pedra Branca/Pulau Batu Puteh and its surrounding waters were not
part of the territory of Singapore.


  183. The creation of the separate Colony of Singapore in 1946 (also
described as including “its dependencies”), with the other Straits Settle-
ments joining the Malay States to form the Malayan Union (from 1948
 he Malayan Federation), made no changes, according to Malaysia, in
respect of territory and in particular in respect of Pedra Branca/Pulau
Batu Puteh ; it remained part of Johor and accordingly of the new Union
and the Federation which became independent in 1957.

  184. In 1959 the Colony of Singapore was granted self government as
 he State of Singapore, comprising the territories included in the Colony
of Singapore immediately before the passing of the Act.
  185. In 1963 Singapore became part of the newly formed Federation
of Malaysia. It withdrew in 1965. The Parties agree that these changes
are of no consequence for the present proceedings.
  186. The Court considers that the various constitutional changes do
not help resolve the question of sovereignty over Pedra Branca/Pulau
Batu Puteh. The constitutional documents refer to the island of Singa-
pore and “its dependencies” or to “all islands and places which on [a
specific date] were administered as part of [the Colony of] Singapore”.
That wording refers the Court back to the question of whether Pedra
Branca/Pulau Batu Puteh may be seen as a dependency of Singapore or
administered by it. It does not assist in finding the answer to those
questions.


63

  187. The geographical description in the 1927 Agreement is of course
specific and it does not expressly mention Pedra Branca/Pulau Batu
Puteh. Malaysia contends that that provides a significant recognition at
 hat time by Singapore that it (or the United Kingdom) did not have sov-
ereignty over Pedra Branca/Pulau Batu Puteh.
  188. The Court observes that the Agreement has to be read as a whole
and in context. As its preamble says the purpose was to “retrocede”
certain of the said seas, straits and islets to Johor, that is certain of the
areas that were ceded by Johor to the East India Company in 1824,
and those areas were all within 10 miles of the main island of Singapore.
They could not have included Pedra Branca/Pulau Batu Puteh ; it
was simply not within the scope of the Agreement. Accordingly the
Court concludes that the 1927 Agreement does not assist the Malaysian
case.

  189. Malaysia also refers the Court to a Curfew Order made in Singa-
pore in 1948 in response to civil unrest in the Colony. No one was to be
 n the specified area between 6.30 p.m. and 6.30 a.m. without a police
permit. The specified area was defined in the same terms as in the
1927 Agreement, that is without including Pedra Branca/Pulau Batu
Puteh. But as Singapore points out, there was no reason in terms of its
purpose for extending the ban to such a distant island anymore than
 here was for extending it to the Cocos and Christmas Islands, some great
distance away in the Indian Ocean, which at the time were part of the
Colony of Singapore.

  (c) Johor regulation of fisheries in the 1860s
   190. Malaysia contends that the Temenggong continued to control
fishing in the neighbourhood of Pedra Branca/Pulau Batu Puteh after the
construction of the lighthouse, granting licences and exercising criminal
 urisdiction there, and that that exercise of authority showed the island
was Johor’s territory. The Parties refer in particular to an exchange of
correspondence between Johor and the British authorities in Singapore in
1861.
   191. The Court observes that the exchange relates in part to events
occurring within 10 miles of the island of Singapore and nothing can be
made of the fact that the Singapore authorities did not in that context
refer to jurisdiction over the waters of Pedra Branca/Pulau Batu
Puteh. Another incident occurred further along the Johor coast and
 nvolved Singapore fishermen returning from fishing in the neigh-
bourhood of Horsburgh lighthouse. In the Court’s opinion, on the
basis of the available records, the facts cannot be clearly established
and the wording of the Singapore reports are too vague to provide
any assistance in determining the understanding at that time by the
authorities in Singapore of sovereignty over Pedra Branca/Pulau Batu
Puteh.

64

5.4.5. The 1953 correspondence

 192. On 12 June 1953 the Colonial Secretary of Singapore wrote as
ollows to the British Adviser to the Sultan of Johor :
        “I am directed to ask for information about the rock some 40
     miles from Singapore known as Pedra Branca on which the Hors-
     burgh Lighthouse stands. The matter is relevant to the determina-
     tion of the boundaries of the Colony’s territorial waters. It appears
     this rock is outside the limits ceded by Sultan Hussain and the
     Dato Tumunggong to the East India Company with the island of
     Singapore in the Treaty of 1824 (extract at ‘A’). It was however men-
     tioned in a despatch from the Governor of Singapore on 28th Novem-
     ber 1844 (extract at ‘B’). The lighthouse was built in 1850 by the
     Colony Government who have maintained it ever since. This by
     international usage no doubt confers some rights and obligations on
     the Colony.

        2. In the case of Pulau Pisang which is also outside the Treaty
     limits of the colony it has been possible to trace an indenture in the
     Johore Registry of Deeds dated 6th October, 1900. This shows that
     a part of Pulau Pisang was granted to the Crown for the purposes of
     building a lighthouse. Certain conditions were attached and it is
     clear that there was no abrogation of the sovereignty of Johore. The
     status of Pisang is quite clear.
        3. It is how [now] desired to clarify the status of Pedra Branca. I
     would therefore be most grateful to know whether there is any docu-
     ment showing a lease or grant of the rock or whether it has been
     ceded by the Government of the State of Johore or in any other way
     disposed of.
        4. A copy of this letter is being sent to the Chief Secretary, Kuala
     Lumpur.”
   193. The extract from the 1824 Treaty which was attached to the letter
set out the title and Article II. Under that Article, Johor ceded the island
of Singapore to the East India Company “together with adjacent seas,
straits and islets, to the extent of ten geographical miles, from the coast of
 he said main island of Singapore” (see paragraph 102 above). The
extract from the despatch of 28 November 1844 (see paragraph 129
above), as attached, read as follows : “This Rock [i.e. Pedra Branca] is
part of a territory of the Rajah of Johore who with the Tumunggong has
willingly consented to cede it gratuitously to the East India Company.”

  194. The expression “[i.e. Pedra Branca]” appeared in handwriting in
he attached typewritten copy of the extract from the 1844 despatch.
That explains why the letter of 12 June expressly says that “Pedra
Branca” was mentioned in the 1844 despatch.
  195. Later in June 1953 the Secretary to the British Adviser to the Sul-

65

an of Johor advised the Colonial Secretary that the Adviser had passed
he letter to the State Secretary of Johor who would

     “doubtless wish to consult with the Commissioner for Lands and
     Mines and Chief Surveyor and any existing archives before forward-
     ing the views of the State Government to the Chief Secretary”.

 196. Three months later, in a letter dated 21 September 1953, the Act-
ng State Secretary of Johor replied as follows :
       “I have the honour to refer to your letter . . . dated 12th June
     1953, addressed to the British Adviser, Johore, on the question of
     the status of Pedra Branca Rock some 40 miles from Singapore and
     to inform you that the Johore Government does not claim owner-
     ship of Pedra Branca.”
   No further correspondence followed and the Singapore authorities
 ook no public action. That was so although, as mentioned later, officials
of Singapore did consider the matter in an internal memorandum (see
paragraph 224 below).
   197. In their pleadings before the Court the Parties take sharply dif-
 erent positions on the significance of this correspondence. Malaysia
places most emphasis on the initial Singapore letter. According to Malay-
sia, the enquiry in that letter indicated the absence of any conviction on
Singapore’s part that Pedra Branca/Pulau Batu Puteh was part of its ter-
ritory ; it wished to clarify Singapore’s rights and obligations regarding
 he management and control of the lighthouse. The letter, Malaysia con-
 inues, “clearly references the Crawfurd Treaty of 1824 as determining
 he relevant territorial limits of Singapore, and the 1844 permission of
Johor to the building of the lighthouse”. Malaysia also calls attention to
virtually contemporaneous correspondence between Singapore officials
about territorial waters, referring to the 1824 Treaties and the 1927 Agree-
ment, as showing that the Singapore authorities had a very precise un-
derstanding of the extent of the Colony’s sovereignty, that this flowed
 rom the 1824 Treaties, and that it did not extend to Pedra Branca/Pulau
Batu Puteh. Next, the reference to the position of Pulau Pisang indicates,
Malaysia says, an understanding on the part of the Colonial Secretary
 hat the management of the lighthouse was distinct from and not deter-
minative of the sovereign status on the territory on which is was
constructed.

   198. The reply from Johor, Malaysia continues, is not “a model of
clarity”. In any event it is about ownership, not about sovereignty over
Pedra Branca/Pulau Batu Puteh. Malaysia also contends that the Acting
State Secretary was “definitely not authorized” and did not have “the
 egal capacity to write the 1953 letter”.


66

   199. Finally, Malaysia calls attention to the actions of the Singapore
authorities following the receipt of the Johor letter and particularly their
 ailure to take steps to claim Pedra Branca/Pulau Batu Puteh.

   200. Singapore sees the correspondence quite differently. It admits
 hat in its initial letter it was seeking information to assist it to clarify the
status of Pedra Branca/Pulau Batu Puteh. The enquiry concerned the
determination of the colony’s territorial waters. The Treaties of 1824 and
 he 1927 Agreement were irrelevant to that matter. The 1844 despatch
could not be read as a showing that permission was sought from Johor to
build a lighthouse on the island. So far as the reference to Pulau Pisang
was concerned, Singapore accepts that the management of the lighthouse
and the status of the territory on which it is built can be different, but the
author of the Singapore letter was making a comparison in which he
acknowledges Johor’s sovereignty over Pulau Pisang but not over Pedra
Branca/Pulau Batu Puteh.

   201. For Singapore the Johor reply is crystal clear and straightfor-
ward. In the context it is clear that ownership refers to title. Singapore
rejects Malaysia’s argument that the Acting Secretary of State of Johor
did not have authority to write the letter.
   202. The internal Singapore correspondence, after the Johor letter was
received, simply meant that Singapore could now authoritatively regard
Pedra Branca/Pulau Batu Puteh as Singapore territory since Johor’s
“express disclaimer of title” had removed all doubts arising from the
 ncomplete state of the Singapore archives.

   203. The Court considers that this correspondence and its interpreta-
 ion are of central importance for determining the developing under-
standing of the two Parties about sovereignty over Pedra Branca/Pulau
Batu Puteh. The Court gives its primary attention to those matters of
which they both had notice — the initial letter, the interim reply and the
final reply.
   204. The Singapore letter of 12 June 1953 seeks information about
“the rock” as a whole and not simply about the lighthouse. The informa-
 ion, the letter says, is relevant to the determination of the Colony’s ter-
ritorial waters, a matter, the Court observes, which is dependent on sov-
ereignty over the island.

  205. The immediately following reference to the Crawfurd Treaty
shows the same focus on sovereignty : the rock appears not to be among
 he territories ceded by the Treaty by the Sultan and Temenggong. The
apparent irrelevance of the Treaty provides one reason for seeking infor-
mation. The next sentence says that the rock was however mentioned in
 he 1844 despatch, in the extract attached to the letter. That statement is
not accurate (see paragraphs 129-132 above) but whether it is accurate or
not the Johor authorities were put on notice that in 1953 the Singapore

67

authorities understood, as indicated in the annotated extract from the
1844 letter which was attached (see paragraph 193 above), that their
predecessors thought that Pedra Branca/Pulau Batu Puteh had been
ceded “gratuitously” by the Sultan and the Temenggong to the East
India Company.

   206. The letter next calls attention to the building in 1850 and main-
 aining ever since of the lighthouse, this activity by “international usage
no doubt conferr[ing] some rights and obligations on the Colony”. That
comment appears to the Court to be equivocal since, as Singapore
accepts, a distinction is to be drawn between the maintenance and opera-
 ion of a lighthouse and the sovereignty over the territory on which it
stands.
   207. More significant is the following particular reference to Pulau Pis-
ang where the same distinction is at play. The Singapore authorities
report that they have traced in the Johor Registry of Deeds the indenture
of 1900 relating to the lighthouse on that island. Under that indenture,
or, as already discussed, under the agreement of 1885 which preceded it,
part of the island was granted to the Crown for the purpose of building
a lighthouse ; it is clear, says Singapore in its 1953 letter, “that there was
no abrogation of the sovereignty of Johore. The status of [Pulau] Pisang
 s quite clear.” That is, it remained under Johor’s sovereignty.


   208. It was against that background that Singapore decided to clarify
 he status of Pedra Branca/Pulau Batu Puteh and accordingly asked the
Johor Government whether there was “any document showing a lease or
grant of the rock or whether it had been ceded by the Government of the
State of Johore or in any other way disposed of”.
   209. The Court recalls that, according to Malaysia, the Singapore
enquiry implied the absence of any conviction on its part that Pedra
Branca/Pulau Batu Puteh was part of its territory. The Court reads the
 etter of enquiry about the status of the island as showing that the Sing-
apore authorities were not clear about events occurring over a century
earlier and that they were not sure that their records were complete, a
caution which is understandable in the circumstances.

   210. The interim reply from the British Adviser anticipates that the
State Secretary of Johor, the senior official in its Government, would
consult with the Commissioner for Lands and Mines and the Chief Sur-
veyor and research the matter in any existing archives. While Malaysia
submits that the two officers would be concerned with such matters as
 eases and property under local law, the Court attaches little signifi-
cance to that, given Singapore’s reference to the Pulau Pisang indenture
and its request for any document showing a lease or grant of the rock ;
 urther, the archives which would also be consulted might well have
 hrown light not only on those issues but also on the matter of any ces-

68

sion or other disposal of Pedra Branca/Pulau Batu Puteh. It will be
noted that the Singapore letter gives no indication at all that the initial
 etters from Governor Butterworth to the Sultan and Temenggong had
been located.



  211. The Court now turns to the reply from the Acting State Secretary
of Johor. It first considers the Malaysian contention that the Acting State
Secretary “was definitely not authorized” and did not have
     “the legal capacity to write the 1953 letter, or to renounce, disclaim,
     or confirm title of any part of the territories of Johore”.



Malaysia invokes provisions of two Agreements of 21 January 1948
which were in force in 1953 : the Johor Agreement between the British
Crown and the Sultan of Johor (one of nine almost identical treaties with
each of the Malay States) and the Federation of Malaya Agreement
between the British Crown and nine Malay States (including Johor).
Under the 1948 treaties, says Malaysia, “Johor, a sovereign State, trans-
 erred to Great Britain all its rights, powers and jurisdiction on matters
relating to defence and external affairs”. Those powers and authorities
rested only with the (federal) High Commissioner, appointed by the
United Kingdom, and not with the State Secretary. Under Clause 3 of
 he Johor Agreement the British Crown had complete control of the
defence and of all the external affairs of the State of Johor and the Sultan
undertook that :

     “without the knowledge and consent of His Majesty’s Government,
     he will not make any treaty, enter into any engagement, deal in or
     correspond on political matters with, or send envoys to, any foreign
     State”.

Clause 15, entitled “Sovereignty of the Ruler”, provided that :
       “The prerogatives, power and jurisdiction of His Highness within
     the State of Johore shall be those which His Highness the Sultan of
     Johore possessed on the first day of December, 1941, subject never-
     theless to the provisions of the Federation Agreement and this
     Agreement.”
   212. Malaysia indicates that Clause 4 of the Federation of Malaya
Agreement, like Clause 3 of the Johor Agreement, provided that the Brit-
 sh Crown had “complete control of the defence and of all the external
affairs of the Federation”. Clause 16 of the Federation of Malaya Agree-

69

ment provided that the executive authority of the Federation extended
among their matters to “external affairs” including :

     “(a) the implementing of treaties, conventions and agreements with
          other countries or international organizations ;
      (b) obligations of the Federation in relation to the British Empire
          and any part thereof”.
Malaysia adds that the legislative power of the (Federal) Legislative
Council also included those matters. Under Clause 48 it had power “to
make laws for the peace, order and good government of the Federation
with respect to the matters set out in the Second Schedule to this Agree-
ment and subject to any qualifications therein”.

   213. Malaysia emphasizes the final phrase of this provision and the
 act that the schedule in its second column does not provide for the con-
 erral on the States or Settlements of authority in respect of external
affairs. For Malaysia, these provisions meant that Johor “had no power,
no competence to deal with matters pertaining to external affairs or to
promulgate such laws”.
   214. For Singapore the issue is not whether the Acting State Secretary
had the power to renounce, disclaim, or confirm title of any part of the
 erritories of Johor. Rather its contention is “simply that, by declaring
 hat Johor did not claim Pedra Branca, the . . . letter had the effect of
confirming Singapore’s title to Pedra Branca and of confirming that
Johor had no title, historic or otherwise, to the island”. It recalls that, as
 t said in its Memorial the “disclaimer” to which it refers can only be
regarded as unequivocal recognition by Johor of Singapore’s title. The
solemn declaration by Johor was clear evidence supporting Singapore’s
sovereignty.



   215. Nothing, says Singapore, turns on the Johor Agreement
since the United Kingdom was not a “foreign State” in terms
of its Clause 3 (2) and it would be absurd to require Johor to seek
Britain’s permission to correspond with Britain itself. Nor did
 he external affairs provision of Clause 4 of, and the second schedule
 o, the Federation of Malaya Agreement assist : there was no
authoritative interpretation of the expression “external affairs”
and in practice during the period of the Agreement Johor officials
continued to correspond routinely with their counterparts in Sing-
apore on matters under their charge. “By the same token, the 1953
 etter did not encroach on the external affairs power of the Fed-
eration”. Nor could it be seen as an exercise of “executive authority”
over “External Affairs”. None of the five high officials involved saw
any problem with the Acting State Secretary handling the matter ;

70

he maxim omnia praesumuntur rite esse acta applies to the 1953
etter.

   216. Singapore also calls attention to the decision in 1952 of the Judi-
cial Committee of the British Privy Council given on appeal from the
Court of Appeal of Singapore based on a letter from the responsible Brit-
 sh Minister, in which the Minister “categorically asserted” that the Rul-
ers of the Malay States, including the Sultan of Johor, were independent
sovereigns (Sultan of Johor v. Tunku Abubakar [1952] AC 318) and to
Clause 155 of the Federation of Malaya Agreement which, like Clause 15
of the Johor Agreement (see paragraph 211 above), contains a provision
about the “Sovereignty and jurisdiction of their Highnesses the Rulers” :
“Save as expressed herein, this Agreement shall not affect the sovereignty
and jurisdiction of Their Highnesses the Rulers in their several States.”


  217. Malaysia’s argument did not make it clear, according to Singa-
pore, whether Malaysia was relying on the Federation of Malaya Agree-
ment as a constitution or treaty. In either event, says Singapore, the effect
of the 1953 letter in international law remains unchanged.

   218. The Court considers that the Johor Agreement is not relevant
since the correspondence was initiated by a representative of Her Britan-
nic Majesty’s Government which at that time was not to be seen as a for-
eign State and no question of its having to consent could arise ; further, it
was the British Adviser to the Sultan of Johor who passed the initial let-
 er on to the Secretary of State of the Sultanate.

   219. The Court is also of the view that the Federation of Malaya
Agreement does not assist the Malaysian argument because the action of
responding to a request for information is not an “exercise” of “executive
authority”. Moreover, the failure of Malaysia to invoke this argument,
both throughout the whole period of bilateral negotiations with Singa-
pore and in the present proceedings until late in the oral phase, lends sup-
port to the presumption of regularity invoked by Singapore.
   220. As a consequence, the Court cannot uphold the Malaysian argu-
ment that the Acting State Secretary did not have the authority and
capacity to write the 1953 letter. The Court now turns its attention to the
contents of that letter.
   221. The reply of Johor does not provide any document “relevant to
 he determination of the boundaries of the Colony’s territorial waters” —
 he very reason, the Court recalls, for Singapore’s request. In particular,
Johor does not provide any documents relating to Pedra Branca/Pulau
Batu Puteh or the lighthouse, specifically of lease, grant, cession or dis-
posal. It does not challenge in any way whatever action the Colony might
have been contemplating to propose in relation to the determination of
 ts territorial waters around Pedra Branca/Pulau Batu Puteh. Rather it

71

refers to the rock (7.7 miles from its coast) as some 40 miles from Singa-
pore (words used in Singapore’s letter). It then, crucially, “inform[s]” the
Colonial Secretary “that the Johore Government does not claim owner-
ship of Pedra Branca”.

   222. It is true of course that in law “ownership” is distinct from “sov-
ereignty”, but the enquiry here was directed at Singapore’s sovereignty
over Pedra Branca/Pulau Batu Puteh. Johor does not put that matter in
doubt in any way at all. In international litigation “ownership” over ter-
ritory has sometimes been used as equivalent to “sovereignty” (see, e.g.
Territorial Sovereignty and Scope of the Dispute, Eritrea/Yemen (1998)
22 RIAA, pp. 209, 219, para. 19 and pp. 317-318, para. 474).


   223. In the Court’s view, the Johor reply is clear in its meaning : Johor
does not claim ownership over Pedra Branca/Pulau Batu Puteh. That
 esponse relates to the island as a whole and not simply to the lighthouse.
When the Johor letter is read in the context of the request by Singapore for
elements of information bearing on the status of Pedra Branca/Pulau Batu
Puteh, as discussed above (see paragraphs 204-209), it becomes evident
 hat the letter addresses the issue of sovereignty over the island. The Court
accordingly concludes that Johor’s reply shows that as of 1953 Johor un-
derstood that it did not have sovereignty over Pedra Branca/Pulau Batu
Puteh. In light of Johor’s reply, the authorities in Singapore had no reason
 o doubt that the United Kingdom had sovereignty over the island.
   224. As already indicated, the Court has given its primary attention in
considering the 1953 correspondence to those matters of which both
Parties had notice at the time — the Singapore request, the interim reply
and the final Johor response. The steps taken by the Singapore authori-
 ies in reaction to the final response were not known to the Johor
authorities and have limited significance for the Court’s assessment of
any evolving understanding shared by the Parties. The case file shows
 hat, on receipt of the Johor reply, the Colonial Secretary of Singapore,
on 1 October 1953, sent an internal memorandum to the Attorney-Gen-
eral saying that he thought that “[o]n the strength of [the reply], we can
claim Pedra Branca . . .”. The Attorney-General stated that he agreed
and the Master Attendant, Marine, who had raised the issue on 6 Feb-
ruary 1953, following earlier internal memoranda of 1952, was informed.
The Singapore authorities, so far as the case file shows, took no further
action. They had already received related communications from London,
 o which the Court now turns.


  225. Internal Singapore correspondence of July 1953 indicates that the
Foreign Office and Colonial Office in London were involved in a wider
examination of issues relating to territorial waters, with the then recent
Judgment of this Court in the Fisheries case (United Kingdom v. Norway)

72

 Judgment, I.C.J. Reports 1951, p. 116) constituting an important ele-
ment (that Judgment was rendered on 11 December 1951). The conclu-
sion reached in Singapore by the Colonial Secretary was that because of
geographical circumstances, the colony would gain very little from the
new methods of defining territorial waters. On the other hand, “an appli-
cation of the new principles by neighbouring countries” could “only
result in an undesirable restriction to fishing grounds normally used by
Singapore fishermen”. “For general reasons also any enclosure of the
high seas by foreign States is contrary to the interest of this densely popu-
 ated maritime Colony dependent on sea-borne trade.” The internal letter
of July 1953 concluded by mentioning an understanding reached on the
 ormer methods of defining territorial waters with Indonesia in July 1951,
and a concern not to disturb the relationship which then existed between
 he Colony and Indonesia. In all the circumstances, the fact that the
authorities in Singapore — or in London for that is where the final deci-
sion-making power lay — took no action at that time is not at all
surprising.

  226. To conclude its consideration of the 1953 correspondence, the
Court refers to three related aspects of the way in which counsel for Sing-
apore presented its submissions based on it. First, Singapore referred to
 he Johor reply as a “formal” or “express disclaimer of title” ; second, it
 nvoked estoppel ; and, third, it contended that the reply was a binding
unilateral undertaking.


  227. Regarding the first submission, the Court does not consider the
Johor reply as having a constitutive character in the sense that it had a
conclusive legal effect on Johor. Rather it is a response to an enquiry
seeking information. It will be seen that, in the circumstances, this sub-
mission is closely related to the third.

   228. Regarding the second submission, the Court points out that a
party relying on an estoppel must show, among other things, that it has
 aken distinct acts in reliance on the other party’s statement (North Sea
Continental Shelf, Judgment, I.C.J. Reports 1969, p. 26, para. 30). The
Court observes that Singapore did not point to any such acts. To the con-
 rary, it acknowledges in its Reply that, after receiving the letter, it had
no reason to change its behaviour ; the actions after 1953 to which it
refers were a continuation and development of the actions it had taken
over the previous century. While some of the conduct in the 1970s, which
 he Court next reviews, has a different character, Singapore does not con-
 end that those actions were taken in reliance on the Johor response given
 n its letter of 1953. The Court accordingly need not consider whether
other requirements of estoppel are met.



73

   229. Finally, on the third submission about the Johor reply amounting
 o a binding unilateral undertaking, the Court recalls that when it is
claimed that “States make statements by which their freedom of action is
 o be limited, a restrictive interpretation is called for” (Nuclear Tests
(Australia v. France), Judgment, I.C.J. Reports 1974, p. 267, para. 44 ;
Nuclear Tests (New Zealand v. France), Judgment, I.C.J. Reports 1974,
p. 473, para. 47). The Court also observes that the statement was not
made in response to a claim made by Singapore or in the context of a
dispute between them, as was the case in the authorities on which Singa-
pore relies. To return to the discussion of the first submission, Johor was
simply asked for information. Its denial of ownership was made in that
context. That denial cannot be interpreted as a binding undertaking.


   230. The above findings on Singapore’s three additional arguments
relating to the 1953 correspondence do not affect the Court’s conclusion
stated in paragraph 223 that as of 1953 Johor understood that it did not
have sovereignty over Pedra Branca/Pulau Batu Puteh and that in light
of Johor’s reply, the authorities in Singapore had no reason to doubt that
 he United Kingdom had sovereignty over the island.


5.4.6. The conduct of the Parties after 1953

     (a) Investigation by Singapore of shipwrecks in the waters around
         Pedra Branca/Pulau Batu Puteh
   231. Singapore contends that it and its predecessors have exercised
sovereign authority over Pedra Branca/Pulau Batu Puteh by investigating
and reporting on maritime hazards and shipwrecks within the island’s
 erritorial waters. It says that the only Malaysian protest against this con-
duct was in 2003. It also refers to two notices to mariners issued in 1981
and 1983.
   232. Malaysia responds that the United Nations Convention on the
Law of the Sea and the Convention on the Safety of Life at Sea impose
duties in respect of the investigation of hazards to the safety of naviga-
 ion and the publication of information about such hazards. Inasmuch as
Singapore acted to investigate and publish, it was acting in accordance
with best practice and not à titre de souverain in respect of the island.
Further, a lighthouse operator has certain responsibilities in those mat-
 ers. Next, the circumstances of the particular investigations meant that
 he ability of Singapore to carry them out was not based on its sover-
eignty over the island. Finally, a number of the investigations occurred
after 1980, when the dispute crystallized, and given the insubstantial
nature of the earlier practice they cannot provide a foundation for Sing-
apore’s claim.
   233. The first investigation to which Singapore refers was into a colli-

74

sion within 2 miles of the island in 1920 between British and Dutch ves-
sels. (This is one of the instances referred to in paragraph 164 above
where it is convenient to consider pre-1953 conduct at this stage.) The
report of the investigation does not identify the jurisdictional basis on
which it was undertaken. Of some significance for the Court is that the
enquiry was undertaken by Singapore and not Johor. The next investiga-
 ion Singapore invokes was into the grounding of a British vessel on a
reef adjacent to the island in 1963, when, it will be recalled, Singapore
was part of the Federation of Malaysia. According to Singapore, the only
basis on which it could undertake the enquiry under its Merchant Ship-
ping Ordinance was that the shipping casualty had occurred “on or near
 he coast of [Singapore]” which must be understood to be the island,
given the distance from the grounding to the main island of Singapore.
Malaysia responds in a general way, mentioning that the Ordinance pro-
vides other grounds of jurisdiction. While the points of Singapore law
may be subject to dispute, again the Court would note that it was the
authorities in Singapore, rather than those in Johor, that undertook the
 nvestigation. The last marine casualty occurring before 1980 and inves-
 igated by Singapore was the running aground of a Panamanian vessel
off the island in 1979. The Court considers that this enquiry in particular
assists Singapore’s contention that it was acting à titre de souverain. This
conduct, supported to some extent by that of 1920 and 1963, provides a
proper basis for the Court also to have regard to the enquiries into the
grounding of five vessels (three of foreign registry) between 1985 and
1993, all within 1,000 m of the island.


  234. The Court accordingly concludes that this conduct gives signifi-
cant support to the Singapore case. It also recalls that it was only in June
2003, after the Special Agreement submitting the dispute to the Court
had come into force, that Malaysia protested against this category of Sing-
apore conduct.

     (b) Visits to Pedra Branca/Pulau Batu Puteh
   235. Singapore invokes in support of its claim its exercise of exclusive
control over visits to Pedra Branca/Pulau Batu Puteh and the use of the
 sland. When appropriate, it has authorized access to the island by offi-
cials from Singapore as well as from other States including Malaysia.
Among those visiting from Singapore were ministers, including the Min-
 ster of Communications and the Minister of Home Affairs, a member of
Parliament, and military and police officials, activities which took place
without any objection from Malaysia. Singapore gives particular empha-
sis to visits by Malaysian officials wishing to conduct scientific surveys.
At no point, says Singapore, did Malaysia protest against Singapore’s
requiring those officials to obtain permits from it. Malaysia responds that
 his control is no more than the control regularly and properly exercised

75

by a lighthouse keeper over access to the lighthouse and its environs. The
Standing Orders and Instructions relating to access to which Singapore
refers are, Malaysia emphasizes, Orders and Instructions relating to every
 ighthouse operated by Singapore, including, for instance, that on Pulau
Pisang.

  236. The Court agrees with Malaysia that many of the visits by Singa-
porean personnel related to the maintenance and operation of the light-
house and are not significant in the present case. As indicated, however,
Singapore gives emphasis to visits by Malaysian officials, particularly in
1974 and 1978.

   237. The 1974 case concerned a tidal survey by a team from Indonesia,
Japan, Malaysia and Singapore over a seven to eight week period. An
officer of the Port of Singapore Authority wrote to the Commanding
Officer of the Royal Malaysian Navy survey vessel, K.D. Perantau. “In
order to facilitate the necessary approval from the various government
ministries concerned . . .”, he asked for a list of the Malaysian members
who would be staying at the lighthouse, seeking their names, passport
numbers, nationality and the duration of their stay. They had in fact
already arrived and interim permission was granted in the letter. The
Malaysian Commanding Officer provided four names and their details.
They would be at the lighthouse for another three months and were man-
ning the Responder and Auditor and carrying out tide readings. Others
would come for brief periods to replenish the Tide Team with food and
water, to provide emergency repairs for the Responder and to carry out
 riangulation. Since it was a joint survey, a participant from the Port of
Singapore Authority would be present at all times.



   238. In 1978 the Malaysian High Commission in Singapore sought
clearance for a Government vessel “to enter Singapore territorial waters”
and inspect tide gauges over the course of three weeks. Among the points
 dentified was Horsburgh lighthouse station. The project was consonant
with the memorandum of understanding between Malaysia, Indonesia
and Singapore on joint studies in the Straits of Malacca and Singapore.
The Singapore Ministry of Foreign Affairs acceded to the request. Just a
 ew weeks earlier, the light keeper “politely informed” two people who
claimed to be from the Survey Department, West Malaysia and whose
purpose was to carry out triangulation observations that they could not
remain unless prior permission had been obtained from the Port of Sing-
apore Authority. They left. Malaysia made no protest. The action did
however cause concern in Kuala Lumpur. On 13 April 1978 the Coun-
sellor in the Singapore High Commission there reported to his Ministry
 hat a Principal Assistant Secretary at the Malaysian Ministry of Foreign
Affairs had informed him that the Malaysian Government was “some-

76

what upset” over certain actions of Singapore concerning Horsburgh
 ighthouse island : “Firstly, Singapore had flown the Singapore flag over
 he island. Secondly, when certain Malaysian marine boats tried to dock
on the island recently for some survey work, they were refused permis-
sion to land.” The Malaysian official told his counterpart that his Gov-
ernment would be writing officially claiming sovereignty over Pedra
Branca/Pulau Batu Puteh. As the Singapore Counsellor mentioned to his
Ministry, this communication followed Singapore’s agreement to the
conduct of the joint survey.



   239. In the Court’s opinion, this Singaporean conduct is to be seen as
conduct à titre de souverain. The permission granted or not granted by
Singapore to Malaysian officials was not simply about the maintenance
and operation of the lighthouse and in particular its protection. Singa-
pore’s decisions in these cases related to the survey by Malaysian officials
of the waters surrounding the island. The conduct of Singapore in giving
permission for these visits does give significant support to Singapore’s
claim to sovereignty over Pedra Branca/Pulau Batu Puteh.



     (c) Naval patrols and exercises around Pedra Branca/Pulau Batu
         Puteh by Malaysia and Singapore
   240. Both Parties contend that their naval patrols and exercises around
Pedra Branca/Pulau Batu Puteh since the formation of their respective
navies constitute displays of their sovereign rights over the island. Malay-
sia and Singapore both argue that these activities demonstrate each Par-
 y’s understanding that the island was under its respective sovereignty.
The Royal Malayan Navy, later to become the Royal Malaysian Navy,
came under the control of the Malayan Government in 1958 following
 he independence of Malaya in the previous year. It continued to be
based at the Woodlands Naval Base in Singapore Harbour until 1997.
The Republic of Singapore Navy was formed in 1975 from units of the
Maritime Command of the Singapore Armed Forces. Ships from both
navies patrolled in the area of Pedra Branca/Pulau Batu Puteh.


  241. The Court does not see this activity as significant on one side or
 he other. It first observes that naval vessels operating from Singapore
harbour would as a matter of geographical necessity often have to pass
near Pedra Branca/Pulau Batu Puteh. Next, patrols would frequently
have been undertaken under (1) the 1957 Agreement between the United
Kingdom and Malaya, with which Australia and New Zealand were
associated, and under which Malaya had responsibilities in respect of the

77

defence of Singapore, (2) the 1965 Agreement relating to the Separation
of Singapore from Malaysia under which Malaysia would afford reason-
able and adequate assistance to the external defence of Singapore which
 n turn would afford to Malaysia its right to operate its bases in Singa-
pore, and (3) the five power arrangements between Malaysia, Singapore,
 he United Kingdom, Australia and New Zealand. The integrated co-
operative nature of this naval and other military activity is illustrated by
 he communiqué of the 1968 Conference of those five States which was
called following the United Kingdom’s decision to withdraw its troops
 rom Malaysia and Singapore by 31 December 1971. It included this
declaration :

         “The representatives of Singapore and Malaysia declared that the
      defence of the two countries was indivisible and required close and
      continuing co-operation between them. This declaration was wel-
      comed by the representatives of the other three Governments. All
      representatives at the Conference regarded it as an indispensable
      basis for future defence co-operation. The representative of Malay-
      sia and Singapore said that their Governments were resolved to do
      their utmost for their own defence and they would welcome the co-
      operation and assistance of the other three Governments.”

The Court observes that patrols by the navies of both States and others
which are described by the Parties only in general terms, cannot in these
circumstances assist the one or the other in support of its position.

   242. Malaysia also placed weight on an internal confidential document
entitled “Letter of Promulgation” issued on 16 July 1968 by the Chief of
 he Malaysian navy, attached to which were charts indicating the outer
 imits of Malaysian territorial waters. One of the charts attached to the
 etter showed Pedra Branca/Pulau Batu Puteh and also Middle Rocks
and South Ledge as within Malaysia’s territorial waters. Singapore made
a related reference to the 1975 Operations Instructions of the Singapore
navy designating a patrol area in the vicinity of Pedra Branca/Pulau Batu
Puteh.
   243. The Court observes that the Malaysian chart and the Singa-
porean Instructions were acts of one Party, which were unknown to the
other Party, the documents were classified and they were not made public
until these proceedings were brought. The Court considers that, like the
patrols themselves, neither can be given weight.


     (d) The display of the British and Singapore ensigns on Pedra
         Branca/Pulau Batu Puteh
  244. For Singapore, the flying of the British and Singapore ensigns

78

 rom Horsburgh lighthouse from the time of its commissioning to the
present day is a clear display of sovereignty. This contention is sup-
ported, it says, by its positive response to a request in 1968 made by
Malaysia that it “bring down the Singapore flag from Malaysian soil at
Pulau Pisang”. By contrast, no such request was made in respect of the
flag on Pedra Branca/Pulau Batu Puteh.

   245. Malaysia responds that the flying of an ensign, associated with
maritime matters, is to be distinguished from the flying of the national
flag. Ensigns are not marks of sovereignty but of nationality. Moreover,
 here must also be a showing of sovereign intent and Singapore has not
demonstrated that here. The Pulau Pisang incident involved a matter of
domestic political sensibility and it was resolved between the two Parties.
It was not an acknowledgment of sovereignty in relation to an issue not
under dispute, far removed from the location. Malaysia also makes the
point that Pulau Pisang is much larger than Pedra Branca/Pulau Batu
Puteh and has a small local population.


   246. The Court accepts the argument of Malaysia that the flying of an
ensign is not in the usual case a manifestation of sovereignty and that the
difference in size of the two islands must be taken into account. It con-
siders that some weight may nevertheless be given to the fact that Malay-
sia, having been alerted to the issue of the flying of ensigns by the Pulau
Pisang incident, did not make a parallel request in respect of the ensign
flying at Horsburgh lighthouse. As already mentioned the Malaysian
authorities did in 1978 express concern about the flag at Horsburgh light-
house (see paragraph 238 above).


     (e) The installation by Singapore of military communications
         equipment on the island in 1977
   247. In July 1976 the Singapore Navy explained to the Port of Singa-
pore Authority its need, shared by the Singapore Air Force, for a military
rebroadcast station on Pedra Branca/Pulau Batu Puteh to overcome
communication difficulties. It wished to install two radio sets in the light-
house, with a power source, and requested the co-operation of the
Authority “in order that communications needs for both security and
defence could be met”. The Port Authority responded positively, making
 t clear that it had no responsibility for operating or maintaining the relay
station : the station was exclusively for the use of the Navy which was
responsible for its establishment and maintenance. The relay station was
 nstalled on 30 May 1977. Singapore says that the installation was carried
out openly, involving the transportation of equipment by military heli-
copters which have also been involved in the maintenance of the station.
This action, says Singapore, was obviously an exercise of their authority

79

disconnected from the operation of the lighthouse. Malaysia does not
dispute that characterization ; on the contrary this conduct by Singapore,
 n Malaysia’s opinion “has raised serious concerns about Singapore’s use
of Horsburgh lighthouse for non-light (and especially military) pur-
poses”. In its Agent’s words “[t]his conduct does not fall within the con-
sent given for the construction and operation of the lighthouse”. Malay-
sia also says that the installation was undertaken secretly and that it
became aware of it only on receipt of Singapore’s Memorial.




   248. The Court is not able to assess the strength of the assertions made
on the two sides about Malaysia’s knowledge of the installation. What is
significant for the Court is that Singapore’s action is an act à titre de sou-
verain. The conduct is inconsistent with Singapore recognizing any limit
on its freedom of action.



     (f) Proposed reclamation by Singapore to extend the island


   249. In 1978 the Port of Singapore Authority, on the direction of the
Government of Singapore studied the possibilities, which had also been
considered in 1972, 1973 and 1974, of reclaiming areas around Pedra
Branca/Pulau Batu Puteh. The Authority’s survey contemplated a recla-
mation of 5,000 sq m of land — the island is about 8,560 sq m at low tide.
At that time the communications tower for the Vessel Traffic Informa-
 ion System (VTIS) and the helipad which today occupy much of the
eastern half of the island had not been constructed. The Authority sought
 enders for “Reclamation and Shore Protection works at Horsburgh
 ighthouse” in a newspaper advertisement. Although three companies
 endered for the project, the proposal was not taken further. According
 o Singapore, this was classic conduct à titre de souverain. Malaysia
emphasizes the fact that the proposal was not taken further and the fact
 hat some of the documentation on which Singapore relies was secret and
could not have prompted any reaction from Malaysia. The Malaysian
Agent makes the point that Singapore “does not need a bigger island for
a better lighthouse. What does it need a bigger island for ?” He then raises
questions about the effect on the environment and on navigation and
especially about security arrangements at the eastern entry to the Straits.


  250. The Court observes that while the reclamation was not proceeded
with and some of the documents were not public, the tender advertise-
ment was public and attracted replies. Further, as the Malaysian Agent

80

recognizes, the proposed action, as advertised, did go beyond the main-
 enance and operation of the lighthouse. It is conduct which supports
Singapore’s case.

  (g) A Malaysian Petroleum Agreement 1968
   251. In 1968 the Government of Malaysia and the Continental Oil
Company of Malaysia concluded an agreement which authorized the
Company to explore for petroleum in the whole of the area of the con-
 inental shelf off the east coast of West Malaysia south of latitude
5° 00′ 00″ North “extending to the International Boundaries wherever
 hey may be established” ; the southern limits of the area were defined at
“1° 13′” and “1° 17′ (approx.)”, “but excluding the islands of the States
 of Johore, Pahang and Trengganu] and an area three miles from the base
 ines from which the territorial waters of such islands are measured”.
According to counsel for Malaysia, the limits broadly followed the antici-
pated boundaries of the 1969 Indonesia-Malaysia Continental Shelf
Agreement.

   252. Malaysia submits that the Agreement is evidence of its apprecia-
 ion that the entire concession area fell within its continental shelf, that it
 s actual conduct, conduct à titre de souverain, and that the agreement
was concluded openly and was widely published ; Singapore nevertheless
made no protest. Singapore replies that it had no reason to protest. The
map did not show Pedra Branca/Pulau Batu Puteh, not a matter of sur-
prise since islands and their territorial waters were expressly excluded.
Moreover, the description of the area covered was without prejudice to
 he question of boundaries where they had not been agreed. Further, the
co-ordinates were not published and no exploration ever occurred in the
area near Pedra Branca/Pulau Batu Puteh, an area which was part of a
 arger portion of the concession relinquished by the oil company.


  253. Given the territorial limits and qualifications in the concession
and the lack of publicity of the co-ordinates, the Court does not consider
 hat weight can be given to the concession.

  (h) The delimitation of Malaysia’s territorial sea 1969
   254. By legislation of 1969 Malaysia extended its territorial waters
 rom 3 to 12 nautical miles. The Ordinance declared that breadth was
 o be measured in accordance with provisions of the 1958 Geneva
Convention on the Territorial Sea which were scheduled. Provisions
were made for the publication by the Government of a large scale
map indicating the low water marks, the base lines, the outer limits
and the areas of territorial water of Malaysia, and for the
modification of the areas of territorial waters in accordance with

81

any agreement concluded between Malaysia and any other coastal
State.
  255. Malaysia says that the legislation
     “extended Malaysian territorial waters to and beyond Pulau Batu
     Puteh. There was no sense at the time that Pulau Batu Puteh and its
     surrounding waters were anything other than Malaysian territory.
     The legislation drew no protest from Singapore.”

Singapore answers that it had absolutely no reason to protest since the
 egislation did not identify in any way the territories, baselines, outer lim-
 ts and areas of territorial waters. As soon as a chart was published, in
1979, relating in fact to the continental shelf rather than the territorial
sea, Singapore did protest.
   256. In the Court’s opinion the very generality of the 1969 legislation
means that Malaysia’s argument based on it must fail. It does not iden-
 ify the areas to which it is to apply except in the most general sense : it
says only that it applies “throughout Malaysia”. In terms of the legisla-
 ion, necessary precision would come only with the publication “as soon
hereafter as may be possible” of the large-scale map for which the legisla-
 ion provided.


  (i) Indonesia-Malaysia Continental Shelf Agreement 1969 and
      Territorial Sea Agreement 1970
   257. Malaysia calls attention to the fact that one of the agreed bound-
ary points in the 1969 Indonesia-Malaysia Continental Shelf Agreement
was only 6.4 nautical miles from Pedra Branca/Pulau Batu Puteh. In a
related press release the delegations of the two States recognized the need
 or their governments to discuss related problems of territorial sea
boundaries, a matter the subject of a Territorial Sea Agreement con-
cluded the following year. Singapore, Malaysia continues, did not at any
point assert any interest in or raise any objection to this maritime delimi-
 ation. Singapore again says it was not obliged to react : the Agreement
was res inter alios acta and, more significantly, the Agreement “carefully
avoided any intrusion into the area in the vicinity of [Pedra Branca/Pulau
Batu Puteh]”. It also emphasizes that the press release clearly excludes
 he Strait of Singapore and for good reason : it was not possible for Indo-
nesia and Malaysia to delimit their respective maritime areas in the Strait
without the participation of Singapore “which has sovereignty over [Pedra
Branca/Pulau Batu Puteh] and the adjacent features”.


  258. While Malaysia had, very recently, extended its territorial waters
o 12 nautical miles, Singapore had not yet taken that step. Given that
act and the fact that the line stops 6.4 nautical miles to the east of Pedra
Branca/Pulau Batu Puteh and begins again beyond the western end of the
82

Straits of Singapore, the Court does not consider that the 1970 Territo-
rial Sea Agreement can have any significance in this case.


     (j) The Indonesia-Singapore Territorial Sea Agreement 1973


   259. The 1973 Indonesia-Singapore Territorial Sea Agreement deter-
mines a boundary line in the Straits of Singapore in the area south of the
main island of Singapore but not extending for its full length. It does not
refer to Pedra Branca/Pulau Batu Puteh or delimit the territorial sea
between it and the Indonesian island of Pulau Bintan which lies 7.5 nau-
 ical miles to its south. For Malaysia this Agreement supports the conclu-
sion that in 1973 Singapore did not consider it had sovereignty over
Pedra Branca/Pulau Batu Puteh. It took no steps in the Agreement or by
way of any statement to reserve its position in respect of the island. Sing-
apore in reply contends that the agreement affects only a partial delimita-
 ion within the Straits of Singapore, one of the busiest shipping channels
 n the world. Further, a full delimitation would have required tripartite
negotiations, involving Malaysia as well, and it was significant that the
1970 Indonesia-Malaysia Territorial Sea Agreement similarly did not
deal with the area around Pedra Branca/Pulau Batu Puteh, as would have
been expected had Malaysia considered the island to be part of its terri-
 ory. The Court does not consider that the 1973 Agreement can be given
any weight in respect of sovereignty over Pedra Branca/Pulau Batu
Puteh. Like the Malaysia-Indonesia Agreements in 1969 and 1970, the
 ssue is not covered in the 1973 Indonesia-Singapore Territorial Sea
Agreement.



     (k) Inter-State co-operation in the Straits of Singapore
   260. Singapore invokes the joint statement relating to co-operation in
 he Straits of Malacca and Singapore adopted in 1971 by Indonesia,
Malaysia and Singapore, and the new routing system adopted in 1977 by
 he Assembly of the Intergovernmental Maritime Consultative Organi-
zation. Singapore contends that the failure of Malaysia, when those
documents were adopted, to express or reserve a claim to Pedra Branca/
Pulau Batu Puteh is significant. The Court agrees with Malaysia’s
submission that the documents are not concerned with territorial
rights but with the facilitation and safety of navigation through
 he Straits as a whole. The Court similarly does not see as significant
 or the purposes of the present proceedings the co-operation of the
 wo Parties, in some cases with Indonesia and other States, in the
Straits of Singapore, in implementing the traffic separation scheme,
conducting joint hydrographic surveys, and promoting environ-

83

mental protection ; that is not conduct concerned with territorial
rights.
   (l) Official publications
   261. According to Malaysia, official publications of the Government
of Singapore which describe its territory are notable for their absence of
any reference to Pedra Branca/Pulau Batu Puteh among the approxi-
mately 60 islands that are included in those descriptions. The lists in Sing-
apore Facts and Pictures 1972 include islands which are even smaller, are
uninhabited and which have lighthouses on them. It was not until 1992
 hat Pedra Branca/Pulau Batu Puteh was first included in that pub-
 ication. Similarly the Annual Reports of the Rural Board of Singapore
 rom 1953 to 1956 did not include it. In the 1927 Agreement, the Curfew
Order of 1948 and the published lists, all official texts extending over
53 years to the critical date, when the Singapore authorities have evi-
dently paid very close attention to the extent of their territory, there was
never any indication that Pedra Branca/Pulau Batu Puteh was part of
Singapore. Singapore replies that Singapore Facts and Pictures does not
provide a legally comprehensive description of its territory but is a pub-
 ication giving general information, providing a broad overview. Neither
 he 1972 nor 1992 editions were comprehensive, nor are they designed to
be authoritative ; they are for reference rather than having an adminis-
 rative effect. Further, the 1972 list was of small islands “within the ter-
ritorial waters” of the island of Singapore and omitted at least eight other
 slands which belonged to Singapore. The Rural Board Report of 1953
was intended to include all the neighbouring islands, some neighbouring
 slands were in fact omitted, and the impetus for the 1953 extension of
 he Board’s jurisdiction was the revision of electoral boundaries.
That was not relevant for the lighthouse crew who were stationed
on Pedra Branca/Pulau Batu Puteh on rotation, a month at a time ;
and the other functions of the Rural Board were also not relevant to
 he island. Singapore points out in addition that Malaysia conveniently
overlooks the fact that it cannot point to any contemporaneous
official document in which Pedra Branca/Pulau Batu Puteh is listed as
belonging to it. On the contrary, in 1953, the very year of the Rural
Board’s report which, Malaysia cites, its predecessor, Johor, expressly
disclaimed ownership of Pedra Branca/Pulau Batu Puteh in official
correspondence.




  262. Given the purpose of the publications and their non-authoritative
and essentially descriptive character, even if official, the Court does not
consider that they can be given any weight.


84

  263. The same is also true of a passage which Malaysia quotes from a
monograph by J. A. L. Pavitt who was for many years the Director of
Marine, Singapore. The book is First Pharos of the Eastern Seas : Hors-
burgh Lighthouse, published by the Singapore Light Dues Board in 1966.
The passage reads in part as follows :

        “The Board, formed by statute in 1957, is responsible for the pro-
     vision and upkeep of all ship navigational aids in Singapore waters,
     and for the outlying stations at Pedra Branca (Horsburgh) in the
     South China Sea and Pulau Pisang in the Malacca Strait. Within
     Singapore waters, the Board maintains Raffles, Sultan Shoal and
     Fullerton Lighthouses, 33 light beacons, 29 unlit beacons, 15 light
     buoys, and 8 unlit buoys.”

Malaysia stresses that this undoubted authority distinguished between
“aids ‘in Singapore waters’” and “‘the outlying stations’” of Horsburgh
and Pulau Pisang and that he linked together those two lighthouses, sug-
gesting they have a common status.

  264. The Court agrees with Singapore’s reading of the passage that the
descriptions are simply geographical, the aids in “Singapore waters”, are
 hose in territorial and internal waters of the main island of Singapore,
and they are contrasted with “outlying” stations, an apt description for
 acilities which are 33 and 43 miles distant from Singapore by contrast to
Raffles and Sultan Shoal which are only 11 and 13 miles distant.


   265. Singapore calls to the Court’s attention the way in which Malaya
and Malaysia referred in official publications to Singapore’s collection of
meteorological information on Pedra Branca/Pulau Batu Puteh. The
Court has already observed that the fact of collection is no more than an
aspect of the administration of a lighthouse (see paragraph 165 above).
As Singapore points out, Malaya in 1959 listed Horsburgh lighthouse as
one of the “Singapore” Stations, along with the Sultan Shoal and Raffles
 ighthouses. It further adds that Malaysia and Singapore listed Hors-
burgh lighthouse in the same way in a joint publication in 1966 (the year
after Singapore had withdrawn from the Federation). By contrast Malay-
sia omitted any reference to it in 1967 when the two Parties began report-
 ng meteorological information separately. The three reports list a number
of stations in Johor. (Pulau Pisang does not appear in any of the lists.)
Malaysia responds that Horsburgh lighthouse was a Singapore rainfall
station ; this is not an acknowledgment of sovereignty.


 266. The Court does consider as significant in Singapore’s favour
he inclusion of Horsburgh lighthouse as a “Singapore” Station in the

85

1959 and 1966 reports and its omission from the 1967 Malaysian
report.


     (m) Official maps
   267. The Parties referred the Court to nearly 100 maps. They agreed
 hat none of the maps establish title in the way, for instance, that a map
attached to a boundary delimitation agreement may. They do contend
however that some of the maps issued by the two Parties or their pre-
decessors have a role as indicating their views about sovereignty or as
confirming their claims.

   268. Malaysia emphasizes that of all the maps before the Court only
one published by the Singapore Government included Pedra Branca/Pu-
 au Batu Puteh as within its territory and that map was not published
until 1995. Malaysia also refers to three maps published in 1926 and 1932
by the Surveyor-General of the Federation of Malay States and Straits
Settlements which may indicate that the island is within Johor. If those
maps have any significance, which the Court is inclined to doubt, that
significance is by far outweighed by the more recent maps published by
Malaya and Malaysia to which the Court now turns.

  269. Singapore places considerable weight on six maps published by
 he Malayan and Malaysian Surveyor General and Director of National
Mapping in 1962 (two maps), 1965, 1970, 1974 and 1975. Those maps
nclude Pedra Branca/Pulau Batu Puteh with four lines of information
under it :

       “Lighthouse 28,
       P. Batu Puteh,
       (Horsburgh),
       (SINGAPORE) or (SINGAPURA).”
Exactly the same designation “(SINGAPORE)” or “(SINGAPURA)”
appears on the maps under the name of another island which unques-
 ionably is under Singapore’s sovereignty. Further, in a map in the same
series relating to Pulau Pisang, the site of the other Singapore adminis-
 ered lighthouse, no similar annotation appears, that omission indicating
 hat its inclusion has nothing to do with ownership or management of the
 ighthouse. Singapore argues that the six maps are significant admissions
against interest by Malaysia.
   270. Malaysia responds that (1) the annotating may be assessed differ-
ently, (2) maps do not create title, (3) maps can never amount to admis-
sions except when incorporated in treaties or used in inter-State negotia-
 ions and (4) the maps in issue contained a disclaimer.


86

   271. On Malaysia’s first contention it does appear to the Court that
 he annotations are clear and support Singapore’s position. On the sec-
ond point, the Court sees strength in Singapore’s more limited argument
 hat the maps give a good indication of Malaysia’s official position rather
 han being creative of title. On the third there is authority for the propo-
sition that admissions may appear in other circumstances (e.g. Frontier
Dispute (Benin/Niger), I.C.J. Report 2005, p. 119, para. 44). The dis-
claimer, the subject of the fourth Malaysian contention, says that the
map must not be considered an authority on the delimitation of interna-
 ional or other boundaries. (The 1974 formula is a little different.) The
Court is not here concerned with a boundary but with a distinct island
and in any event as the Boundary Commission in the Eritrea/Ethiopia
case said :



        “The map still stands as a statement of geographical fact, espe-
     cially when the State adversely affected has itself produced and dis-
     seminated it, even against its own interest.” (Decision regarding
     Delimitation of the Border between the State of Eritrea and the Fed-
     eral Democratic Republic of Ethiopia, 13 April 2002, p. 28,
     para. 3.28.)
   272. The Court recalls that Singapore did not, until 1995, publish any
map including Pedra Branca/Pulau Batu Puteh within its territory. But
 hat failure to act is in the view of the Court of much less weight than the
weight to be accorded to the maps published by Malaya and Malaysia
between 1962 and 1975. The Court concludes that those maps tend to
confirm that Malaysia considered that Pedra Branca/Pulau Batu Puteh
 ell under the sovereignty of Singapore.


                             5.5. Conclusion
   273. The question to which the Court must now respond is whether in
 he light of the principles and rules of international law it stated earlier
and of the assessment it has undertaken of the relevant facts, particularly
 he conduct of the Parties, sovereignty over Pedra Branca/Pulau Batu
Puteh passed to the United Kingdom or Singapore.
   274. The conduct of the United Kingdom and Singapore was, in many
respects, conduct as operator of Horsburgh lighthouse, but that was not
 he case in all respects. Without being exhaustive, the Court recalls their
 nvestigation of marine accidents, their control over visits, Singapore’s
 nstallation of naval communication equipment and its reclamation plans,
all of which include acts à titre de souverain, the bulk of them after 1953.
Malaysia and its predecessors did not respond in any way to that con-
duct, or the other conduct with that character identified earlier in this

87

Judgment, of all of which (but for the installation of the naval commu-
nication equipment) it had notice.


   275. Further, the Johor authorities and their successors took no action
at all on Pedra Branca/Pulau Batu Puteh from June 1850 for the whole of
 he following century or more. And, when official visits (in the 1970s for
 nstance) were made, they were subject to express Singapore permission.
Malaysia’s official maps of the 1960s and 1970s also indicate an apprecia-
 ion by it that Singapore had sovereignty. Those maps, like the conduct
of both Parties which the Court has briefly recalled, are fully consistent
with the final matter the Court recalls. It is the clearly stated position of
 he Acting Secretary of the State of Johor in 1953 that Johor did not
claim ownership of Pedra Branca/Pulau Batu Puteh. That statement has
major significance.


  276. The Court is of the opinion that the relevant facts, including the
conduct of the Parties, previously reviewed and summarized in the two
preceding paragraphs, reflect a convergent evolution of the positions of
 he Parties regarding title to Pedra Branca/Pulau Batu Puteh. The Court
concludes, especially by reference to the conduct of Singapore and its
predecessors à titre de souverain, taken together with the conduct of
Malaysia and its predecessors including their failure to respond to the
conduct of Singapore and its predecessors, that by 1980 sovereignty over
Pedra Branca/Pulau Batu Puteh had passed to Singapore.

  277. For the foregoing reasons, the Court concludes that sovereignty
over Pedra Branca/Pulau Batu Puteh belongs to Singapore.

        6. SOVEREIGNTY OVER MIDDLE ROCKS AND SOUTH LEDGE
                      6.1. Arguments of the Parties
   278. As stated earlier (see paragraph 18 above), Middle Rocks and
South Ledge are maritime features located respectively at 0.6 and 2.2 nau-
 ical miles from Pedra Branca/Pulau Batu Puteh and 8.0 and 7.9 nauti-
cal miles from the Malaysian mainland. It is common ground between
 he Parties that Middle Rocks consist of some rocks that are permanently
above water and stand 0.6 to 1.2 m high, whereas South Ledge is a low-
 ide elevation.

  279. Singapore’s position is that sovereignty in respect of Middle
Rocks and South Ledge goes together with sovereignty over Pedra
Branca/Pulau Batu Puteh. Thus, according to Singapore, whoever owns
Pedra Branca/Pulau Batu Puteh owns Middle Rocks and South Ledge,
which, it claims, are dependencies of the island of Pedra Branca/Pulau

88

Batu Puteh and form with the latter a single group of maritime features.
Singapore advances specifically the following two theses :
     “(a) first, both Middle Rocks and South Ledge form geographi-
          cally and morphologically a single group of maritime features ;
          and
      (b) second, Malaysia is unable to show that it has appropriated
          these maritime features through any acts of sovereignty. Since
          these uninhabited, unoccupied reefs have never been inde-
          pendently appropriated by Malaysia, they belong to Singa-
          pore by virtue of them falling within Singapore’s territorial
          waters generated by Pedra Branca.”

  280. In support of the first argument, Singapore quotes the following
dictum from the Island of Palmas case :
        “As regards groups of islands, it is possible that a group may un-
     der certain circumstances be regarded as in law a unit, and that the
     fate of the principal part may involve the rest.” (Island of Palmas
     Case (Netherlands/United States of America), Award of
     4 April 1928, RIAA, Vol. II (1949), p. 855.)
  281. It further cites the Judgment of a Chamber of this Court in the
El Salvador/Honduras case, where the Chamber stated, in applying the
est of “effective possession and control”, that :
        “As regards Meanguerita the Chamber does not consider it pos-
     sible, in the absence of evidence on the point, that the legal position
     of that island could have been other than identical with that of
     Meanguera.” (Land, Island and Maritime Frontier Dispute (El Sal-
     vador/Honduras : Nicaragua intervening), Judgment, I.C.J. Reports
     1992, p. 579, para. 367.)
   282. As a further justification for treating Pedra Branca/Pulau Batu
Puteh and its dependencies as a group, Singapore relies upon the geo-
morphological evidence that the three features of Pedra Branca/Pulau
Batu Puteh, Middle Rocks and South Ledge form a single physical unit.
It claims that geological examination of rock samples taken from Pedra
Branca/Pulau Batu Puteh, Middle Rocks and South Ledge shows that
 he three features are constituted with the same rock type (namely, a
 ight, coarse-grained biotite granite), which shows that the three features
belong to the same rock body.

  283. In support of the second argument, Singapore argues that both
Middle Rocks and South Ledge are not capable of independent appro-
priation, and that even if Middle Rocks can be regarded as “islands capa-
ble of autonomous appropriation, quod non”, Malaysia is “unable to
show any exercise of sovereignty over Middle Rocks to establish a title to
 hem”, while Singapore claims that it has constantly and consistently

89

exercised sovereign authority in the surrounding waters. In such circum-
stances, Singapore concludes that as sovereignty over Pedra Branca/Pu-
 au Batu Puteh clearly belongs to Singapore, so does sovereignty over
Middle Rocks and South Ledge which fall within the territorial waters of
Pedra Branca/Pulau Batu Puteh.


   284. Malaysia on the other hand argues that these three features of
Pedra Branca/Pulau Batu Puteh, Middle Rocks, and South Ledge do not
constitute one identifiable group of islands in historical or geomorpho-
 ogical terms. It specifically claims that the historical record shows that
 hese three features were never formally described as a group or as an
 sland and its appurtenant rocks, nor were they ever given a collective
 itle, while the three features were identified as a danger to shipping
which should be avoided by sailing well to the north or south.

  285. On this basis, Malaysia claims that Middle Rocks and South
Ledge have always been considered as features falling within Johor/Ma-
 aysian jurisdiction. According to Malaysia, they were under Johor sov-
ereignty at the time of the 1824 Anglo-Dutch Treaty and fell within the
British sphere of influence under that Treaty.

   286. With regard to the exercise of sovereignty over them by Malaysia,
Malaysia argues that it exercised consistent acts of sovereignty over
 hem, within the limits of their character. By way of illustration, it refers
 o the use of and the granting of oil concessions by the Malaysian Gov-
ernment in 1968 which extended to the area of South Ledge and Middle
Rocks, to the fact that South Ledge was taken as a base point in defining
 he outer limit of Malaysian territorial waters in the chartlet attached to
 he Letter of Promulgation dated 16 July 1968 by the Chief of Navy (see
paragraphs 242 and 251-252 above). It also refers to the fact that the fea-
 ures were included within Malaysian fisheries waters under the 1985 Fish-
eries Act.
   287. Malaysia contends that by contrast Singapore not only failed to
protest against Malaysia’s manifestations of sovereignty, as mentioned
above, but did not advance any claims of its own to Middle Rocks and
South Ledge either, even after Singapore began to assert that Pedra
Branca/Pulau Batu Puteh was Singaporean. Thus it argues that on the
occasion when Singapore claimed sovereignty over Pedra Branca/Pulau
Batu Puteh for the first time in 1980, no reference was made to South
Ledge and Middle Rocks — although both features clearly appeared
within Malaysian territorial waters in the map published by Malaysia on
21 December 1979 — and that as the same situation was repeated later
when Malaysia issued a reprint of the same map in 1984, Singapore’s
protest against the map in 1989 was exclusively limited to Pedra Branca/
Pulau Batu Puteh.


90

                   6.2. Legal status of Middle Rocks
   288. With respect to these contentions of the two sides, the Court
wishes to observe first of all that the issue of the legal status of Middle
Rocks is to be assessed in the context of the Court’s reasoning on the
principal issue in the present case, namely the legal grounds on which the
Court has come to decide on the issue of title to Pedra Branca/Pulau
Batu Puteh, as stated above.
   289. As the Court has stated above (see paragraphs 273-277), it has
reached the conclusion that sovereignty over Pedra Branca/Pulau Batu
Puteh rests with Singapore under the particular circumstances surround-
 ng the present case. However these circumstances clearly do not apply to
other maritime features in the vicinity of Pedra Branca/Pulau Batu Puteh,
 .e., Middle Rocks and South Ledge. None of the conduct reviewed in the
preceding part of the Judgment which has led the Court to the conclusion
 hat sovereignty over Pedra Branca/Pulau Batu Puteh passed to Singa-
pore or its predecessor before 1980 has any application to the cases of
Middle Rocks and South Ledge.
   290. Since Middle Rocks should be understood to have had the same
 egal status as Pedra Branca/Pulau Batu Puteh as far as the ancient origi-
nal title held by the Sultan of Johor was concerned, and since the par-
 icular circumstances which have come to effect the passing of title to
Pedra Branca/Pulau Batu Puteh to Singapore do not apply to this mari-
 ime feature, original title to Middle Rocks should remain with Malaysia
as the successor to the Sultan of Johor, unless proven otherwise, which
 he Court finds Singapore has not done.

                    6.3. Legal status of South Ledge
 291. With regard to South Ledge, however, there are special problems
o be considered, inasmuch as South Ledge, as distinct from Middle
Rocks, presents a special geographical feature as a low-tide elevation.

  292. Article 13 of the United Nations Convention on the Law of the
Sea provides as follows :
        “1. A low-tide elevation is a naturally formed area of land which
     is surrounded by and above water at low tide but submerged at high
     tide. Where a low-tide elevation is situated wholly or partly at a dis-
     tance not exceeding the breadth of the territorial sea from the main-
     land or an island, the low-water line on that elevation may be used
     as the baseline for measuring the breadth of the territorial sea.

        2. Where a low-tide elevation is wholly situated at a distance
     exceeding the breadth of the territorial sea from the mainland or an
     island, it has no territorial sea of its own.”

  293. Malaysia asserts the fact that South Ledge, which lies 1.7 nautical

91

miles from Middle Rocks and 2.2 miles from Pedra Branca/Pulau Batu
Puteh, would attach to Middle Rocks rather than to Pedra Branca/Pulau
Batu Puteh, for the simple reason that it is located within the territorial
sea appertaining to Middle Rocks. Malaysia, citing the following passage
 rom the Judgment in the case concerning Maritime Delimitation and
Territorial Questions between Qatar and Bahrain (Qatar v. Bahrain) : “a
coastal State has sovereignty over low-tide elevations which are situated
within its territorial sea, since it has sovereignty over the territorial sea
 tself . . .” (Merits, Judgment, I.C.J. Reports 2001, p. 101, para. 204),
claims that it has sovereignty over South Ledge.
   294. Singapore argues that “contrary to Middle Rocks, South Ledge is
a low-tide elevation which, as such, cannot be subject to separate appro-
priation”. In its support, Singapore also cites a passage from the Judg-
ment in the case concerning Maritime Delimitation and Territorial Ques-
 ions between Qatar and Bahrain (Qatar v. Bahrain), as confirmed in the
recent Judgment of the Court in the case concerning Territorial and
Maritime Dispute between Nicaragua and Honduras in the Caribbean Sea
(Nicaragua v. Honduras) (Judgment, I.C.J. Reports 2007, p. 704,
para. 144).
   295. The Court notes that the issue of whether a low-tide elevation is
susceptible of appropriation or not has come up in its jurisprudence in
 he past. Thus in the Qatar v. Bahrain case, the Court made the following
observation :
     “a coastal State has sovereignty over low-tide elevations which are
     situated within its territorial sea, since it has sovereignty over the ter-
     ritorial sea itself . . . The decisive question for the present case is
     whether a State can acquire sovereignty by appropriation over a
     low-tide elevation situated within the breadth of its territorial sea
     when that same low-tide elevation lies also within the breadth of the
     territorial sea of another State.” (Maritime Delimitation and Terri-
     torial Questions between Qatar and Bahrain (Qatar v. Bahrain),
     Merits, Judgment, I.C.J. Reports 2001, p. 101, para. 204.)

  296. The Court went on to say as follows :
        “International treaty law is silent on the question whether low-tide
     elevations can be considered to be ‘territory’. Nor is the Court aware
     of a uniform and widespread State practice which might have given
     rise to a customary rule which unequivocally permits or excludes
     appropriation of low-tide elevations . . .

        The few existing rules do not justify a general assumption that
     low-tide elevations are territory in the same sense as islands. It has
     never been disputed that islands constitute terra firma, and are sub-
     ject to the rules and principles of territorial acquisition ; the differ-
     ence in effects which the law of the sea attributes to islands and low-

92

     tide elevations is considerable. It is thus not established that in the
     absence of other rules and legal principles, low-tide elevations can,
     from the viewpoint of the acquisition of sovereignty, be fully assimi-
     lated with islands or other land territory.” (Maritime Delimitation
     and Territorial Questions between Qatar and Bahrain (Qatar v. Bah-
     rain), Merits, Judgment, I.C.J. Reports 2001, pp. 101-102,
     paras. 205-206.)

   297. In view of its previous jurisprudence and the arguments of the
Parties, as well as the evidence presented before it, the Court will proceed
on the basis of whether South Ledge lies within the territorial waters gen-
erated by Pedra Branca/Pulau Batu Puteh, which belongs to Singapore,
or within those generated by Middle Rocks, which belongs to Malaysia.
In this regard the Court notes that South Ledge falls within the appar-
ently overlapping territorial waters generated by the mainland of Malay-
sia, Pedra Branca/Pulau Batu Puteh and Middle Rocks.

   298. The Court recalls that in the Special Agreement and in the final
submissions it has been specifically asked to decide the matter of sover-
eignty separately for each of the three maritime features. At the same
 ime the Court has not been mandated by the Parties to draw the line of
delimitation with respect to the territorial waters of Malaysia and Singa-
pore in the area in question.
   299. In these circumstances, the Court concludes that for the reasons
explained above sovereignty over South Ledge, as a low-tide elevation,
belongs to the State in the territorial waters of which it is located.


                                   * * *
                           7. OPERATIVE CLAUSE
  300. For these reasons,
  THE COURT,
  (1) By twelve votes to four,
 Finds that sovereignty over Pedra Branca/Pulau Batu Puteh belongs to
he Republic of Singapore ;
  IN FAVOUR :   Vice-President, Acting President, Al-Khasawneh ; Judges Ran-
     jeva, Shi, Koroma, Buergenthal, Owada, Tomka, Keith, Sepúlveda-Amor,
     Bennouna, Skotnikov ; Judge ad hoc Sreenivasa Rao ;

  AGAINST :   Judges Parra-Aranguren, Simma, Abraham ; Judge ad hoc Dug-
     ard ;
  (2) By fifteen votes to one,
  Finds that sovereignty over Middle Rocks belongs to Malaysia ;

93

  IN FAVOUR : Vice-President, Acting President, Al-Khasawneh ; Judges Ran-
    jeva, Shi, Koroma, Parra-Aranguren, Buergenthal, Owada, Simma,
    Tomka, Abraham, Keith, Sepúlveda-Amor, Bennouna, Skotnikov ; Judge
    ad hoc Dugard ;
  AGAINST : Judge ad hoc Sreenivasa Rao ;

  (3) By fifteen votes to one,
   Finds that sovereignty over South Ledge belongs to the State in the ter-
ritorial waters of which it is located.
  IN FAVOUR :  Vice-President, Acting President, Al-Khasawneh ; Judges Ran-
    jeva, Shi, Koroma, Buergenthal, Owada, Simma, Tomka, Abraham, Keith,
    Sepúlveda-Amor, Bennouna, Skotnikov ; Judges ad hoc Dugard,
    Sreenivasa Rao ;
  AGAINST : Judge Parra-Aranguren.


  Done in English and in French, the English text being authoritative, at
 he Peace Palace, The Hague, this twenty-third day of May, two thou-
sand and eight, in three copies, one of which will be placed in the archives
of the Court and the others transmitted to the Government of Malaysia
and the Government of the Republic of Singapore, respectively.

(Signed) President.          (Signed) Awn Shawkat AL-KHASAWNEH,
                                             President.
                                  (Signed) Philippe COUVREUR,
                                                Registrar.




   Judge RANJEVA appends a declaration to the Judgment of the Court ;
Judge PARRA-ARANGUREN appends a separate opinion to the Judgment
of the Court ; Judges SIMMA and ABRAHAM append a joint dissenting
opinion to the Judgment of the Court ; Judge BENNOUNA appends a dec-
 aration to the Judgment of the Court ; Judge ad hoc DUGARD appends a
dissenting opinion to the Judgment of the Court ; Judge ad hoc
SREENIVASA RAO appends a separate opinion to the Judgment of the
Court.

                                                      (Initialled) A.K.
                                                      (Initialled) Ph.C.




94

